Exhibit 10(k)(xx)





 
AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of
October 27, 2020,
among
ALBANY INTERNATIONAL CORP.
ALBANY INTERNATIONAL HOLDING (SWITZERLAND) AG
ALBANY INTERNATIONAL EUROPE GMBH
and
ALBANY INTERNATIONAL CANADA CORP.,
as Borrowers
 
the other BORROWING SUBSIDIARIES party hereto,
 
the LENDERS party hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
_________________________________________________________________
 
JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES, INC.,
MUFG BANK, LTD., and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
 
BANK OF AMERICA, N.A.,
MUFG BANK, LTD., and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents
and
CAPITAL ONE, NATIONAL ASSOCIATION,
CITIZENS BANK, N.A.,
TD BANK, N.A., and
TRUIST BANK,
as Co-Documentation Agents

[CS&M Ref No. 6701-352]



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 
 
 Page
 
 
 
 


 
 
ARTICLE I
 
 
 
 
 
Definitions
 
 
 
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
44
SECTION 1.03.
Terms Generally
45
SECTION 1.04.
Accounting Terms; GAAP
45
SECTION 1.05.
Currency Translation
46
SECTION 1.06.
Interest Rates; LIBOR Notification
46
SECTION 1.07.
Blocking Regulation
47

SECTION 1.08.
Divisions
48
 
 
 
 
ARTICLE II
 
 
 
 
 
The Credits
 
 


 
SECTION 2.01. Commitments 48 SECTION 2.02. Loans and Borrowings 48 SECTION 2.03.
Requests for Borrowings 49 SECTION 2.04. Swingline Loans 50 SECTION 2.05.
Letters of Credit 52 SECTION 2.06. Funding of Borrowings 60 SECTION 2.07.
Interest Elections 61 SECTION 2.08. Termination, Reduction and Increase of
Commitments 62 SECTION 2.09. Repayment of Loans; Evidence of Debt 65 SECTION
2.10. Prepayment of Loans 66 SECTION 2.11. Fees 67 SECTION 2.12. Interest 68
SECTION 2.13. Alternate Rate of Interest 70 SECTION 2.14. Increased Costs 73
SECTION 2.15. Change in Legality 75 SECTION 2.16. Break Funding Payments 76
SECTION 2.17. Taxes 76 SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs 81 SECTION 2.19.
Mitigation Obligations; Replacement of Lenders 83 SECTION 2.20. Borrowing
Subsidiaries 84 SECTION 2.21. Defaulting Lenders 85

i

--------------------------------------------------------------------------------

  ARTICLE III           Representations and Warranties         SECTION 3.01.
Organization; Powers 88 SECTION 3.02. Authorization; Enforceability 88 SECTION
3.03. Governmental Approvals; No Conflicts 88 SECTION 3.04.
Financial Statements; No Material Adverse Change 88 SECTION 3.05. Properties 89
SECTION 3.06. Litigation and Environmental Matters 89 SECTION 3.07. Compliance
with Laws 89 SECTION 3.08. Investment Company Status 89 SECTION 3.09. Taxes 89
SECTION 3.10. ERISA 90 SECTION 3.11. Disclosure 90 SECTION 3.12. Subsidiaries 91
SECTION 3.13. Solvency 91 SECTION 3.14. Federal Reserve Regulations 91 SECTION
3.15. Anti-Corruption Laws and Sanctions 91 SECTION 3.16. Affected Financial
Institutions 91     91   ARTICLE IV           Conditions         SECTION 4.01.
Restatement Effective Date 92 SECTION 4.02. Conditions to All Extensions of
Credit 93 SECTION 4.03. Initial Credit Event for each Borrowing Subsidiary 94  
      ARTICLE V           Affirmative Covenants         SECTION 5.01. Financial
Statements and Other Information 94 SECTION 5.02. Notices of Material Events 96
SECTION 5.03. Existence; Conduct of Business 96 SECTION 5.04. Payment of
Obligations 97 SECTION 5.05. Maintenance of Properties 97 SECTION 5.06.
Insurance 97 SECTION 5.07. Books and Records; Inspection Rights 97 SECTION 5.08.
Compliance with Laws 97 SECTION 5.09. Use of Proceeds and Letters of Credit 98
SECTION 5.10. Further Assurances 98 SECTION 5.11. Compliance with Swiss
Withholding Tax Rules 98

ii

--------------------------------------------------------------------------------



  ARTICLE VI           Negative Covenants         SECTION 6.01. Subsidiary Debt
99 SECTION 6.02. Negative Pledge 99 SECTION 6.03. Consolidations, Mergers and
Sales of Assets 102 SECTION 6.04. Transactions with Affiliates 104 SECTION 6.05.
Restricted Payments 105 SECTION 6.06. Limitations on Sale-Leasebacks 105 SECTION
6.07.
Investments, Loans, Advances, Guarantees and Acquisitions 106 SECTION 6.08.
Leverage Ratio 108 SECTION 6.09. Interest Coverage Ratio 108 SECTION 6.10. Lines
of Business 109         ARTICLE VII           Events of Default          
ARTICLE VIII           The Administrative Agent         SECTION 8.01.
Authorization and Action; Reliance; Limitation of Liability 111 SECTION 8.02.
Posting of Communications 116 SECTION 8.03. The Administrative Agent
Individually 117 SECTION 8.04. Successor Administrative Agent 117 SECTION 8.05.
Acknowledgements of Lenders and Issuing Banks 118 SECTION 8.06. Certain ERISA
Matters 119 SECTION 8.07. Miscellaneous 120         ARTICLE IX          
Guarantee           ARTICLE X           Miscellaneous         SECTION 10.01.
Notices 123 SECTION 10.02. Waivers; Amendments 125 SECTION 10.03. Expenses;
Indemnity; Limitation of Liability 127 SECTION 10.04. Successors and Assigns 129
SECTION 10.05. Survival 133 SECTION 10.06. Counterparts; Integration;
Effectiveness; Electronic Execution 134 SECTION 10.07. Severability 135

iii

--------------------------------------------------------------------------------

SECTION 10.08. Right of Setoff 136 SECTION 10.09. Governing Law; Jurisdiction;
Consent to Service of Process 136 SECTION 10.10. WAIVER OF JURY TRIAL 137
SECTION 10.11. Headings 137 SECTION 10.12. Confidentiality 137 SECTION 10.13.
Conversion of Currencies 138 SECTION 10.14. Interest Rate Limitation 139 SECTION
10.15. Certain Notices 139 SECTION 10.16. No Fiduciary Relationship 139 SECTION
10.17.
Non-Public Information 139 SECTION 10.18. Securities Principles 140 SECTION
10.19. Acknowledgement and Consent to Bail-In of Affected Financial Institutions
140 SECTION 10.20. Acknowledgement Regarding Any Supported QFCs 141 SECTION
10.21. Amendment and Restatement 141



Schedules:
 
 
 
Schedule 2.01
Commitments
Schedule 2.05
Existing Letters of Credit
Schedule 3.06
Disclosed Matters
Schedule 3.10
Foreign Plans
Schedule 3.12
Subsidiaries
Schedule 6.01
Existing Subsidiary Indebtedness
Schedule 6.02
Existing Liens
Schedule 6.04
Certain Transactions with Affiliates
Schedule 6.07
Existing Investments
 
 
Exhibits:
 
    Exhibit A Form of Assignment and Assumption Exhibit B Form of Borrowing
Request Exhibit C-1 Form of Borrowing Subsidiary Agreement Exhibit C-2
Form of Borrowing Subsidiary Termination Exhibit D Form of Interest Election
Request Exhibit E Form of Issuing Bank Agreement Exhibit F
Form of US Tax Certificate

iv

--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 27, 2020, among ALBANY
INTERNATIONAL CORP., a Delaware corporation (“Company”), ALBANY INTERNATIONAL
HOLDING (SWITZERLAND) AG, a Swiss corporation (“AIH”), ALBANY INTERNATIONAL
EUROPE GMBH, a Swiss limited liability company (“AIE”), ALBANY INTERNATIONAL
CANADA CORP., a Nova Scotia unlimited liability corporation  (“AIC”), the other
BORROWING SUBSIDIARIES from time to time party hereto, the LENDERS from time to
time party hereto and JPMORGAN CHASE BANK, N.A., a national banking association
organized and existing under the laws of the United States, as Administrative
Agent.
 
The Borrowers (such term and each other capitalized term used but not otherwise
defined herein having the meaning assigned to it in Article I) have requested
the Lenders to amend and restate the Existing Credit Agreement on the terms set
forth herein to provide for (a) the Lenders to extend credit in the form of
Revolving Loans in an aggregate principal amount at any time outstanding not in
excess of the equivalent of US$700,000,000 less the sum of the LC Exposure and
the Swingline Exposure at such time, (b) the Swingline Lender to extend credit
in the form of Swingline Loans in an aggregate principal amount at any time
outstanding not in excess of US$25,000,000 and (c) the Issuing Banks to issue
Letters of Credit in an aggregate face amount at any time outstanding not in
excess of the equivalent of US$50,000,000.
 
The proceeds of Revolving Loans will be used for general corporate purposes of
the Company and the Subsidiaries, including to refinance Indebtedness, if any,
under the Existing Credit Agreement and to finance Acquisitions.  The Letters of
Credit and the proceeds of the Swingline Loans will be used for general
corporate purposes of the Company and the Subsidiaries.
 
The Lenders are willing to extend such credit to the Borrowers and the Issuing
Banks are willing to issue such Letters of Credit on the terms and subject to
the conditions set forth herein.  Accordingly, the parties hereto agree as
follows:
 
ARTICLE I


Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Accession Agreement” has the meaning specified in Section 2.08(d).
1

--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing denominated in
US Dollars for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1.00%) equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“Acquisition” means the purchase or other acquisition (in one transaction or a
series of transactions, including pursuant to any merger, amalgamation or
consolidation) of all or substantially all the issued and outstanding Equity
Interests in, or all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of), any Person.
 
“Administrative Agent” means JPMCB in its capacity as administrative agent for
the Lenders hereunder, or any successor appointed in accordance with
Article VIII.  Unless the context requires otherwise (and in any event for all
purposes of Article VIII), the term “Administrative Agent” shall include any
Affiliate of JPMCB through which JPMCB shall perform any of its obligations in
such capacity hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“AEC” means Albany Engineered Composites, Inc., a New Hampshire corporation.
 
“AEC Joint Venture Entity” means any entity owned by the Company and/or the
Subsidiaries and one or more Persons that are not Affiliates of the Company that
results from a Permitted AEC Transaction, whether in corporate, partnership,
limited liability company, trust or other legal form.
 
“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  The status
of any individual as an officer or director of any Person shall not, in and of
itself, be deemed to make such individual an Affiliate of such Person.
 
“Aggregate Global Tranche Revolving Credit Exposure” means the sum of the Global
Tranche Revolving Credit Exposures of all the Global Tranche Lenders; provided,
that for purposes of this definition, in determining the Global Tranche
Revolving Credit Exposure of the Lender that is the Swingline Lender, the
Swingline Exposure of such Lender shall be deemed to equal its Global Tranche
Percentage of all outstanding Swingline Loans.
 
“Aggregate Revolving Credit Exposure” means the sum of the Aggregate Global
Tranche Revolving Credit Exposure and the Aggregate US Tranche Revolving Credit
Exposure.
2

--------------------------------------------------------------------------------

“Aggregate US Tranche Revolving Credit Exposure” means the sum of the US Tranche
Revolving Credit Exposures of all the US Tranche Lenders.
 
“Agreed Currencies” means US Dollars and each Alternative Currency.
 
“Agreement” means this Amended and Restated Credit Agreement, as the same may
hereafter be modified, supplemented or amended from time to time.
 
“AIC” has the meaning specified in the preamble.
 
“AIE” has the meaning specified in the preamble.
 
“AIH” has the meaning specified in the preamble.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in US Dollars with a maturity of one month plus 1% per annum.  For
purposes of clause (c) above, the Adjusted LIBO Rate for any day shall be based
on the applicable Screen Rate at approximately 11:00 a.m., London time, on such
day for deposits in US Dollars with a maturity of one month (or, if the
applicable Screen Rate is not available for a maturity of one month with respect
to US Dollars but is available for periods both longer and shorter than such
period, the Interpolated Screen Rate as of such time); provided that if such
rate shall be less than zero, such rate shall be deemed to be zero. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, as
the case may be. If the Alternate Base Rate is being used as an alternate rate
of interest pursuant to Section 2.13 (for the avoidance of doubt, only until any
the Benchmark Replacement has been determined pursuant to Section 2.13(b)), then
for purposes of clause (c) above the Adjusted LIBO Rate shall be deemed to be
zero.
 
“Alternative Currency” means Euro, Canadian Dollars and any other currency
(other than US Dollars) (a) that is freely transferable and convertible into US
Dollars in the London interbank market, (b) for which LIBO Rates can be
determined, (c) for which Exchange Rates can be determined and (d) that has been
designated by the Administrative Agent as an Alternative Currency at the request
of the Company and with the consent of each Global Tranche Lender.
 
“Ancillary Document” has the meaning specified in Section 10.06(b).
 
“Anti-Corruption Laws” means all laws and regulations of any jurisdiction
applicable to the Borrowers or any of their Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Applicable Parties” has the meaning specified in Section 8.02(c).
3

--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to (a) any ABR Loan, LIBOR
Loan, EURIBOR Loan or CDOR Loan or (b) the Commitment Fees, as the case may be,
the applicable rate per annum set forth under the appropriate caption in the
table below, based upon the Leverage Ratio:
 
Category
Leverage Ratio
Commitment
Fee
ABR Spread


LIBOR/EURIBOR/CDOR
Spread


Category 1
< 1.00:1.00
0.275%
0.500%
1.500%
Category 2
≥ 1.00:1.00 and < 2.00:1.00
0.300%
0.625%
1.625%
Category 3
≥ 2.00:1.00 and < 3.00:1.00
0.325%
0.750%
1.750%
Category 4
≥ 3.00:1.00
0.350%
1.000%
2.000%



Except as set forth below, the Leverage Ratio used to determine the Applicable
Rate during the period from and including any Financial Statement Delivery Date
to but excluding the next Financial Statement Delivery Date shall be that in
effect at the date of the consolidated balance sheet of the Company delivered on
such first Financial Statement Delivery Date under Section 5.01(a) or 5.01(b);
provided that (i) prior to the first Financial Statement Delivery Date after the
Restatement Effective Date, the Applicable Rate shall be determined by reference
to Category 2 and (ii) if any financial statements required to have been
delivered under Section 5.01(a) or 5.01(b), or any certificate required to have
been delivered under Section 5.01(c), shall not have been delivered by the date
required under such Section, the Applicable Rate shall, until such financial
statements or certificate shall have been delivered, be determined by reference
to Category 4.
 
“Approved Electronic Platform” has the meaning specified in Section 8.02(a).
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Arrangers” means JPMCB, BofA Securities, Inc., MUFG Bank, Ltd. and Wells Fargo
Securities, LLC in their capacity as joint lead arrangers and joint bookrunners
of the revolving credit facility provided for herein.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 10.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or such other form (including electronic
records generated by the use of an electronic platform) as shall be approved by
the Administrative Agent.
4

--------------------------------------------------------------------------------

“Authorized Agent” has the meaning specified in Section 10.09(e).
 
“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
 
“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of the
term “Interest Period” pursuant to Section 2.13(b)(v).
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
 
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom, 
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
 
“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.
5

--------------------------------------------------------------------------------

“Benchmark” means, initially, the Relevant Rate; provided that if a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-In Election, as
applicable, and its related Benchmark Replacement Date have occurred with
respect to Relevant Rate or the then-current Benchmark, then “Benchmark” means
the applicable Benchmark Replacement to the extent that such Benchmark
Replacement has replaced such prior benchmark rate pursuant to
Section 2.13(b)(i) or 2.13(b)(ii).
 
“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date; provided that, in the case of any
Loan denominated in an Alternative Currency, “Benchmark Replacement” shall mean
the alternative set forth in clause (c) below:
 
(a) the sum of:  (i) Term SOFR and (ii) the related Benchmark Replacement
Adjustment;
 
(b) the sum of:  (i) Daily Simple SOFR and (ii) the related Benchmark
Replacement Adjustment; or
 
(c) the sum of:  (i) the alternate benchmark rate that has been selected by the
Administrative Agent and the Company as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to
(A) any selection or recommendation of a replacement benchmark rate or the
mechanism for determining such a rate by the Relevant Governmental Body or
(B) any evolving or then-prevailing market convention for determining a
benchmark rate as a replacement for the then-current Benchmark for syndicated
credit facilities denominated in the applicable Agreed Currency at such time and
(ii) the related Benchmark Replacement Adjustment;
 
provided that, in the case of clause (a), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided further that, solely with respect to a Loan denominated in
US Dollars, notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, upon the occurrence of a Term SOFR Transition Event, and
the delivery of a Term SOFR Notice, on the applicable Benchmark Replacement Date
the “Benchmark Replacement” shall revert to and shall be deemed to be the sum of
(x) Term SOFR and (y) the related Benchmark Replacement Adjustment, as set forth
in clause (a) of this definition (subject to the first proviso above).
 
If the Benchmark Replacement as determined pursuant to clause (a), (b) or (c)
above would be less than the Floor, the Benchmark Replacement will be deemed to
be the Floor for the purposes of this Agreement and the other Loan Documents.
 
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:
6

--------------------------------------------------------------------------------

(a) for purposes of clauses (a) and (b) of the definition of the term “Benchmark
Replacement”, the first alternative set forth in the order below that can be
determined by the Administrative Agent:
 
(i) the spread adjustment or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;
 
(ii) the spread adjustment (which may be a positive or negative value or zero)
as of the Reference Time such Benchmark Replacement is first set for such
Interest Period that would apply to the fallback rate for a derivative
transaction referencing the ISDA Definitions to be effective upon an index
cessation event with respect to such Benchmark for the applicable Corresponding
Tenor; and
 
(b) for purposes of clause (c) of the definition of the term “Benchmark
Replacement”, the spread adjustment or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Company for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
syndicated credit facilities denominated in the applicable Agreed Currency at
such time;
 
provided that, in the case of clause (a) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.
 
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of the term “Alternate Base Rate”, to the definition
of the term “Business Day”, to the definition of  the term “Interest Period”, to
timing and frequency of determining rates and making payments of interest, to
timing of borrowing requests or to prepayment, conversion or continuation
notices, to length of lookback periods, to the applicability of breakage
provisions and other technical, administrative or operational matters) that the
Administrative Agent decides in its reasonable discretion may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of such Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement and
the other Loan Documents).
7

--------------------------------------------------------------------------------

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:
 
(a) in the case of clause (a) or (b) of the definition of the term “Benchmark
Transition Event”, the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of such Benchmark (or the published component used in the
calculation thereof) permanently or indefinitely ceases to provide all Available
Tenors of such Benchmark (or such component thereof);
 
(b) in the case of clause (c) of the definition of the term “Benchmark
Transition Event”, the date of the public statement or publication of
information referenced therein;
 
(c) in the case of a Term SOFR Transition Event, the date that is 30 days after
the date a Term SOFR Notice is provided to the Lenders and the Company pursuant
to Section 2.13(b)(ii); or
 
(d) in the case of an Early Opt-In Election, the sixth Business Day after the
date notice of such Early Opt-In Election is provided to the Lenders, so long as
the Administrative Agent has not received, by 5:00 p.m., New York City time, on
the fifth Business Day after the date notice of such Early Opt-In Election is
provided to the Lenders, written notice of objection to such Early Opt-In
Election from Lenders comprising the Required Lenders.
 
For the avoidance of doubt, (x) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (y) the
“Benchmark Replacement Date” will be deemed to have occurred, in the case of
clause (a) or (b), with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).
 
“Benchmark Transition Event” means, with respect to any Benchmark, the
occurrence of one or more of the following events with respect to the
then-current Benchmark:
 
(a) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof)
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);
8

--------------------------------------------------------------------------------

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Board, the NYFRB, an insolvency official
with jurisdiction over the administrator for such Benchmark (or such component),
a resolution authority with jurisdiction over the administrator for such
Benchmark (or such component) or a court or an entity with similar insolvency or
resolution authority over the administrator for such Benchmark (or such
component) which states that the administrator of such Benchmark (or such
component) has ceased or will cease to provide all Available Tenors of such
Benchmark (or such component thereof) permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide any Available Tenor of such
Benchmark (or such component thereof); or
 
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.
 
For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).
 
“Benchmark Unavailability Period” means, with respect to any Benchmark, the
period (if any) (a) beginning at the time that a Benchmark Replacement Date
pursuant to clause (a) or (b) of that definition has occurred if, at such time,
no Benchmark Replacement has replaced the then-current Benchmark for all
purposes hereunder and under any Loan Document in accordance with Section 2.13
and (b) ending at the time that a Benchmark Replacement has replaced the
then-current Benchmark for all purposes hereunder and under any Loan Document in
accordance with Section 2.13.
 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
 
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
9

--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrowers” means the Company and the Borrowing Subsidiaries.
 
“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and to the same Borrower and, in the case of LIBOR,
CDOR or EURIBOR Loans, as to which a single Interest Period is in effect or
(b) a Swingline Loan.
 
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Euros,
€5,000,000, (c) in the case of a Borrowing denominated in Canadian Dollars,
C$5,000,000 and (d) in the case of a Borrowing denominated in any other
Alternative Currency, the smallest amount of such Alternative Currency that is
an integral multiple of 1,000,000 units of such currency and that has a US
Dollar Equivalent in excess of US$5,000,000.
 
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000, (b) in the case of a Borrowing denominated in Euros,
€1,000,000, (c) in the case of a Borrowing denominated in Canadian Dollars,
C$1,000,000 and (d) in the case of a Borrowing denominated in any other
Alternative Currency, 1,000,000 units of such currency.
 
“Borrowing Request” means a request by the applicable Borrower for a Borrowing
in accordance with Section 2.03 or 2.04, which shall be in the form of Exhibit B
or any other form approved by the Administrative Agent.
 
“Borrowing Subsidiary” means AIH, AIE, AIC and, at any time, each Subsidiary
that has been designated as a Borrowing Subsidiary by the Company pursuant to
Section 2.20 and that has not ceased to be a Borrowing Subsidiary as provided in
such Section.
 
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit C‑1.
 
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit C‑2.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan
denominated in any currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits in such currency in the
London interbank market, (b) when used in connection with a Loan denominated in
any Alternative Currency other than Euro, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits in such
currency in the principal financial center of the country of such Alternative
Currency and (c) when used in connection with a Loan denominated in Euro, the
term “Business Day” shall also exclude any day that is not a TARGET Operating
Day.
10

--------------------------------------------------------------------------------

“Canadian Borrowing Subsidiary” means any Borrowing Subsidiary that is a
Canadian Subsidiary.
 
“Canadian Dollars” or “C$” means the lawful money of Canada.
 
“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any political subdivision thereof.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are or would have been required to be classified and accounted for
as capital leases on a balance sheet of such Person under GAAP, subject to
Section 1.04.
 
“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDO Rate.
 
“CDO Rate” means, with respect to any CDOR Loan for any Interest Period, the
applicable Screen Rate as of the Specified Time on the Quotation Day.
 
“Change in Control” means (a) the ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) other than Permitted
Shareholders, of shares representing 35% or more of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Company at a time when Permitted Shareholders together (i) do not have the
unrestricted power directly or indirectly to vote or direct the vote of shares
representing a percentage of such aggregate ordinary voting power that is
greater than the percentage so owned by any such Person or group or (ii) do not
Control the Company; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by Persons who were
neither (i) nominated or approved prior to their election by the board of
directors of the Company nor (ii) appointed by directors so nominated; or
(c) the occurrence of any “change in control” or similar event, however
denominated, resulting in an obligation on the part of the Company or any
Subsidiary to repay, redeem or repurchase, or to offer to repay, redeem or
repurchase, Material Indebtedness.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Restatement Effective Date, (b) any change in any law, rule or regulation or in
the administration, interpretation, implementation or application thereof by any
Governmental Authority after the Restatement Effective Date or (c) compliance by
any Lender or Issuing Bank (or, for purposes of Section 2.14(b), by any lending
office of such Lender or Issuing Bank or by such Lender’s or such Issuing Bank’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority if such request,
guideline or directive is made or issued after the Restatement Effective Date
and reflects a change after the Restatement Effective Date in the policies or
practices to which such request, guideline or directive relates; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, promulgated or issued.
11

--------------------------------------------------------------------------------

“Claims” has the meaning specified in Section 2.18(c).
 
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Global Tranche Revolving
Loans, US Tranche Revolving Loans or Swingline Loans, (b) any Commitment, refers
to whether such Commitment is a Global Tranche Commitment or a US Tranche
Commitment or (c) any Lender, refers to whether such Lender is a Global Tranche
Lender or a US Tranche Lender.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Co-Documentation Agent” means Capital One, National Association, Citizens Bank,
N.A., TD Bank, N.A. and Truist Bank in their capacity as co-documentation agents
of the revolving credit facility provided for herein.
 
“Commitments” means the Global Tranche Commitments and the US Tranche
Commitments.  The aggregate amount of the Commitments as of the Restatement
Effective Date is US$700,000,000.
 
“Commitment Fees” has the meaning specified in Section 2.11(a).
 
“Commitment Increase” has the meaning specified in Section 2.08(d).
 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 8.02 or 10.01,
including through an Approved Electronic Platform.
 
“Company” has the meaning specified in the preamble.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted in determining
Consolidated Net Income, the sum of (a) Consolidated Interest Expense for such
period, (b) income tax expense for such period, (c) depreciation and
amortization for such period, (d) all non‑cash charges (including any non-cash
expenses relating to stock option exercises or other non-cash, stock-based
compensation such as restricted stock units) for such period (provided that any
cash payment made with respect to any such non-cash charge shall be subtracted
in computing Consolidated EBITDA for the period in which such cash payment is
made), (e) all charges related to the early retirement of Indebtedness during
such period, (f) restructuring charges not in excess of US$25,000,000 in any
period of four fiscal quarters, commencing with the fiscal quarter during which
the Restatement Effective Date shall have occurred, (g) the amount of any
pension settlement or curtailment expense (including (i) any such expenses,
incurred in prior periods, the recognition of which has been deferred in
accordance with GAAP, and (ii) any such expenses in the form of premium payments
or other obligations or amounts paid or payable to third parties as
consideration for the assumption or defeasance of such obligations) required or
permitted to be recognized during such period as the result of the permanent
settlement or defeasance of any pension obligation of the Company or any
Subsidiary, provided that the aggregate amount to be added back with respect to
all such pension settlement or curtailment expense pursuant to this clause (g)
for all periods commencing with the fiscal quarter during which the Restatement
Effective Date shall have occurred shall not exceed US$100,000,000 (of which not
more than US$40,000,000 may represent add-backs of cash expenses), and (h) any
losses attributable to sales of business operations not in the ordinary course
of business during such period and minus, without duplication, (1) all non-cash
gains and income for such period, (2) any gains related to the early retirement
of Indebtedness for such period and (3) any gains attributable to sales of
business operations not in the ordinary course of business for such period, all
determined on a consolidated basis for the Company and its Subsidiaries in
accordance with GAAP.
12

--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the gross interest
expense, whether expensed or capitalized (including the interest component in
respect of Capital Lease Obligations), accrued or paid by the Company and its
Subsidiaries during such period but excluding the amortization of deferred
financing costs, determined on a consolidated basis in accordance with GAAP. 
For purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments received by the Company or its Subsidiaries
under interest rate protection agreements, the effect of which is required to be
reflected in the Company’s income statement under “Interest Expense”.
 
“Consolidated Net Income” means, for any period, net income or loss of the
Company and its Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP.
 
“Consolidated Subsidiary” means at any date any Subsidiary the accounts of which
would be consolidated with those of the Company in its consolidated financial
statements if such financial statements were prepared on such date in accordance
with GAAP.
 
“Consolidated Tangible Net Worth” means, at any date, the consolidated common
shareholders’ equity of the Company and its Consolidated Subsidiaries determined
in accordance with GAAP, less their consolidated Intangible Assets, all
determined as of the most recent fiscal quarter of the Company ended on or prior
to such date for which financial statements are available.
13

--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.


“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding Business Day adjustment) as such
Available Tenor.
 
“Co-Syndication Agent” means Bank of America, N.A., MUFG Bank, Ltd. and Wells
Fargo Bank, National Association in their capacity as co-syndication agents of
the revolving credit facility provided for herein.
 
“Covered Entity” means (a) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b)
or (c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
 
“Covered Party” has the meaning specified in Section 10.20.
 
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.
 
“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided that, if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
“Defaulting Lender” means, subject to Section 2.21, any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Letters of Credit or Swingline Loans or (iii) pay over to any Credit Party
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the Company
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, (d) has become the
subject of a Bankruptcy Event or (e) has become the subject of a Bail-In Action.
14

--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“Domestic Subsidiary” means a Subsidiary that is incorporated or organized in
the United States of America or any state or other political subdivision,
territory or possession thereof.
 
“Early Opt-In Election” means:
 
(a) in the case of Loans denominated in US Dollars, the occurrence of:
 
(i) a notification by the Administrative Agent to (or the request by the Company
to the Administrative Agent to notify) each of the other parties hereto that at
least five currently outstanding US Dollar-denominated syndicated credit
facilities at such time contain (as a result of amendment or as originally
executed) a SOFR-based rate (including SOFR, a term SOFR or any other rate based
upon SOFR) as a benchmark rate (and such syndicated credit facilities are
identified in such notice and are publicly available for review), and
 
(ii) the joint election by the Administrative Agent and the Company to trigger a
fallback from LIBO Rate and the provision by the Administrative Agent of written
notice of such election to the Lenders; and
 
(b) in the case of Loans denominated in any Alternative Currency, the occurrence
of:
 
(i)  (A) a determination by the Administrative Agent, (B) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Company) that
the Required Lenders have determined or (C) a notification by the Company to the
Administrative Agent (with a copy to the Required Lenders) that the Company has
determined, in each case, that syndicated credit facilities denominated in the
applicable Alternative Currency being executed at such time, or that include
language similar to that contained in Section 2.13(b) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Relevant Rate, and
15

--------------------------------------------------------------------------------

(ii) (A) the joint election by the Administrative Agent and the Company or
(B) the joint election by the Required Lenders and the Company to declare that
an Early Opt-In Election has occurred and the provision, as applicable, by the
Administrative Agent and the Company of written notice of such election to the
Lenders or by the Required Lenders and the Company of written notice of such
election to the Administrative Agent.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person), the Company or any
Subsidiary or other Affiliate of the Company.
 
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
permits, licenses, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the presence, management, release or threatened release of any
Hazardous Material or to health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence, release or threatened
release of any Hazardous Materials into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
16

--------------------------------------------------------------------------------

“Equity Interests” means any shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights to acquire any such equity ownership interests (other than,
prior to the date of such conversion, Indebtedness that is convertible into any
such Equity Interests).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) a failure by any Plan
to satisfy the “minimum funding standards” (as defined in Section 412 of the
Code or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA); (e) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (g) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by the
Company or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA).
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“EURIBO Rate” means, with respect to any EURIBOR Loan for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.
17

--------------------------------------------------------------------------------

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate.
 
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
 
“Event of Default” has the meaning specified in Article VII.
 
“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any currency other than US Dollars, the rate at which such
currency may be exchanged into US Dollars on such day as last provided (either
by publication or as may otherwise be provided to the Administrative Agent) by
the applicable Reuters source on the Business Day (determined based on New York
City time) immediately preceding such day of determination (or, if a Reuters
source ceases to be available or ceases to provide such rate of exchange, as
last provided by such other publicly available information service that provides
such rate of exchange at such time as shall be selected by the Administrative
Agent from time to time in its reasonable discretion in consultation with the
Company).  Notwithstanding the foregoing provisions of this definition or the
definition of the term “US Dollar Equivalent”, each Issuing Bank may, solely for
purposes of computing the LC Fronting Fee owed to it under Section 2.11(b),
compute the Exchange Rate for purposes of determining the LC Exposure
attributable to any Letter of Credit issued by it that is denominated in a
currency other than US Dollars by reference to exchange rates determined using
any reasonable method customarily employed by it for such purpose.
 
“Exchange Rate Date” means (a) with respect to any Loan denominated in any
currency other than US Dollars, each of (i) the date of the commencement of the
initial Interest Period therefor and (ii) the date of the commencement of each
subsequent Interest Period therefor, (b) with respect to any Letter of Credit
denominated in any currency other than US Dollars, each of (i) the date on which
such Letter of Credit is issued, (ii) the first Business Day of each calendar
month commencing after the date of issuance of such Letter of Credit and (iii)
the date of any amendment of such Letter of Credit that has the effect of
increasing the amount thereof and (c) if an Event of Default has occurred and is
continuing, any Business Day designated as an Exchange Rate Date by the
Administrative Agent in its sole discretion.
 
“Excluded Divestiture” means any sale of assets (including Equity Interests in
any Subsidiary) for cash by the Company or any Subsidiary at a time when the
Leverage Ratio, giving pro forma effect to such sale (but not to any related
repayment of Indebtedness of the Company or any Subsidiary, other than any
prepayment of Indebtedness related to the assets sold that is required under the
terms of an agreement existing prior to, and not entered into in contemplation
of, such sale) as if it had occurred at the beginning of the period of four
consecutive fiscal quarters ended on or most recently prior to such time, shall
be less than 3.25 to 1.00.
18

--------------------------------------------------------------------------------

“Excluded Taxes” means, (a) with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of a Borrower hereunder, (i) any Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case imposed by the United States of America (or any
state or municipality thereof), or by any Governmental Authority as a result of
a present or former connection between the recipient and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the recipient having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document), (ii) any branch profit Taxes imposed by the United States of America
or any similar Tax imposed by any other jurisdiction described in clause (i)
above, (iii) any United States backup withholding Taxes and (iv) in the case of
any Lender, any withholding Tax that is attributable to such Lender’s failure to
comply with Section 2.17(f); (b) with respect to any US Tranche Lender (other
than a Lender that becomes a US Tranche Lender through an assignment under
Section 2.19(b) or following an Event of Default with respect to the Company
under clause (h) or (i) of Article VII), any withholding Tax that is imposed by
the United States of America on amounts payable from locations within such
jurisdiction to such Lender’s US Tranche Lending Office, to the extent such Tax
is imposed (assuming the taking by such Borrower and such Lender of all actions
required in order for available exemptions from such Tax to be effective)
pursuant to any law in effect and applicable at the time such Lender becomes a
party to this Agreement (or designates a new US Tranche Lending Office), except
to the extent that such Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding Tax pursuant to
Section 2.17; (c) with respect to any Global Tranche Lender (other than a Lender
that becomes a Global Tranche Lender through an assignment under Section 2.19(b)
or following an Event of Default with respect to the Company under clause (h) or
(i) of Article VII or, with respect to Switzerland and Swiss Withholding Tax
only, following an Event of Default which is continuing), (i) any withholding
Tax that is imposed on amounts payable by a Global Tranche Borrower organized in
the United States of America, Switzerland or Canada by any taxation authority of
such Borrower’s jurisdiction of organization on amounts payable from locations
within such jurisdiction to such Lender’s Global Tranche Lending Office
designated for Global Tranche Borrowers organized in such jurisdiction, to the
extent such Tax is imposed (assuming the taking by such Borrower and such Lender
of all actions required in order for available exemptions from such Tax to be
effective) pursuant to any law in effect and applicable at the time such Lender
becomes a party to this Agreement (or designates a new Global Tranche Lending
Office for Global Tranche Borrowers organized in such jurisdiction), except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding Tax pursuant to Section 2.17 or
(ii) any Swiss Withholding Tax that is imposed on amounts payable by a Swiss
Borrowing Subsidiary to such Lender’s applicable Global Tranche Lending Office,
to the extent such Swiss Withholding Tax is imposed as a direct result of (A) a
breach by such Lender (but not by any other Lender) under Section 2.17(h),
(B) an assignment by such Lender (but not by any other Lender) without the
consent of such Swiss Borrowing Subsidiary in breach of the requirements of
Section 10.04(e) or a sale by such Lender (but not by any other Lender) of a
participation or a sub-participation, or any other transfer to, a Non-Qualifying
Bank without the consent of such Swiss Borrowing Subsidiary in breach of the
requirements of Section 10.04(e) or (C) such Lender having lost its status as a
Qualifying Bank (other than as a result of any Change in Law); and (d) any
withholding Taxes imposed under FATCA.  It is understood and agreed that, as to
any Global Tranche Lender, the status of any Swiss Withholding Tax as an
Excluded Tax shall not affect the rights of such Lender under Section 2.12(h)
except to the extent provided in Section 2.12(i).
19

--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Five-Year Revolving Credit Facility
Agreement dated as of June 18, 2015, as amended and restated on November 7,
2017, among the Company, AIH, AIE, AIC, the other Borrowing Subsidiaries party
thereto, the Lenders party thereto and JPMCB, as Administrative Agent.
 
 “Existing Letters of Credit” means letters of credit listed on Schedule 2.05
that were outstanding immediately prior to the Restatement Effective Date and
issued by an Issuing Bank.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version to the extent substantively
comparable thereto and not materially more onerous to comply with), any current
or future regulations thereunder or official interpretations thereof, any
intergovernmental agreements, any agreement entered into pursuant to
Section 1471(b)(1) of the Code or such an intergovernmental agreement and any
related laws, legislation, rules, practices or official administrative guidance
implementing the foregoing or adopted pursuant to any treaty or convention among
Governmental Authorities and implementing such Sections of the Code.
 
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as shall be set forth on the NYFRB Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero.
 
“Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
 
“Financial Statement Delivery Date” means each date on which the Company
delivers financial statements under Section 5.01(a) or 5.01(b) (including by
filing with the Securities and Exchange Commission).
 
“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to LIBO Rate, EURIBO Rate
or CDO Rate, as applicable.
20

--------------------------------------------------------------------------------

“Foreign Currency Overnight Rate” means, for any day, with respect to any
currency (a) a rate per annum equal to the London interbank offered rate as
administrated by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for overnight deposits in such currency as
displayed on the Reuters screen page that displays such rate (currently LIBOR01
or LIBOR02) (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other commercially available information
service that publishes such rate as shall be selected by the Administrative
Agent or the applicable Issuing Bank, as applicable, from time to time) at
approximately 11:00 a.m., London time, on such day or (b) if the rate referred
to above is not available for such currency, a rate per annum at which overnight
deposits in such currency would be offered on such day in the applicable
offshore interbank market, as such rate is determined by the Administrative
Agent or the applicable Issuing Bank, as applicable, by such means as the
Administrative Agent or such Issuing Bank, as the case may be, shall determine
to be reasonable.
 
“Foreign Lender” means (a) with respect to a Borrower that is a US Person, a
Lender that is not a US Person, and (b) with respect to a Borrower that is not a
US Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.
 
“Foreign Person” means a Person that is a corporation (from a U.S. federal
income tax perspective) that is not a US Person, or any Person owned directly or
indirectly by such corporation.
 
“Foreign Plans” has the meaning specified in Section 3.10(b).
 
“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Global Tranche” has the meaning specified in the definition of the term
“Tranche”.
 
“Global Tranche Borrower” means (a) the Company, (b) any US Borrowing
Subsidiary, (c) any Swiss Borrowing Subsidiary, (d) any Canadian Borrowing
Subsidiary and (e) any Borrowing Subsidiary that is not a US Borrowing
Subsidiary, a Swiss Borrowing Subsidiary or a Canadian Borrowing Subsidiary and
that has been designated by the Administrative Agent as a Global Tranche
Borrower at the request of the Company and with the consent of each Global
Tranche Lender.
 
“Global Tranche Commitment” means, with respect to each Lender, the commitment
of such Lender to make Global Tranche Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum amount of such Lender’s Global Tranche
Revolving Credit Exposure, as such commitment may be reduced or increased from
time to time pursuant to Section 2.08 or assignments by or to such Global
Tranche Lender pursuant to Section 10.04.  The initial amount of each Lender’s
Global Tranche Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption or the Accession Agreement pursuant to which such Lender shall
have assumed its Global Tranche Commitment, as the case may be.  The aggregate
amount of Global Tranche Commitments on the Restatement Effective Date is
US$700,000,000.
21

--------------------------------------------------------------------------------

“Global Tranche Lender” means a Lender with a Global Tranche Commitment or a
Global Tranche Revolving Credit Exposure.
 
“Global Tranche Lending Office” means, with respect to any Global Tranche
Lender, such office(s) as such Lender (or any Affiliate of such Lender) shall
have specified from time to time as its “Global Tranche Lending Office(s)” in
its Administrative Questionnaire or by notice to the Company and the
Administrative Agent.  A Global Tranche Lender may designate different Global
Tranche Lending Offices for Loans to Global Tranche Borrowers in different
jurisdictions.
 
“Global Tranche Percentage” means, with respect to any Global Tranche Lender at
any time, the percentage of the aggregate Global Tranche Commitments represented
by such Global Tranche Lender’s Global Tranche Commitment at such time; provided
that for purposes of Section 2.21 when a Defaulting Lender shall exist, “Global
Tranche Percentage” shall mean, with respect to any Global Tranche Lender at any
time, the percentage of the aggregate Global Tranche Commitments (disregarding
any Defaulting Lender’s Global Tranche Commitment) represented by such Lender’s
Global Tranche Commitment at such time.  If the Global Tranche Commitments have
expired or been terminated, the Global Tranche Percentages shall be determined
on the basis of the Global Tranche Commitments most recently in effect, giving
effect to any assignments and to any Global Tranche Lender’s status as a
Defaulting Lender at the time of determination.
 
“Global Tranche Revolving Credit Exposure” means, with respect to any Lender at
any time, the sum of (a) the aggregate amount of the US Dollar Equivalents of
such Lender’s outstanding Global Tranche Revolving Loans, (b) the amount of such
Lender’s LC Exposure and (c) the amount of such Lender’s Swingline Exposure.
 
“Global Tranche Revolving Loans” means Loans made by the Global Tranche Lenders
pursuant to Section 2.01(a).
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
 
“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, or (c) to maintain working capital, equity capital or
any other financial statement condition or liquidity of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation;
provided, that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.  The amount, as of any date of
determination, of any Guarantee shall be the principal amount outstanding on
such date of the Indebtedness or other obligation guaranteed thereby (or, in the
case of (i) any Guarantee the terms of which limit the monetary exposure of the
guarantor or (ii) any Guarantee of an obligation that does not have a principal
amount, the maximum monetary exposure as of such date of the guarantor under
such Guarantee (as determined, in the case of clause (i), pursuant to such terms
or, in the case of clause (ii), reasonably and in good faith by the chief
financial officer of the Company)).
22

--------------------------------------------------------------------------------

“Guarantee Beneficiaries” has the meaning specified in Article IX.
 
“Guarantee Requirement” means, at any time, that (a) the Subsidiary Guarantee
Agreement (or a supplement thereto in the form specified therein) shall have
been executed by (i) each Domestic Subsidiary (other than (A) any Domestic
Subsidiary that is a subsidiary of a Foreign Subsidiary, (B) any Domestic
Subsidiary that is an Immaterial Subsidiary, (C) any Subsidiary that is created
as a result of a Permitted AEC Transaction and (D) any Subsidiary that is a
Non-Wholly Owned Subsidiary) existing at such time and (ii) each Foreign
Subsidiary that is a direct or indirect parent corporation of a Borrower (it
being understood that each such Foreign Subsidiary will guarantee only the
Obligations of such Borrower), shall have been delivered to the Administrative
Agent and shall be in full force and effect, (b) the Indemnity, Subrogation and
Contribution Agreement (or a supplement thereto in the form specified therein)
shall have been executed by the Company and each Domestic Subsidiary party to
the Subsidiary Guarantee Agreement, shall have been delivered to the
Administrative Agent and shall be in full force and effect and (c) as to each
Subsidiary that shall become a party to the Subsidiary Guarantee Agreement after
the Restatement Effective Date, the Administrative Agent shall have received
documents comparable to those delivered under paragraphs (b) and (f) of
Section 4.01 with respect to Subsidiaries party to such Subsidiary Guarantee
Agreement on the Restatement Effective Date.
 
“Guarantor” means the Company or any Subsidiary Guarantor.
 
“Guidelines” means, together, (a) Guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), (b) Guideline S-02.130.1 in relation to money market instruments and book
claims of April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere und
Buchforderungen inländischer Schuldner), (c) Circular Letter No. 34 of 26 July
2011 (1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34
“Kundenguthaben” vom 26. Juli 2011), (d) Circular Letter No. 15 of 3 October
2017 (1-015-DVS-2017) in relation to bonds and derivative financial instruments
as subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 3. Oktober 2017), (e) Circular
Letter No. 46 of 24 July 2019 (1-046-DVS-2019) in relation to syndicated credit
facilities (Kreisschreiben Nr. 46 betreffend steuerliche Behandlung von
Konsortialdarlehen, Schuldscheindarlehen, Wechseln und Unterbeteiligungen vom
24. Juli 2019) and (f) Circular Letter No. 47 of 25 July 2019 (1-047-DVS-2019)
in relation to bonds (Kreisschreiben Nr. 47 betreffend Obligationen vom 25. Juli
2019), in each case as issued, amended or replaced from time to time by the
Swiss Federal Tax Administration (Eidgenössische Steuerverwaltung) or as
substituted or superseded and overruled by any law, statute, ordinance, court
decision, regulation or the like as in force from time to time.
23

--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, materials or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
“IBA” has the meaning specified in Section 1.06.
 
“Immaterial Subsidiary” means any Subsidiary (other than any Borrower, any
Guarantor or any Subsidiary that directly or indirectly owns capital stock of
any Borrower or Guarantor) with respect to which both:
 
(a) the sum of (i) the consolidated book value of the assets of such Subsidiary
and (ii) the aggregate consolidated book value of the assets of each other
Subsidiary that has a lower consolidated book value than the assets of the
Subsidiary specified in clause (i) is less than 3% of the aggregate consolidated
book value of the total assets of the Company and all the Subsidiaries, in each
case determined as of the last day of the most recently ended fiscal quarter for
which financial statements are available, and
 
(b) the sum of (i) such Subsidiary’s consolidated net income and (ii) the
aggregate consolidated net income of each other Subsidiary that has a lower
consolidated net income than that of the Subsidiary specified in clause (i) is
less than 3% of Consolidated Net Income, in each case for the most recently
ended period of four consecutive fiscal quarters for which financial statements
are available.
 
“Increase Effective Date” has the meaning specified in Section 2.08(d).
 
“Increasing Lender” has the meaning specified in Section 2.08(d).
24

--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) trade
accounts payable and obligations under Hedging Agreements, in each case incurred
in the ordinary course of business, (ii) deferred compensation payable to
directors, officers or employees and (iii) any purchase price adjustment,
earnout or other contingent obligation incurred in connection with any
Acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment, earnout or other contingent obligation becomes
payable and is not paid when due), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (but
limited, in the event such Indebtedness has not been assumed by such Person, to
the lesser of (i) the amount of such Indebtedness and (ii) the fair market value
of such property securing such Indebtedness), (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations of such Person as an account party in respect of letters of
credit and letters of guaranty and (i) all obligations of such Person in respect
of bankers’ acceptances.  The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
 
“Indemnitee” has the meaning specified in Section 10.03(b).
 
“Indemnity, Subrogation and Contribution Agreement” means the Amended and
Restated Indemnity, Subrogation and Contribution Agreement dated as of the
Restatement Effective Date, among the Company, the Domestic Subsidiaries party
thereto and the Administrative Agent.
 
“Initial Borrowings” has the meaning specified in Section 2.08(d).
 
“Intangible Assets” means the amount (to the extent reflected in determining
consolidated common shareholders’ equity of the Company and its Consolidated
Subsidiaries in accordance with GAAP) of goodwill, patents, trademarks, service
marks, trade names, copyrights, organization or developmental expenses and other
intangible assets, determined in accordance with GAAP.
 
“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each case for
the period of four consecutive fiscal quarters ending on such date.
25

--------------------------------------------------------------------------------

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.07, which shall be
in the form of Exhibit D or any other form approved by the Administrative Agent.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any LIBOR Loan, EURIBOR Loan or CDOR Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR, EURIBOR or CDOR Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.
 
“Interest Period” means, with respect to any LIBOR, EURIBOR or CDOR Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two (other than
in the case of a EURIBOR Borrowing), three or six months thereafter (or, solely
in the case of an Interest Period commencing on the Restatement Effective Date,
on such other day as shall have been requested by the Company, approved by the
Administrative Agent and communicated to the applicable Lenders), as the
applicable Borrower may elect; provided that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (b) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing. 
Notwithstanding anything herein to the contrary, with respect to each LIBOR,
EURIBOR or CDOR Borrowing that is made on the Restatement Effective Date, the
initial Interest Period applicable thereto shall be as set forth in the
applicable Borrowing Request (and, in the case of any such initial Interest
Period that represents the remaining term of an Interest Period applicable to
any LIBOR Borrowing (as defined in the Existing Credit Agreement) outstanding
under the Existing Credit Agreement immediately prior to the Restatement
Effective Date, the LIBO Rate applicable to any LIBOR Borrowing made on the
Restatement Effective Date that has such initial Interest Period shall be deemed
to be, for the duration of such initial Interest Period, the LIBO Rate
applicable to such outstanding LIBOR Borrowing (as defined in the Existing
Credit Agreement) immediately prior to the Restatement Effective Date).
 
“Interpolated Screen Rate” means, with respect to any LIBOR, EURIBOR or CDOR
Loan, in each case for any Interest Period, or clause (c) of the definition of
the term “Alternate Base Rate”, a rate per annum (rounded to the same number of
decimal places as the applicable Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between (a) the applicable Screen Rate for the longest maturity for which such
Screen Rate is available that is shorter than the applicable period and (b) the
applicable Screen Rate for the shortest maturity for which such Screen Rate is
available that is longer than the applicable period, in each case as of the time
the Interpolated Screen Rate is otherwise required to be determined in
accordance with this Agreement; provided that if such rate would be less than
zero, such rate shall be deemed to be zero.
26

--------------------------------------------------------------------------------

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
 “Issuing Bank” means JPMCB, Bank of America, N.A., Wells Fargo, National
Association, MUFG Bank, Ltd. and each other Lender that may become an Issuing
Bank hereunder from time to time by entering into an Issuing Bank Agreement with
the Company, each in its capacity as an issuer of Letters of Credit hereunder,
and the successors of any such Person in such capacity as provided in
Section 2.05(j).  Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
 
“Issuing Bank Agreement” means an Issuing Bank Agreement between an Issuing
Bank, the Administrative Agent and the Company substantially in the form of
Exhibit E.
 
“Issuing Bank Fee” has the meaning specified in Section 2.11(b).
 
“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.
 
“LC Commitment” means, as to any Issuing Bank, the maximum permitted amount of
the LC Exposure that may be attributable to Letters of Credit issued by such
Issuing Bank.  The initial amount of each Issuing Bank’s LC Commitment is set
forth on Schedule 2.01 or in such Issuing Bank’s Issuing Bank Agreement.   The
LC Commitment of any Issuing Bank may be increased or decreased by an agreement
in writing between the Company and such Issuing Bank.
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any other currency, the rate at which US Dollars may be exchanged into such
other currency on such day as last provided (either by publication or as may
otherwise be provided to the Administrative Agent) by the applicable Reuters
source on the Business Day (determined based on New York City time) immediately
preceding such day of determination (or, if a Reuters source ceases to be
available or Reuters ceases to provide such rate of exchange, as last provided
by such other publicly available information service that provides such rate of
exchange at such time as shall be selected by the Administrative Agent from time
to time in its reasonable discretion in consultation with the Company).
27

--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the US Dollar Equivalents
(determined using the Exchange Rate) of the undrawn amounts of all outstanding
Letters of Credit at such time plus (b) the sum of the US Dollar Equivalents
(determined using the Exchange Rate) of the amounts of all LC Disbursements that
have not yet been reimbursed by or on behalf of the applicable Borrowers at such
time (giving effect to any conversion of the Borrowers’ reimbursement
obligations in respect of any LC Disbursements into US Dollar denominated
obligations as provided in Section 2.05).  The LC Exposure of any Lender at any
time shall be its Global Tranche Percentage of the aggregate LC Exposure at such
time, adjusted to give effect to any reallocation under Section 2.21 of the LC
Exposures of Defaulting Lenders in effect at such time.
 
“LC Fronting Fee” has the meaning specified in Section 2.11(b).
 
“LC Participation Calculation Date” means, with respect to any LC Disbursement
or any refund of a reimbursement payment made by any Issuing Bank to any
Borrower, in each case, in a currency other than US Dollars, (a) the date on
which the applicable Issuing Bank shall advise the Administrative Agent that it
purchased with US Dollars the currency used to make such LC Disbursement or
(b) if such Issuing Bank shall not advise the Administrative Agent that it made
such a purchase, the date on which such LC Disbursement or refund is made.
 
“LC Participation Fee” has the meaning specified in Section 2.11(b).
 
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
 
“Lender-Related Person” means any Arranger, the Administrative Agent, any
Co-Syndication Agent, any Co-Documentation Agent, any Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons.
 
“Lenders” means the Persons listed on Schedule 2.01, and any other Person that
shall have become a Lender pursuant to an Assignment and Assumption or an
Accession Agreement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
and, as of the Restatement Effective Date, the Existing Letters of Credit, other
than any such letter of credit that shall have ceased to be a “Letter of Credit”
outstanding hereunder pursuant to Section 10.05.
 
“Leverage Increase Election” has the meaning specified in Section 6.08.
28

--------------------------------------------------------------------------------

“Leverage Increase Period” has the meaning specified in Section 6.08.
 
“Leverage Increase Termination Notice” has the meaning specified in
Section 6.08.
 
“Leverage Ratio” means, on any date, the ratio of (a) Total Debt at such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Company ended on or most recently prior to such date.  For the purposes of
calculating the Leverage Ratio, if during such applicable period of four
consecutive fiscal quarters the Company or any Subsidiary shall have consummated
a Material Acquisition or a Material Disposition, Consolidated EBITDA for such
period shall be determined on a pro forma basis as if such transaction, and any
related incurrence or repayment of Indebtedness, had occurred on the first day
of such period, all in accordance with Article 11 of Regulation S-X under the
Securities Act of 1933, as amended.
 
“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.
 
“LIBO Rate” means, with respect to any LIBOR Loan denominated in any currency
for any Interest Period, the applicable Screen Rate as of the Specified Time on
the Quotation Day.
 
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate or the LIBO Rate.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a lessor under any capital lease relating to
such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guarantee Agreement, the
Indemnity, Subrogation and Contribution Agreement, any written notice delivered
pursuant to Section 2.08(d) and, other than for purposes of Section 10.02, the
promissory notes, if any, executed and delivered pursuant to Section 2.09(e) and
each Issuing Bank Agreement.
 
“Loan Parties” means the Borrowers and the Guarantors; provided that, solely for
purposes of Section 6.07, the Loan Parties shall not include AIH, AIE, AIC or
any Subsidiary that is excluded from the definition of the term “Subsidiary
Guarantor” pursuant to the proviso contained in such definition.
 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
29

--------------------------------------------------------------------------------

“Local Time” means (a) with respect to any Loan or Borrowing denominated in US
Dollars or any Letter of Credit (other than a Letter of Credit issued for the
account of a Canadian Borrowing Subsidiary), New York City time, (b) with
respect to any Loan or Borrowing denominated in any currency other than US
Dollars or Canadian Dollars, London time and (c) with respect any Loan or
Borrowing denominated in Canadian Dollars or any Letter of Credit issued for the
account of a Canadian Borrowing Subsidiary, Toronto time.
 
“Marketable Securities” means any debt or equity securities for which an active
trading market exists and price quotations are available.
 
“Material Acquisition” means any Acquisition by the Company or any Subsidiary
involving payment of consideration of US$100,000,000 or more.
 
“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, or financial condition of the Company and the
Subsidiaries, taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights and remedies of the Administrative Agent, the
Issuing Banks or the Lenders thereunder.
 
“Material Disposition” means any sale, transfer or other disposition (in one
transaction or a series of transactions, including pursuant to any merger,
amalgamation or consolidation) by the Company or any Subsidiary of all or
substantially all the issued and outstanding Equity Interests in any Subsidiary,
or all or substantially all the assets constituting a business unit, division,
product line or line of business of the Company and the Subsidiaries, provided
that such sale, transfer or other disposition involves receipt of consideration
of US$100,000,000 or more.
 
“Material Indebtedness” means Indebtedness (other than the Obligations under
this Agreement or under any other Loan Document), or obligations in respect of
one or more Hedging Agreements, of any one or more of the Company and the
Subsidiaries in an aggregate principal amount exceeding US$20,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements provided for in such Hedging Agreement) that the Company or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.
 
“Material Subsidiary” means each Subsidiary that is not an Immaterial
Subsidiary.
 
“Maturity Date” means October 27, 2024.
 
“MNPI” means material information concerning the Company and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.
30

--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successors thereto.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Proceeds” means, with respect to any event, an amount equal to (a) the cash
proceeds received in respect of such event, including (i) any cash received in
respect of any non‑cash proceeds, but only as and when received, (ii) in the
case of a casualty, insurance proceeds and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, net of (b) the sum
of (i) all reasonable fees and out‑of‑pocket expenses paid by the Company and
the Subsidiaries to third parties (other than Affiliates) in connection with
such event, (ii) in the case of a sale or other disposition of an asset
(including pursuant to a casualty or condemnation), the amount of all payments
required to be made by the Company and the Subsidiaries as a result of such
event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) by
the Company and the Subsidiaries, and the amount of any reserves established by
the Company and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, that are directly attributable to such event (as
determined reasonably and in good faith by the chief financial officer of the
Company).
 
“Non-Qualifying Bank” means any Person that does not qualify as a Qualifying
Bank.
 
“Non-Refundable Portion” has the meaning specified in Section 2.12(i).
 
“Non-Wholly Owned Subsidiary” means a Subsidiary that is not a Wholly Owned
Subsidiary.
 
“NYFRB” means the Federal Reserve Bank of New York.
 
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided further, that if the NYFRB Rate, determined as
provided above, would be less than zero, the NYFRB Rate shall for all purposes
of this Agreement be zero.
 
“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.
31

--------------------------------------------------------------------------------

“Obligations” means (a) the due and punctual payment of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of LC Disbursements, interest thereon and obligations to provide
cash collateral, and (iii) all other monetary obligations of the Company or any
Subsidiary under this Agreement and each other Loan Document, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual payment of
all obligations of the Company or any Subsidiary under each Hedging Agreement
that (i) was in effect on the Restatement Effective Date with a counterparty
that was a Lender (or an Affiliate thereof) as of the Restatement Effective Date
or (ii) shall have been entered into after the Restatement Effective Date with
any counterparty that shall have been a Lender (or an Affiliate thereof) at the
time such Hedging Agreement was entered into, (c) the due and punctual
performance of all other obligations of each Borrower under or pursuant to this
Agreement and each of the other Loan Documents, and (d) the due and punctual
payment and performance of all the obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents.
 
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
 
“Other Taxes” means any and all present or future stamp, recording, transfer,
sales, documentary, excise, property or similar Taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes imposed, with respect to the Administrative Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of a Borrower hereunder, as a result of a present or former
connection between such recipient and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
recipient having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document) that are
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.19(b)).
 
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by US-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an overnight bank
funding rate.
 
“Participant” has the meaning specified in Section 10.04(c).
32

--------------------------------------------------------------------------------

“Participant Register” has the meaning given such term in Section 10.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted AEC Transaction” means (a) the sale of Equity Interests in AEC to a
third party for fair value, (b) the contribution of all or a portion of the
assets of AEC (and any related technology and assets of the Company as the
Company may determine) to an entity newly-formed for the purpose of establishing
joint ownership with one or more third parties in exchange for Equity Interests
in such newly-formed entity, (c) any sale for fair value of Equity Interests in
such newly-formed entity (in one or more transactions) to any third parties
pursuant to the terms of the shareholders’ agreement, joint ownership agreement
or other constitutive or operative document relating to such newly-formed entity
(as such agreements or documents may be amended from time to time), and/or
(d) provision of additional services by the Company or a Subsidiary to such
joint ownership entity (and/or a Wholly Owned Subsidiary thereof) on a basis at
least sufficient to compensate the Company or such Subsidiary for its cost in
providing such services (as such cost is determined in good faith by the Company
or such Subsidiary); provided that after giving effect to any such sale of
Equity Interests in AEC, contribution of assets of AEC or sale of Equity
Interests in any such newly-formed entity, the Company shall own, directly or
indirectly, not less than 70% of the equity of AEC or such newly-formed entity,
as the case may be, and shall Control AEC or such newly-formed entity. For
purposes of clause (c) of this definition, “fair value” at any time shall
include a formula price theretofore agreed or accepted by the Company on the
basis of the Company’s good faith estimate of future fair value.
 
“Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than US$500,000,000;
33

--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
 
(e) shares of money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (d) above;
 
(f) money market mutual or similar funds offered by any Lender or Affiliate of a
Lender; and
 
(g) investments by Albany International Tecidos Tecnicos Ltda. in the debt
securities of Bradesco Empresas not to exceed US$5,000,000 in the aggregate at
any time;
 
provided that, in the case of any investment by a Foreign Subsidiary, “Permitted
Investments” shall also include:  (i) direct obligations of the sovereign nation
(or any agency thereof) in which such Foreign Subsidiary is organized and is
conducting business or obligations fully and unconditionally guaranteed by such
sovereign nation (or any agency thereof), (ii) investments of the type and
maturity described in clauses (a) through (d) above of foreign obligors, which
investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (iii) shares of money market mutual or similar funds which invest
exclusively in assets otherwise satisfying the requirements of this definition
(including this proviso).
 
“Permitted Leverage Ratio Level” has the meaning specified in Section 6.08(a).
 
“Permitted Shareholders” means (a) any of J. Spencer Standish’s descendants or
legatees, (b) any executor, personal representative or spouse of J. Spencer
Standish or any of his descendants, (c) any corporation, trust or other entity
holding voting stock of the Company as to which one or more of the Persons
identified in the foregoing clauses (a) and (b) have Control, (d) any trust as
to which Persons so identified in clauses (a) and (b) above hold at least 85% of
the beneficial interest in the income and principal of the trust disregarding
the interests of the contingent remaindermen and (e) any employee stock
ownership plan for the benefit of employees of the Company.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, sponsored, maintained or contributed to by the Company or
any ERISA Affiliate.
34

--------------------------------------------------------------------------------

“Prepayment Event” means any sale, transfer or other disposition of any property
or asset of the Company or any Subsidiary in respect of which the Commitments
are required to be reduced pursuant to Section 6.03(m) or 6.06(c).
 
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar release by the Board (as determined by the Administrative Agent in
consultation with the Company). Each change in the Prime Rate shall be effective
from and including the date such change is publicly announced or quoted as being
effective.
 
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
 
“Proceeding” means any claim, litigation, investigation, action, suit,
arbitration or administrative, judicial or regulatory action or proceeding in
any jurisdiction.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
“QFC Credit Support” has the meaning specified in Section 10.20.
 
“Qualifying Bank” means (a) any bank as defined in the Swiss Federal Banks and
Savings Institutions Act dated November 8, 1934, as amended from time to time,
and (b) any Person that effectively conducts banking activities with its own
infrastructure and staff as its principal purpose and which has a banking
license in full force and effect issued in accordance with the banking laws in
force in its jurisdiction of incorporation, or if acting through a branch,
issued in accordance with the banking laws in the jurisdiction of such branch.
 
“Quotation Day” means, in respect of (a) the determination of the LIBO Rate for
any Interest Period for Loans in US Dollars or in any Alternative Currency, the
day that is two Business Days prior to the first day of such Interest Period,
(b) any Interest Period for Loans in Euro, the day which is two TARGET Operating
Days prior to the first day of such Interest Period and (c) any Interest Period
for Loans in Canadian Dollars, the first day of such Interest Period, in each
case unless market practice changes for loans in the applicable currency priced
by reference to rates quoted in the relevant interbank market, in which case the
Quotation Day for such currency shall be determined by the Administrative Agent
(in consultation with the Company) in accordance with market practice for such
loans priced by reference to rates quoted in the relevant interbank market (and
if quotations would normally be given by leading banks for such loans priced by
reference to rates quoted in the relevant interbank market on more than one day,
the Quotation Day shall be the last of those days).
35

--------------------------------------------------------------------------------

“Receivables” means all accounts, contract rights, chattel paper, instruments,
general intangibles and other assets arising out of or in connection with the
sale or lease of goods or the rendering of services.
 
“Reference Time” with respect to any setting of the then-current Benchmark means
(a) if such Benchmark is LIBO Rate, 11:00 a.m., London time, on the day that is
two London banking days preceding the date of such setting, and (b) if such
Benchmark is not LIBO Rate, the time determined by the Administrative Agent in
its reasonable discretion.
 
“Register” has the meaning specified in Section 10.04.
 
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Relevant Governmental Body” means (a) with respect to a Benchmark Replacement
in respect of Loans denominated in US Dollars, the Board and/or the NYFRB, or a
committee officially endorsed or convened by the Board and/or the NYFRB or, in
each case, any successor thereto and (b) with respect to a Benchmark Replacement
in respect of Loans denominated in any Alternative Currency, (i) the central
bank for the currency in which such Benchmark Replacement is denominated or any
central bank or other supervisor which is responsible for supervising either
(A) such Benchmark Replacement or (B) the administrator of such Benchmark
Replacement or (ii) any working group or committee officially endorsed or
convened by (A) the central bank for the currency in which such Benchmark
Replacement is denominated, (B) any central bank or other supervisor that is
responsible for supervising either (1) such Benchmark Replacement or (2) the
administrator of such Benchmark Replacement, (C) a group of those central banks
or other supervisors or (D) the Financial Stability Board or any part thereof.
 
“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros and Canadian Dollars), the London interbank market, (b) with respect to
Euros, the European interbank market and (c) with respect to Canadian Dollars,
the Toronto interbank market.
36

--------------------------------------------------------------------------------

“Relevant Rate” means (a) with respect to any Borrowing denominated in US
Dollars, the LIBO Rate, (b) with respect to any Borrowing denominated in Euros,
the EURIBO Rate and (c) with respect to any Borrowing denominated in Canadian
Dollars, the CDO Rate.
 
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposure
and unused Commitments representing more than 50% of the Aggregate Revolving
Credit Exposure and unused Commitments at such time; provided, that for purposes
of this definition, (a) in determining the Global Tranche Revolving Credit
Exposure of the Lender that is the Swingline Lender, the Swingline Exposure of
such Lender shall be deemed to equal its Global Tranche Percentage of all
outstanding Swingline Loans, adjusted to give effect to any reallocation under
Section 2.21 of the Swingline Exposures of Defaulting Lenders in effect at such
time, and (b) the unused Global Tranche Commitment of such Lender shall be
determined in a manner consistent with the preceding clause (a).
 
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
 
“Restatement Effective Date” means October 27, 2020, the date on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 10.02).
 
“Restricted Lender” has the meaning set forth in Section 1.07.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Company, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of any such
Equity Interests; provided that none of (a) any dividend or distribution
consisting solely of common stock of the Company, (b) the payment of cash in
lieu of fractional shares in connection with any such common stock dividend or
distribution, (c) the acceptance of shares of common stock of the Company in
payment of the exercise price of any option to acquire any such shares of common
stock of the Company or (d) so long as any such transaction constitutes a
non-cash transaction, the repurchase of Equity Interests upon the withholding of
a portion of the Equity Interests granted or awarded to a current or former
director, officer, employee or consultant of the Company or any Subsidiary to
pay for, or in connection with the payment by the Company or such Subsidiary of,
the Taxes payable by such Person upon such grant or award (or upon vesting
thereof) shall constitute a Restricted Payment.
 
“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or,
in each case, a successor thereto.
 
“Revolving Credit Exposure” means a Global Tranche Revolving Credit Exposure or
a US Tranche Revolving Credit Exposure, as applicable.
37

--------------------------------------------------------------------------------

“Revolving Loan” means any Global Tranche Revolving Loan or US Tranche Revolving
Loan, as applicable.
 
“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
thereto.
 
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of Sanctions that broadly prohibit dealings with or
in such country, region or territory (as of the date hereof, Crimea, Cuba, Iran,
North Korea and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the US
Department of State, the United Nations Security Council, the European Union,
any European Union member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person located, organized or resident in a Sanctioned Country or (c) any
Person 50% or more owned by a Person or Persons described in the foregoing
clauses (a) and (b).
 
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the US government,
including those administered by OFAC or the US Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.
 
“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, or
in respect of any determination of Alternate Base Rate pursuant to clause (c) of
the definition of such term, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in the
applicable currency (for delivery on the first day of such Interest Period) with
a term equivalent to the relevant period as displayed on the Reuters screen page
that displays such rate (currently LIBOR01 or LIBOR02) (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion), (b) in
respect of the EURIBO Rate for any Interest Period, the rate per annum
administered by the European Money Markets Institute (or any other Person that
takes over the administration of such rate) as the rate at which interbank
deposits in Euro are being offered by one prime bank to another within the EMU
zone for such Interest Period, as set forth on the Reuters screen page that
displays such rate (currently EURIBOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) and (c) in
respect of the CDO Rate for any Interest Period, the average rate for bankers
acceptances denominated in Canadian Dollars with a term equal to such Interest
Period as displayed on the on the “Reuters Screen CDOR Page” as used in the 2006
ISDA Definition as published by the International Swaps and Derivatives
Association, Inc. definitions, as modified and amended from time to time (or, in
the event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion); provided that (i) if any Screen Rate, determined as
provided above, would be less than zero, such Screen Rate shall be deemed to be
zero and (ii) if, as to any currency, no Screen Rate shall be available for a
particular Interest Period but Screen Rates shall be available for maturities
both longer and shorter than such Interest Period, then the Screen Rate for such
Interest Period shall be the Interpolated Screen Rate.
38

--------------------------------------------------------------------------------

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.,
New York City time, on the immediately succeeding Business Day.
 
“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).
 
“SOFR Administrator’s Website” means the NYFRB Website, or any successor source
for the secured overnight financing rate identified as such by the SOFR
Administrator from time to time.
 
“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time and
(c) with respect to the CDO Rate, 10:15 a.m. Toronto time.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D).  Such reserve percentages shall include those imposed pursuant to
Regulation D.  Adjusted LIBOR Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“Subsequent Borrowings” has the meaning specified in Section 2.08(d).
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  For purposes of
Section 4.02(a), references to “subsidiaries” herein shall be deemed, on the
date of any subsequent borrowing to finance any Acquisition, to include any
Person to be acquired on such date.
39

--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Company.
 
“Subsidiary Guarantee Agreement” means the Amended and Restated Guarantee
Agreement dated as of the Restatement Effective Date, among the Subsidiaries
party thereto and the Administrative Agent.
 
“Subsidiary Guarantor” means each Subsidiary that is or is required to be a
party to, or each Domestic Subsidiary that is not required under the Guarantee
Requirement but elects, at any time, to become a party to, the Subsidiary
Guarantee Agreement, and the permitted successors and assigns of each such
Person; provided that, solely for purposes of Sections 6.01, 6.03 and 6.07, any
Subsidiary that has not guaranteed the Obligations of all the Borrowers
hereunder will not be deemed to be a Subsidiary Guarantor.
 
“Supported QFC” has the meaning specified in Section 10.20.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Global Tranche Percentage of the
aggregate principal amount of all Swingline Loans outstanding at such time
(excluding, in the case of the Lender that is the Swingline Lender, Swingline
Loans made by it and outstanding at such time to the extent that the other
Global Tranche Lenders shall not have funded their participations in such
Swingline Loans), adjusted to give effect to any reallocation under Section 2.21
of the Swingline Exposures of Defaulting Lenders in effect at such time, and
(b) in the case of the Lender that is the Swingline Lender, the aggregate
principal amount of all Swingline Loans made by such Lender and outstanding at
such time to the extent that the other Global Tranche Lenders shall not have
funded their participations in such Swingline Loans.
 
“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Swiss Borrowing Subsidiary” means any Borrowing Subsidiary that is a Swiss
Subsidiary.
 
“Swiss Federal Tax Administration” means the Swiss federal tax administration
referred to in Article 34 of the Swiss Withholding Tax Act.
 
“Swiss Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of, or resident for tax purposes in, Switzerland or any
political subdivision thereof.
40

--------------------------------------------------------------------------------

“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of Lenders
under this Agreement that are Non-Qualifying Banks must not at any time exceed
10, all in accordance with the Guidelines.
 
“Swiss Twenty Non-Bank Rule” means the rule that the aggregate number of
creditors other than Qualifying Banks of any Swiss Borrowing Subsidiary under
all outstanding debts relevant for the classification as debenture
(Kassenobligation) must not at any time exceed 20, all in accordance with the
Guidelines.
 
“Swiss Withholding Tax” means the withholding tax imposed by the Swiss Federal
Withholding Tax Act.
 
“Swiss Withholding Tax Act” means the Swiss federal act on withholding tax, of
October 13, 1965, as modified from time to time (“Bundesgesetz über die
Verrechnungssteuer vom 13. Oktober 1965”).
 
“Swiss Withholding Tax Rules” means, together, the Swiss Ten Non-Bank Rule and
the Swiss Twenty Non-Bank Rule.
 
“TARGET 2” means the second generation of the Trans-European Automated Real-Time
Gross Settlement Express Transfer (TARGET2) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent (in consultation with the Company) to be a suitable
replacement).
 
“TARGET Operating Day” means any day on which the TARGET 2 is open for the
settlement of payments in Euro.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
 
“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
 
“Term SOFR Notice” means a notification by the Administrative Agent to the
Lenders and the Company of the occurrence of a Term SOFR Transition Event.
 
“Term SOFR Transition Event” means the determination by the Administrative Agent
that (a) Term SOFR has been recommended for use by the Relevant Governmental
Body, (b) the administration of Term SOFR is administratively feasible for the
Administrative Agent and (c) a Benchmark Transition Event or an Early Opt-In
Election, as applicable, has previously occurred resulting in a Benchmark
Replacement in accordance with Section 2.13 that is not Term SOFR.
 
“Total Debt” means, at any time, without duplication, the sum of (a) all
Indebtedness that is or should be reflected as a liability on a consolidated
balance sheet of the Company and the Subsidiaries in accordance with GAAP and
(b) the consideration (other than any note of a Subsidiary that serves as a
conduit in a sale or financing transaction with respect to Receivables) received
by the Company or any Consolidated Subsidiary from any Person (other than the
Company or a Subsidiary) for Receivables sold, which Receivables remain
uncollected at such time (other than delinquent Receivables sold for collection
in the ordinary course of business and not as part of a financing transaction);
less (x) the sum of all cash and cash equivalents (as determined in accordance
with GAAP) and (y) the fair market value of any Marketable Securities of the
Company and the Consolidated Subsidiaries, with such excluded items under
clauses (x) and (y) above not to exceed US$100,000,000 in the aggregate at any
time; provided, however, that, with respect to any Non-Wholly Owned Subsidiary,
the Indebtedness (other than any Indebtedness that is Guaranteed by the Company
or a Wholly Owned Subsidiary) and assets thereof referred to in the foregoing
clauses shall be disregarded in the calculation of “Total Debt” to the extent of
any economic interest in such Non-Wholly Owned Subsidiary that is directly or
indirectly owned by any Person other than the Company or a Subsidiary.
41

--------------------------------------------------------------------------------

“Tranche” means a Class of Commitments and extensions of credit thereunder.  For
purposes hereof, each of the following shall comprise a separate Tranche:
(a) the Global Tranche Commitments, the Global Tranche Revolving Loans and
participations in Letters of Credit and Swingline Loans (the “Global Tranche”)
and (b) the US Tranche Commitments and the US Tranche Revolving Loans (the “US
Tranche”).
 
“Tranche Percentage” means a Global Tranche Percentage or a US Tranche
Percentage.
 
“Transactions” means the execution, delivery and performance by each Loan Party
of each Loan Document to which it is to be a party, the borrowing of the Loans,
the use of the proceeds thereof and the issuance and use of Letters of Credit.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate, the CDO Rate or the Alternate Base Rate.
 
“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
 
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
 
“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.
42

--------------------------------------------------------------------------------

“US Borrowing Subsidiary” means any Borrowing Subsidiary that is a Domestic
Subsidiary.
 
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent using the Exchange Rate or the LC
Exchange Rate, as applicable, with respect to such currency at the time in
effect.  The US Dollar Equivalent at any time of the amount of any Letter of
Credit, LC Disbursement or Loan denominated in any currency other than US
Dollars shall be the amount most recently determined as provided in Section
1.05.
 
“US Dollars” or “US$” means the lawful currency of the United States of America.
 
“US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
 


“US Special Resolution Regime” has the meaning specified in Section 10.20.
 
“US Tax Certificate” has the meaning specified in Section 2.17(f)(ii).
 
“US Tranche” has the meaning specified in the definition of the term “Tranche”.
 
“US Tranche Borrower” means (a) the Company and (b) any Borrowing Subsidiary
that has been designated as a US Tranche Borrower pursuant to Section 2.20.
 
“US Tranche Commitment” means, with respect to each Lender, the commitment of
such Lender to make US Tranche Revolving Loans, expressed as an amount
representing the maximum amount of such Lender’s US Tranche Revolving Credit
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to Section 2.08 or assignments by or to such Lender pursuant to
Section 10.04.  The initial amount of each Lender’s US Tranche Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption or the Accession
Agreement pursuant to which such Lender shall have assumed its US Tranche
Commitment, as the case may be.  The aggregate amount of US Tranche Commitments
on the Restatement Effective Date is US$0.
 
“US Tranche Lender” means a Lender with a US Tranche Commitment or a US Tranche
Revolving Credit Exposure.
 
“US Tranche Lending Office” means, with respect to any US Tranche Lender, such
office(s) as such Lender (or any Affiliate of such Lender) shall have specified
from time to time as its “US Tranche Lending Office(s)” in its Administrative
Questionnaire or by notice to the Company and the Administrative Agent.
43

--------------------------------------------------------------------------------

“US Tranche Percentage” means, with respect to any US Tranche Lender at any
time, the percentage of the aggregate US Tranche Commitments represented by such
US Tranche Lender’s US Tranche Commitment at such time; provided that for
purposes of Section 2.21 when a Defaulting Lender shall exist, “US Tranche
Percentage” shall mean, with respect to any US Tranche Lender at any time, the
percentage of the aggregate US Tranche Commitments (disregarding any Defaulting
Lender’s US Tranche Commitment) represented by such Lender’s US Tranche
Commitment at such time.  If the US Tranche Commitments have expired or been
terminated, the US Tranche Percentages shall be determined on the basis of the
US Tranche Commitments most recently in effect, giving effect to any assignments
and to any US Tranche Lender’s status as a Defaulting Lender at the time of
determination.
 
“US Tranche Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount of such Lender’s outstanding US Tranche
Revolving Loans.
 
“US Tranche Revolving Loans” means Loans made by the US Tranche Lenders pursuant
to Section 2.01(b).
 
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
 
“Wholly Owned Subsidiary” means a Subsidiary all the Equity Interests in which,
other than directors’ qualifying shares and/or other nominal amounts of Equity
Interests that are required to be held by Persons under applicable law, are
owned, directly or indirectly, by the Company or a Subsidiary.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such term is
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means any Borrower or the Administrative Agent.
 
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
44

--------------------------------------------------------------------------------

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Global
Tranche Revolving Loan”) or by Type (e.g., a “LIBOR Revolving Loan”) or by Class
and Type (e.g., a “Global Tranche LIBOR Revolving Loan”).  Borrowings also may
be classified and referred to by Class (e.g., a “Global Tranche Borrowing”) or
by Type (e.g., a “LIBOR Borrowing”) or by Class and Type (e.g., a “Global
Tranche LIBOR Borrowing”).
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Except as otherwise expressly provided herein and unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein (including any Loan Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder.  Unless otherwise indicated, any reference to a US Dollar amount in
Article VI or VII of this Agreement (or in any definition of a term used in
either such Article) shall be deemed to be a reference to that US Dollar amount
or the equivalent thereof in one or more other currencies.
 
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that (a) if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith and (b) notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, (i) without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Accounting Standards Codification having a similar result or effect)
(and related interpretations) to value any Indebtedness at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) (and related interpretations) to
value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof, (iii) without giving effect to any valuation of
Indebtedness below its full stated principal amount as a result of the
application of Accounting Standards Update 2015-03, Interest, issued by the
Financial Accounting Standards Board, it being agreed that Indebtedness shall at
all times be valued at the full stated principal amount thereof notwithstanding
the application of such Accounting Standards Update and (iv) without giving
effect to any change in accounting for leases pursuant to GAAP resulting from
the implementation of Financial Accounting Standards Board ASU No. 2016-02,
Leases (Topic 842) or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case to the extent such
adoption would require treating any lease (or similar arrangement conveying the
right to use) as a capital lease where such lease (or similar arrangement) would
not have been required to be so treated under GAAP prior to such implementation.
45

--------------------------------------------------------------------------------

SECTION 1.05.  Currency Translation.  The Administrative Agent shall determine
the US Dollar Equivalent of any Loan or Letter of Credit denominated in a
currency other than US Dollars as of each applicable Exchange Rate Date, in each
case using the Exchange Rate for such currency in relation to US Dollars, and
each such amount shall be the US Dollar Equivalent of such Loan or Letter of
Credit until the next required calculation thereof pursuant to this sentence;
provided that the Administrative Agent shall in addition determine the US Dollar
Equivalent of any Letter of Credit denominated in any currency other than US
Dollars as provided in Sections 2.05(e) and 2.05(o).  The Administrative Agent
shall notify the Company and the Lenders of each calculation of the US Dollar
Equivalent of each Borrowing or Letter of Credit.  Notwithstanding the
foregoing, for purposes of any determination under Article V, Article VI (other
than Sections 6.08 and 6.09) or Section 7.01 or any determination under any
other provision of this Agreement expressly requiring the use of a current
exchange rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than US Dollars shall be translated into US
Dollars at currency exchange rates in effect on the date of such determination. 
For purposes of Sections 6.08 and 6.09, amounts in currencies other than US
Dollars shall be translated into US Dollars at the currency exchange rates used
in preparing the Company’s annual and quarterly financial statements.
 
SECTION 1.06.  Interest Rates; LIBOR Notification.  The interest rate on a Loan
denominated in US Dollars or an Alternative Currency may be derived from an
interest rate benchmark that is, or may in the future become, the subject of
regulatory reform.  Regulators have signaled the need to use alternative
benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable laws
and regulations, may be permanently discontinued and/or the basis on which they
are calculated may change.  The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market.  In July 2017, the U.K.
Financial Conduct Authority announced that, after the end of 2021, it would no
longer persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate.  As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBOR
Loans.  In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate.  Upon the
occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or an
Early Opt-In Election, Sections 2.13(b)(i) and 2.13(b)(ii) provide a mechanism
for determining an alternative rate of interest.  The Administrative Agent will
promptly notify the Company, pursuant to Section 2.13(b)(iv), of any change to
the reference rate upon which the interest rate on LIBOR, EURIBOR or CDOR Loans
is based.  However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of the term “Screen Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.13(b)(i) or (b)(ii), whether
upon the occurrence of a Benchmark Transition Event, a Term SOFR Transition
Event or an Early Opt-In Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.13(b)(iii)), including,
without limitation, whether the composition or characteristics of any such
alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of, the LIBO Rate, the EURIBO
Rate or CDO Rate, as applicable, or have the same volume or liquidity as did the
Relevant Interbank Market prior to the discontinuance or unavailability of such
rate.
46

--------------------------------------------------------------------------------

SECTION 1.07. Blocking Regulation.  In relation to any Lender (each, a
“Restricted Lender”) that is subject to the regulations referred to below, any
representation, warranty or covenant set forth herein that refers to Sanctions
(each, a “Specified Provision”) shall only apply for the benefit of such
Restricted Lender to the extent that such Specified Provision would not result
in a violation of, conflict with or liability under Council Regulation (EC)
2271/96 (or any law implementing such regulation in any member state of the
European Union), Section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung) or any similar blocking or anti-boycott law in
Canada (including the Foreign Extraterritorial Measures (United States) Order,
1992 passed under the Foreign Extraterritorial Measures Act (Canada)), the
United Kingdom or any other relevant jurisdiction (the “Mandatory
Restrictions”). In the event of any consent or direction by Lenders in respect
of any Specified Provision of which a Restricted Lender does not have the
benefit due to a Mandatory Restriction, then, notwithstanding anything to the
contrary in the definition of Required Lenders or otherwise in the Loan
Documents, for so long as such Restricted Lender shall be subject to a Mandatory
Restriction, the Commitments and the Revolving Credit Exposure of such
Restricted Lender will be disregarded for the purpose of determining whether the
requisite consent of the Lenders has been obtained or direction by the requisite
Lenders has been made, it being agreed, however, that, unless, in connection
with any such determination, the Administrative Agent shall have received
written notice from any Lender stating that such Lender is a Restricted Lender
with respect thereto, each Lender shall be presumed, in connection with such
determination, not to be a Restricted Lender.
47

--------------------------------------------------------------------------------

SECTION 1.08.  Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws):  (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
 
ARTICLE II


The Credits
 
SECTION 2.01.  Commitments.  (a)  Global Tranche Commitments.  Subject to the
terms and conditions set forth herein, each Global Tranche Lender agrees to make
Global Tranche Revolving Loans denominated in US Dollars, Euros, Canadian
Dollars or other Alternative Currencies to the Global Tranche Borrowers from
time to time during the Availability Period in principal amounts at any time
outstanding that will not result in (i) the Aggregate Global Tranche Revolving
Credit Exposure exceeding the aggregate Global Tranche Commitments, (ii) the
Global Tranche Revolving Credit Exposure of any Lender exceeding its Global
Tranche Commitment or (iii) the portion of the Aggregate Revolving Credit
Exposure attributable to Loans made to and Letters of Credit issued for the
accounts of Borrowing Subsidiaries that are Foreign Subsidiaries exceeding
US$200,000,000.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Global Tranche Borrowers may borrow, prepay and
reborrow Global Tranche Revolving Loans.
 
(b)  US Tranche Commitments.  Subject to the terms and conditions set forth
herein, each US Tranche Lender agrees to make US Tranche Revolving Loans
denominated in US Dollars to the US Tranche Borrowers from time to time during
the Availability Period in principal amounts at any time outstanding that will
not result in (i) the Aggregate US Tranche Revolving Credit Exposure exceeding
the aggregate US Tranche Commitments or (ii) the US Tranche Revolving Credit
Exposure of any Lender exceeding its US Tranche Commitment.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
US Tranche Borrowers may borrow, prepay and reborrow US Tranche Revolving Loans.
48

--------------------------------------------------------------------------------

SECTION 2.02.  Loans and Borrowings.  (a)  Each Global Tranche Revolving Loan
shall be made as part of a Global Tranche Borrowing consisting of Global Tranche
Revolving Loans of the same Type and currency made to the same Global Tranche
Borrower by the Global Tranche Lenders ratably in accordance with their
respective Global Tranche Commitments.  Each US Tranche Revolving Loan shall be
made as part of a US Tranche Borrowing consisting of US Tranche Revolving Loans
of the same Type made to the same US Tranche Borrower by the US Tranche Lenders
ratably in accordance with their respective US Tranche Commitments.  The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
 
(b)  Subject to Section 2.13, (i) each Borrowing (other than a Swingline Loan)
denominated in US Dollars shall be comprised entirely of (A) LIBOR Loans or
(B) at the request of the applicable Borrower as provided herein and solely in
the case of any such Borrowing by the Company or a US Borrowing Subsidiary, ABR
Loans, (ii) each Borrowing denominated in Euros shall be comprised entirely of
EURIBOR Loans, (iii) each Borrowing denominated in Canadian Dollars shall be
comprised entirely of CDOR Loans and (iv) each Borrowing denominated in any
Alternative Currency other than Euros or Canadian Dollars shall be comprised
entirely of LIBOR Loans.  Each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Loan in accordance with the terms of this Agreement.
 
(c)  At the commencement of each Interest Period for any LIBOR Borrowing,
EURIBOR Borrowing or CDOR Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum; provided (i) any such Borrowing that results from a
continuation of an outstanding Borrowing may be in an aggregate amount that is
equal to such outstanding Borrowing and (ii) any such Borrowing under any
Tranche may be in an aggregate amount that is equal to the entire unused balance
of the Commitments of under such Tranche.  At the time that each ABR Borrowing
(other than a Swingline Loan) is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of US$1,000,000 and not less than
US$5,000,000; provided that an ABR Borrowing under any Tranche may be in an
aggregate amount that is equal to the entire unused balance of the Commitments
under such Tranche or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e).  Each Swingline Loan shall be
in an amount that is an integral multiple of US$100,000 and not less than
US$1,000,000.  Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
12 LIBOR Borrowings, EURIBOR Borrowings and CDOR Borrowings outstanding.
 
(d)  Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
49

--------------------------------------------------------------------------------

SECTION 2.03.  Requests for Borrowings.  To request a Borrowing (other than a
Swingline Loan), the applicable Borrower shall deliver to the Administrative
Agent a completed Borrowing Request (a) in the case of a LIBOR Borrowing, a
EURIBOR Borrowing or a CDOR Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of the proposed Borrowing, and (b) in the
case of an ABR Borrowing, not later than 10:00 a.m., New York City time, on the
date of the proposed Borrowing.  Each Borrowing Request shall be irrevocable and
shall be signed by a Financial Officer of the applicable Borrower.  Each such
Borrowing Request shall specify the following information in compliance with
Section 2.02:
 
(i)
  the Borrower requesting such Borrowing;



(ii)
  the Tranche and Type of such Borrowing;



(iii)
 the currency and the principal amount of such Borrowing;



(iv)
 the date of such Borrowing, which shall be a Business Day;



(v)
  in the case of a LIBOR Borrowing, a EURIBOR Borrowing or a CDOR Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and



(vi)
the location and number of the relevant Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06(a) or, in
the case of any ABR Borrowing requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), the identity of the Issuing Bank
that made such LC Disbursement.



If no election as to the currency of the Borrowing is specified, then the
requested Borrowing shall be denominated in US Dollars.  If no election as to
the Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing, if denominated in US Dollars and made to the Company or a US
Borrowing Subsidiary, and, otherwise, a LIBOR Borrowing, a EURIBOR Borrowing if
denominated in Euros, a CDOR Borrowing if denominated in Canadian Dollars or a
LIBOR Borrowing if denominated in an Alternative Currency other than Euros or
Canadian Dollars.  If no Interest Period is specified with respect to any
requested LIBOR Borrowing, EURIBOR Borrowing or CDOR Borrowing, then the
requesting Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
under the applicable Tranche of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, from time to time during the Availability Period, the Company may
request that the Swingline Lender make, and the Swingline Lender may, in its
discretion, agree to make, Swingline Loans to the Company in US Dollars in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of the outstanding Swingline Loans exceeding
US$25,000,000, (ii) the Aggregate Global Tranche Revolving Credit Exposure
exceeding the aggregate Global Tranche Commitments or (iii) the Global Tranche
Revolving Credit Exposure of any Lender (including the Swingline Lender)
exceeding its Global Tranche Commitment; provided that the Swingline Lender
shall not make a Swingline Loan to refinance an outstanding Swingline Loan. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company and the US Borrowing Subsidiaries may borrow, prepay and
reborrow Swingline Loans.
50

--------------------------------------------------------------------------------

(b)  To request a Swingline Loan, the applicable Borrower shall deliver to the
Administrative Agent a completed Borrowing Request signed by a Financial Officer
on behalf of the applicable Borrower, not later than 12:00 noon, New York City
time, on the day of such proposed Swingline Loan.  Each such Borrowing Request
shall be irrevocable and shall specify the Borrower requesting such Swingline
Loan and the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such Borrowing Request received by it.  If the Swingline
Lender shall elect to make the requested Swingline Loan, it shall make such
Swingline Loan proceeds available to the applicable Borrower by promptly
crediting the general deposit account of the Company with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank) on the requested date of such Swingline Loan.
 
(c)  The Swingline Lender may, by written notice given to the Administrative
Agent on any Business Day, require each Global Tranche Lender to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding.  Such notice shall specify the aggregate amount of Swingline Loans
in which the Global Tranche Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Global
Tranche Lender, specifying in such notice such Lender’s Global Tranche
Percentage of such Swingline Loan or Loans.  Each Global Tranche Lender hereby
unconditionally and irrevocably agrees, upon receipt of such notice from the
Administrative Agent as provided above (and in any event, if such notice is
received (i) by 11:00 a.m., New York City time, on a Business Day, then no later
than 4:00 p.m., New York City time, on such Business Day, and (ii) after
11:00 a.m., New York City time, on a Business Day, then no later than 9:00 a.m.,
New York City time, on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Global Tranche Percentage of such Swingline Loan or Loans.  Each Global Tranche
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Global Tranche Lender further acknowledges and
agrees that, in making any Swingline Loan, the Swingline Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrowers deemed made pursuant to
Section 4.02.  Each Global Tranche Lender shall comply with its obligations
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Global Tranche Lenders under this paragraph), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Global Tranche Lenders.  The Administrative Agent shall
notify the Company of any participations in any Swingline Loan acquired pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender.  Any
amounts received by the Swingline Lender from or on behalf of the applicable
Borrower in respect of a Swingline Loan after receipt by the Swingline Lender of
the proceeds of a sale of participations therein shall be promptly remitted to
the Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Global Tranche
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to a Loan Party for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
any Borrower of any default in the payment thereof.
51

--------------------------------------------------------------------------------

SECTION 2.05.  Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, any Borrower may request the issuance, amendment or
extension of Letters of Credit by any Issuing Bank for its own account or the
account of any Subsidiary (provided that the Company shall be a co‑applicant and
co‑obligor with respect to each Letter of Credit issued for the account of any
Subsidiary that is not a Borrower), in a form reasonably acceptable to the
applicable Issuing Bank, at any time and from time to time not fewer than five
Business Days before the end of the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, an Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.  Existing Letters of Credit will, for all purposes of this
Agreement (including paragraphs (d) and (e) of this Section), be deemed to have
been issued hereunder on the Restatement Effective Date and will, for all
purposes of this Agreement, constitute Letters of Credit.  Notwithstanding
anything herein to the contrary, (i) no Issuing Bank shall be required to issue,
amend or extend any Letter of Credit the proceeds of which would be made
available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions except to the extent permissible for a
Person required to comply with Sanctions or (B) in any manner that would result
in a violation of any Sanctions by any party to this Agreement and (ii) no
Issuing Bank shall be required to issue, amend or extend any Letter of Credit if
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing,
amending or extending such Letter of Credit, or any law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Restatement Effective
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Restatement Effective Date and which
such Issuing Bank in good faith deems material to it or (B) the issuance,
amendment or extension of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally.
52

--------------------------------------------------------------------------------

(b)  Notice of Issuance, Amendment, Extension; Certain Conditions.  To request
the issuance of a Letter of Credit (or the amendment or extension of an
outstanding Letter of Credit (other than an automatic extension permitted
pursuant to clause (c) of this Section)), the applicable Borrower shall deliver
to the applicable Issuing Bank and the Administrative Agent (by no later than
1:00 p.m., New York City time, at least four Business Days prior to the
requested date of issuance, amendment or extension, or such other period as may
be agreed upon by the applicable Borrower, the Administrative Agent and the
applicable Issuing Bank) a notice requesting the issuance of a Letter of Credit,
or identifying the Letter of Credit to be amended or extended, and specifying
the date of issuance, amendment or extension (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency in which such Letter of Credit is to be denominated (which shall be US
Dollars, Euros, Canadian Dollars or another currency approved by the applicable
Issuing Bank that satisfies the requirements of clauses (a), (b) and (c) of the
definition of the term “Alternative Currency”), the name and address of the
beneficiary thereof and such other information as shall be necessary to enable
the applicable Issuing Bank to prepare, amend or extend such Letter of Credit. 
If requested by such Issuing Bank, the applicable Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended or extended only if (and upon issuance, amendment or extension of each
Letter of Credit the applicable Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment or extension
(i) the LC Exposure shall not exceed US$50,000,000, and the portion of the LC
Exposure attributable to Letters of Credit issued by any Issuing Bank shall not,
unless otherwise agreed in writing by such Issuing Bank, exceed the LC
Commitment of such Issuing Bank, (ii) the Aggregate Global Tranche Credit
Revolving Exposures shall not exceed the aggregate Global Tranche Commitments,
(iii) no Global Tranche Lender will have a Global Tranche Revolving Credit
Exposure greater than its Global Tranche Commitment and (iv) the portion of the
Aggregate Revolving Credit Exposure attributable to Loans made to and Letters of
Credit issued for the accounts of Borrowing Subsidiaries that are Foreign
Subsidiaries shall not exceed US$200,000,000.
 
(c)  Expiration Date.  Each Letter of Credit will expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any extension thereof, one
year after such extension) and (ii) the date that is five Business Days prior to
the Maturity Date; provided that any Letter of Credit may contain customary
automatic extension provisions agreed upon by the applicable Borrower and the
applicable Issuing Bank pursuant to which the expiration date of such Letter of
Credit shall automatically be extended for a period of up to 12 months (but not
to a date later than the date set forth in clause (ii) above), subject to a
right on the part of such Issuing Bank to prevent any such extension from
occurring by giving notice to the beneficiary thereof at least 30 days (or such
longer period specified in the applicable Letter of Credit) in advance of any
such extension.
53

--------------------------------------------------------------------------------

(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Global Tranche Lenders, such
Issuing Bank hereby grants to each Global Tranche Lender, and each Global
Tranche Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Global Tranche Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Global Tranche Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable Issuing Bank, such Lender’s Global Tranche
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment in respect of an LC Disbursement
required to be refunded to a Borrower for any reason, including after the
Maturity Date.  Any such payment by the Global Tranche Lenders shall be made
(i) if the currency of the applicable LC Disbursement or reimbursement payment
shall be US Dollars or, subject to paragraph (o) of this Section, Euros,
Canadian Dollars or another Alternative Currency, then in the currency of such
LC Disbursement or reimbursement payment and (ii) if the currency of the
applicable LC Disbursement or reimbursement payment shall be a currency other
than US Dollars, Euros, Canadian Dollars or another Alternative Currency, then
in US Dollars in an amount equal to the US Dollar Equivalent of such LC
Disbursement or reimbursement payment, calculated by the Administrative Agent
using the LC Exchange Rate on the applicable LC Participation Calculation Date. 
Each Global Tranche Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment or extension of any Letter of
Credit, the occurrence and continuance of a Default, any reduction or
termination of the Global Tranche Commitments, any fluctuation in currency
values or any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
ISP 98 or any successor publication of the International Chamber of Commerce)
permits a drawing to be made under such Letter of Credit after the expiration
thereof or of the Global Tranche Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Global Tranche Lender further acknowledges and agrees that, in issuing,
amending or extending any Letter of Credit, the applicable Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrowers deemed made pursuant to
Section 4.02.
 
(e)  Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount in the currency of
such LC Disbursement equal to such LC Disbursement not later than 12:00 noon,
Local Time, on the date that such LC Disbursement is made, if such Borrower
shall have received notice of such LC Disbursement prior to 10:00 a.m., Local
Time, on such date, or, if such notice has not been received by such Borrower
prior to such time on such date, then not later than 12:00 noon, Local Time, on
(i) the Business Day that such Borrower receives such notice, if such notice is
received prior to 10:00 a.m., Local Time, on the day of receipt, or (ii) the
Business Day immediately following the day that such Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that if such LC Disbursement is denominated in US Dollars and is not
less than US$1,000,000, the applicable Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.04
that such payment be financed with an ABR Borrowing or a Swingline Loan in an
equivalent amount and, to the extent so financed, such Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing or Swingline Loan.  If the applicable Borrower fails to make any such
reimbursement payment when due, (A) if such payment relates to a Letter of
Credit denominated in a currency other than US Dollars, Euros, Canadian Dollars
or another Alternative Currency, automatically and with no further action
required, the obligation of such Borrower to reimburse the applicable LC
Disbursement shall be permanently converted into an obligation to reimburse the
US Dollar Equivalent, calculated by the Administrative Agent using the LC
Exchange Rate on the applicable LC Participation Calculation Date, of such LC
Disbursement and (B) in the case of each LC Disbursement, the applicable Issuing
Bank shall notify the Administrative Agent, whereupon the Administrative Agent
shall notify each Global Tranche Lender of the applicable LC Disbursement, the
amount and currency of the payment then due from such Borrower in respect
thereof and such Lender’s Global Tranche Percentage thereof.  Promptly following
receipt of such notice (and, in any event, no later than the immediately
following Business Day), each Global Tranche Lender shall pay to the
Administrative Agent on the date such notice is received, in the applicable
currency, its Global Tranche Percentage of the applicable LC Disbursement
payment then due from such Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders pursuant to
this paragraph), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Lenders. 
Promptly following receipt by the Administrative Agent of any payment from a
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear.  Any payment
made by a Global Tranche Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement.
54

--------------------------------------------------------------------------------

(f)  Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, this Agreement or any other Loan Document, or any term or provision
herein or therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit,
(iv) any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
ISP 98 or any successor publication of the International Chamber of Commerce)
permits a drawing to be made under such Letter of Credit after the stated
expiration date thereof or of the Global Tranche Commitments or (v) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, such
Borrower’s obligations hereunder.  None of the Administrative Agent, the
Lenders, the Issuing Banks or any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to a Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by each Borrower to the fullest extent
permitted by applicable law) suffered by such Borrower that are caused by
(i) such Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof or (ii) such Issuing Bank’s breach of its obligation to issue a Letter
of Credit pursuant to this Section.  The parties hereto expressly agree that, in
the absence of gross negligence or willful misconduct on the part of an Issuing
Bank (as finally determined by a court of competent jurisdiction), such Issuing
Bank shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
55

--------------------------------------------------------------------------------

(g)  Disbursement Procedures.  The applicable Issuing Bank shall, within the
time allowed by applicable law or the specific terms of the applicable Letter of
Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  The applicable Issuing
Bank shall promptly after such examination notify the Administrative Agent and
the applicable Borrower by telephone (confirmed by fax or email) of such demand
for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the applicable Borrower of its obligation to
reimburse such Issuing Bank and the Global Tranche Lenders with respect to any
such LC Disbursement.
 
(h)  Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the applicable Borrower reimburses such LC
Disbursement, (i) in the case of any LC Disbursement denominated in US Dollars,
and at all times following the conversion to US Dollars of an LC Disbursement
made in another currency pursuant to paragraph (e) or (o) of this Section, at
the rate per annum then applicable to ABR Revolving Loans and (ii) if such LC
Disbursement is made in a currency other than US Dollars, at all times prior to
any conversion to US Dollars pursuant to paragraph (e) or (o) of this Section,
at a rate equal to the applicable Foreign Currency Overnight Rate plus the
Applicable Rate applicable to LIBOR Revolving Loans at such time; provided that,
if the applicable Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(e) shall apply. 
Interest accrued pursuant to this paragraph shall be paid to the Administrative
Agent, for the account of the applicable Issuing Bank (except that interest
accrued on and after the date of payment by any Global Tranche Lender pursuant
to paragraph (e) of this Section to reimburse such Issuing Bank shall be paid to
the Administrative Agent for the account of such Lender pro rata to the extent
of such payment), and shall be payable on demand or, if no demand has been made,
on the date on which the applicable Borrower reimburses the applicable LC
Disbursement in full.
56

--------------------------------------------------------------------------------

(i)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, each Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders and the Issuing Banks, an amount in cash equal to the portion of the LC
Exposure attributable to Letters of Credit issued for the account of such
Borrower as of such date plus any accrued and unpaid interest thereon; provided
that (i) amounts payable in respect of any Letter of Credit or LC Disbursement
shall be payable in the currency of such Letter of Credit or LC Disbursement,
except that if the applicable Borrower’s reimbursement obligations in respect of
such Letter of Credit or LC Disbursement have been converted to obligations in
US Dollars as provided in paragraph (e) or (o) of this Section, then amounts
payable in respect of such Letter of Credit or LC Disbursement and interest
accrued thereon shall be payable in US Dollars and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Article VII.  The Borrowers shall
also deposit cash collateral in accordance with this paragraph as and to the
extent required by Section 2.21.  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations, and the applicable Borrower hereby creates in favor of the
Administrative Agent a security interest in each such deposit to secure such
Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the applicable Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which they have
not been reimbursed, together with related fees, costs and customary processing
charges, and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the applicable Borrower for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Lenders with LC Exposure representing more than 50% of the
total LC Exposure and, in the case of any such application at a time when any
Global Tranche Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders), the consent of each Issuing Bank), be
applied to satisfy other obligations of the Borrowers under this Agreement.  If
a Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three Business
Days after all Events of Default have been cured or waived.
57

--------------------------------------------------------------------------------

(j)  Replacement of an Issuing Bank.  An Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank, which shall become an
Issuing Bank hereunder in accordance with paragraph (k) of this Section.  The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank.  At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(c).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement (including the right
to receive fees under Section 2.11(c)), but shall not be required to issue
additional Letters of Credit or to amend or extend any existing Letter of
Credit.
 
(k)  Designation of Additional Issuing Banks.  From time to time, the Company
may by notice to the Administrative Agent and the Lenders designate as
additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below.  The acceptance by a Lender of any appointment as an
Issuing Bank hereunder shall be evidenced by an Issuing Bank Agreement, which
shall set forth the LC Commitment of such Lender and be executed by such Lender,
the Company and the Administrative Agent and, from and after the effective date
of such agreement, (i) such Lender shall have all the rights and obligations of
an Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to include such Lender in its capacity as an Issuing
Bank.  The Issuing Bank Agreement of any Issuing Bank may limit the currencies
in which and the Borrowers for the accounts of which such Issuing Bank will
issue Letters of Credit, and any such limitations will, as to such Issuing Bank,
be deemed to be incorporated in this Agreement.
58

--------------------------------------------------------------------------------

(l)  Issuing Bank Reports.  Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent such
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.
 
(m)  LC Exposure Determination.  For all purposes of this Agreement, (i) the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination, and (ii) if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Article 29(a) of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the applicable time) or
Rule 3.13 or Rule 3.14 of the ISP or similar terms of the Letter of Credit
itself, or if compliant documents have been presented but not yet honored, such
Letter of Credit shall be deemed to be “outstanding” and “undrawn” in the amount
so remaining available to be paid, and the obligations of the applicable
Borrower and each Global Tranche Lender hereunder shall remain in full force and
effect until the Issuing Banks and the Global Tranche Lenders shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit.
 
(n)  Letters of Credit Issued for Account of Others. Notwithstanding that a
Letter of Credit (including any Existing Letter of Credit) issued or outstanding
hereunder supports any obligations of, or is for the account of, any Subsidiary
of the Company (except where such Subsidiary itself is a Borrower), or states
that any such Subsidiary is the “account party”, “applicant”, “customer”,
“instructing party” or the like of or for such Letter of Credit, and without
derogating from any rights of the applicable Issuing Bank (whether arising by
contract, at law, in equity or otherwise) against such Subsidiary in respect of
such Letter of Credit, the Company (i) shall reimburse, indemnify and compensate
the applicable Issuing Bank hereunder for such Letter of Credit (including to
reimburse any and all LC Disbursements thereunder, the payment of interest
thereon and the payment of fees due under Section 2.11(b)) as if such Letter of
Credit had been issued solely for the account of the Company and
(ii) irrevocably waives any and all defenses that might otherwise be available
to it as a guarantor or surety of any or all of the obligations of such
Subsidiary in respect of such Letter of Credit.  The Company hereby acknowledges
that the issuance of Letters of Credit for its Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of its Subsidiaries.
 
(o)  Conversion.  In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that any Borrower is at the
time or becomes thereafter required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Letter of
Credit denominated in any currency other than US Dollars (other than amounts in
respect of which the Borrowers have deposited cash collateral, if such cash
collateral was deposited in the applicable currency), (ii) that the Global
Tranche Lenders are at the time or become thereafter required to pay to the
Administrative Agent (and the Administrative Agent is at the time or becomes
thereafter required to distribute to the applicable Issuing Bank) pursuant to
paragraph (e) of this Section in respect of unreimbursed LC Disbursements made
under any Letter of Credit denominated in any currency other than US Dollars and
(iii) of each Global Tranche Lender’s participation in any Letter of Credit
denominated in any currency other than US Dollars under which an LC Disbursement
has been made shall, automatically and with no further action required, be
converted into the US Dollar Equivalent, calculated using the LC Exchange Rate
on such date (or in the case of any LC Disbursement made after such date, on the
date such LC Disbursement is made), of such amounts. On and after such
conversion, all amounts accruing and owed to the Administrative Agent, any
Issuing Bank or any Global Tranche Lender in respect of the obligations
described in this paragraph shall accrue and be payable in US Dollars at the
rates otherwise applicable hereunder.
59

--------------------------------------------------------------------------------

SECTION 2.06.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 1:00 p.m., Local Time,
to the account of the Administrative Agent (or one of its Affiliates) most
recently designated by the Administrative Agent for such purpose by notice to
the applicable Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04.  The Administrative Agent will make such Loan proceeds
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to the account specified in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.
 
(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount in the required currency.  In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, (A) if such
payment is denominated in US Dollars, the greater of (x) the NYFRB Rate and
(y) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (B) if such payment is denominated
in any currency other than US Dollars, the greater of (x) the rate reasonably
determined by the Administrative Agent to be the cost to it of funding such
amount (which determination shall be conclusive absent manifest error, it being
understood that the Administrative Agent may, in its sole discretion, for such
purpose deem its cost of funds to be equal to the Foreign Currency Overnight
Rate) and (y) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of such
Borrower, the interest rate applicable to the subject Loan.  If the applicable
Lender and the applicable Borrower shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the applicable Borrower the amount of such interest paid by
the applicable Borrower for such period.  If the applicable Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Any payment by the applicable Borrower
shall be without prejudice to any claim the applicable Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
60

--------------------------------------------------------------------------------

SECTION 2.07.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
LIBOR Borrowing, a EURIBOR Borrowing or a CDOR Borrowing, shall have an initial
Interest Period as specified in the applicable Borrowing Request or as otherwise
provided in Section 2.03.  Thereafter, the applicable Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a LIBOR Borrowing, a EURIBOR Borrowing or a CDOR Borrowing, may
elect Interest Periods therefor, all as provided in this Section and on terms
consistent with the other provisions of this Agreement.  The applicable Borrower
may elect different options with respect to different portions of the applicable
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section shall not apply to Swingline Loans, which may not be converted or
continued.
 
(b)  To make an election pursuant to this Section, the applicable Borrower shall
deliver to the Administrative Agent a completed Interest Election Request by the
time and date that a Borrowing Request would be required under Section 2.03 if
such Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each Interest
Election Request shall be irrevocable and shall be signed by a Financial Officer
of the applicable Borrower.  Notwithstanding any other provision of this
Section, a Borrower shall not be permitted to (i) change the currency of any
Borrowing, (ii) to elect an Interest Period for LIBOR Loans, EURIBOR Loans or
CDOR Loans that does not comply with Section 2.02(d) or (iii) to convert any
Borrowing into a Type not available for Borrowings in the applicable currency.
 
(c)  Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
 
(i)
the applicable Borrower and the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

61

--------------------------------------------------------------------------------

(ii)
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;



(iii)
the Type of the resulting Borrowing; and



(iv)
if the resulting Borrowing is to be a LIBOR Borrowing, a EURIBOR Borrowing or a
CDOR Borrowing, the Interest Period to be applicable thereto after giving effect
to such election, which shall be a period contemplated by the definition of the
term “Interest Period”.



If by any Interest Election Request a Borrower requests a LIBOR, a EURIBOR or a
CDOR Borrowing but does not specify an Interest Period, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
 
(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
 
(e)  If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing, a EURIBOR Borrowing or a CDOR
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period, (i) in the case of a LIBOR Borrowing made to the Company or a US
Borrowing Subsidiary and denominated in US Dollars, such Borrowing shall be
converted to an ABR Borrowing and (ii) in the case of any other Borrowing, such
Borrowing shall continue as a Borrowing of the applicable Type with an Interest
Period of one month’s duration.
 
(f)  Notwithstanding any contrary provision hereof, if an Event of Default under
clause (h) or (i) of Article VII has occurred and is continuing with respect to
any Borrower, or if any other Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Company, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing denominated in US Dollars to the Company or a US Borrowing
Subsidiary may be converted to or continued as a LIBOR Borrowing, (ii) unless
repaid, each LIBOR Borrowing denominated in US Dollars to the Company or a US
Borrowing Subsidiary shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each other LIBOR
Borrowing and each EURIBOR Borrowing or CDOR Borrowing shall be continued at the
end of the Interest Period applicable thereto as a Borrowing of the applicable
Type with an Interest Period of one month’s duration.  The foregoing is without
prejudice to the other rights and remedies available hereunder upon an Event of
Default.
 
SECTION 2.08.  Termination, Reduction and Increase of Commitments.
(a)  Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
 
(b)  The Company may at any time, without premium or penalty, terminate, or from
time to time reduce, the Commitments under any Tranche; provided that (i) each
such reduction of the Commitments under any Tranche shall be in an amount that
is not less than the Borrowing Minimum and an integral multiple of the Borrowing
Multiple, in each case for Borrowings denominated in US Dollars and (ii) the
Company shall not terminate or reduce the Commitments under any Tranche if after
giving effect to such termination or reduction and to any concurrent payment or
prepayment of Loans or LC Disbursements in accordance with Section 2.10, (A) the
Aggregate Revolving Credit Exposure under either the US Tranche or the Global
Tranche would exceed the aggregate amount of the Commitments under such Tranche,
(B) the Revolving Credit Exposure under either the US Tranche or the Global
Tranche of any Lender would exceed its Commitments under such Tranche or (C) the
Aggregate Revolving Credit Exposure would exceed the aggregate Commitments.
62

--------------------------------------------------------------------------------

(c)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under any Tranche under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the applicable Lenders of the contents thereof.  Each notice
delivered by the Company pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments under any Tranche may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked or extended by the Company (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Any termination or reduction of the
Commitments under any Tranche shall be permanent.  Each reduction of the
Commitments under any Tranche shall be made ratably among the applicable Lenders
in accordance with their Commitments under such Tranche.
 
(d)  (i)  The Company may at any time and from time to time, by written notice
to the Administrative Agent (which shall deliver a copy thereof to the
applicable Lenders) executed by the Company and one or more Persons that are
Eligible Assignees (any such Person being called an “Increasing Lender”), which
may include any Lender, cause Global Tranche Commitments or US Tranche
Commitments to be extended by the Increasing Lenders (or cause the Global
Tranche Commitments or US Tranche Commitments of the Increasing Lenders to be
increased, as the case may be) in an amount for each Increasing Lender (which
shall not be less than US$5,000,000) set forth in such notice; provided, that
(A) the new Commitments and increases in existing Commitments pursuant to this
paragraph, in each case, after the Restatement Effective Date, shall not be
greater than US $200,000,000 in the aggregate and shall not be less than US
$10,000,000 (or any portion of such US$200,000,000 aggregate amount remaining
unused) for any such increase, (B) each Increasing Lender, if not already a
Lender hereunder, shall be subject to the approval of the Administrative Agent,
each Issuing Bank and the Swingline Lender (which approval shall not be
unreasonably withheld) and (ii) each Increasing Lender, if not already a Lender
hereunder, shall become a party to this Agreement by completing and delivering
to the Administrative Agent a duly executed accession agreement in a form
satisfactory to the Administrative Agent and the Company (an “Accession
Agreement”).  New Commitments and increases in Commitments shall become
effective on the date specified in the applicable notices delivered pursuant to
this paragraph.  Upon the effectiveness of any Accession Agreement to which any
Increasing Lender is a party, (x) such Increasing Lender shall thereafter be
deemed to be a party to this Agreement and shall be entitled to all rights,
benefits and privileges accorded a Lender hereunder and subject to all
obligations of a Lender hereunder and (y) Schedule 2.01 shall be deemed to have
been amended to reflect the Commitment or Commitments of such Increasing Lender
as provided in such Accession Agreement.
63

--------------------------------------------------------------------------------

(ii)
On the effective date (the “Increase Effective Date”) of any increase in the
Commitments under any Tranche pursuant to paragraph (d)(i) above (a “Commitment
Increase”), (A) the aggregate principal amount of the Borrowings of such Tranche
outstanding (the “Initial Borrowings”) immediately prior to the Commitment
Increase on the Increase Effective Date shall be deemed to be paid; (B) each
Increasing Lender that shall have had a Commitment under such Tranche prior to
the Commitment Increase shall pay to the Administrative Agent in same day funds
(in the applicable currencies), an amount equal to the difference between
(x) the product of (1) such Lender’s applicable Tranche Percentage (calculated
after giving effect to the Commitment Increase) multiplied by (2) the amount of
each Subsequent Borrowing (as hereinafter defined) and (y) the product of
(1) such Lender’s applicable Tranche Percentage (calculated without giving
effect to the Commitment Increase) multiplied by (2) the amount of each Initial
Borrowing; (C) each Increasing Lender that shall not have had a Commitment under
such Tranche prior to the Commitment Increase shall pay to the Administrative
Agent in same day funds (in the applicable currencies) an amount equal to the
product of (1) such Increasing Lender’s applicable Tranche Percentage
(calculated after giving effect to the Commitment Increase) multiplied by
(2) the amount of each Subsequent Borrowing; (D) after the Administrative Agent
receives the funds specified in clauses (B) and (C) above, the Administrative
Agent shall pay to each Lender (in the applicable currencies) the portion of
such funds that is equal to the difference between (x) the product of (1) such
Lender’s applicable Tranche Percentage (calculated without giving effect to the
Commitment Increase) multiplied by (2) the amount of each Initial Borrowing, and
(y) the product of (1) such Lender’s applicable Tranche Percentage (calculated
after giving effect to the Commitment Increase) multiplied by (2) the amount of
each Subsequent Borrowing; (E) after the effectiveness of the Commitment
Increase, the applicable Borrower shall be deemed to have made new Borrowings
(the “Subsequent Borrowings”) in amounts (in the currencies of the Initial
Borrowings) equal to the amounts of the Initial Borrowings and of the Types and
for the Interest Periods specified in a Borrowing Request delivered to the
Administrative Agent in accordance with Section 2.03; (F) each Lender shall be
deemed to hold its applicable Tranche Percentage of each Subsequent Borrowing
(each calculated after giving effect to the Commitment Increase); and (G) the
Borrowers shall pay each Lender any and all accrued but unpaid interest on its
Loans comprising the Initial Borrowings.  The deemed payments made pursuant to
clause (i) above shall be subject to compensation by the applicable Borrower
pursuant to the provisions of Section 2.16 if the Increase Effective Date occurs
other than on the last day of the Interest Period relating thereto.

64

--------------------------------------------------------------------------------

(iii)
Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) or additions of a new Lender shall become effective
under this paragraph (d) unless (A) on the effective date of such increase, the
conditions set forth in Section 4.02(a) and 4.02(b) shall be satisfied (with all
references in such paragraphs to a Borrowing being deemed to be references to
such increase or addition) and (B) the Administrative Agent shall have received
a certificate to that effect dated such date and executed by the President, Vice
President or a Financial Officer of the Company (with sufficient copies for each
of the Lenders) together with documents consistent with those delivered on the
Restatement Effective Date under Sections 4.01(b), 4.01(c) and 4.01(f), giving
effect to such increase or addition.



SECTION 2.09.  Repayment of Loans; Evidence of Debt.
(a)  Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the accounts of the applicable Lenders the then unpaid
principal amount of each Revolving Loan made to such Borrower on the Maturity
Date and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan made to such Borrower on the earlier of the Maturity Date and the
first date after such Swingline Loan is made that is the 15th day or the last
day of a calendar month and that is at least two Business Days after the day on
which such Swingline Loan is made; provided that on each date on which a
Borrowing denominated in US Dollars (including any ABR Borrowing) is made to a
Borrower that shall have borrowed Swingline Loans, such Borrower shall repay all
Swingline Loans then outstanding to it.
 
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type of each such Loan
and, in the case of any LIBOR, EURIBOR or CDOR Loan, the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders or any of them and each Lender’s share thereof.  The
information contained in such accounts will be made available to the Company at
reasonable times and upon reasonable request.
 
(d)  The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e)  Any Lender may request that Loans of any Class made by it to any Borrower
be evidenced by a promissory note.  In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Company and the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or to such payee and its registered assigns).
65

--------------------------------------------------------------------------------

SECTION 2.10.  Prepayment of Loans.  (a)  Each Borrower shall have the right at
any time and from time to time to prepay any Borrowing of such Borrower in whole
or in part, subject to Section 2.16 (but otherwise without premium or penalty)
and the requirements of this Section.
 
(b)  If the Aggregate Revolving Credit Exposure under any Tranche shall exceed
the aggregate Commitments under such Tranche, then (i) on the last day of any
Interest Period for any LIBOR Borrowing, EURIBOR Borrowing or CDOR Borrowing
under such Tranche and (ii) on each other date on which any ABR Borrowing or
Swingline Loan shall be outstanding under such Tranche, the applicable Borrowers
shall prepay Loans under such Tranche in an aggregate amount equal to the lesser
of (A) the amount necessary to eliminate such excess and (B) the amount of such
Borrowing.  If the Aggregate Revolving Credit Exposure under any Tranche on the
last day of any month shall exceed 105% of the aggregate Commitments under such
Tranche, then the applicable Borrowers shall, within three Business Days of such
last day, prepay one or more Borrowings under such Tranche in an aggregate
principal amount sufficient to eliminate such excess.
 
(c)  On the date of any Prepayment Event, the Company shall pay or prepay (or
shall cause a Borrowing Subsidiary to pay or prepay) Borrowings in an amount
equal to the lesser of (i) 75% of the Net Proceeds of such Prepayment Event and
(ii) the excess of (A) the Aggregate Revolving Credit Exposure immediately
following such Prepayment Event over (B) the aggregate Commitments after giving
effect to the reduction of the Commitments required pursuant to Section 6.03(m)
or 6.06(c) in respect of such Prepayment Event.
 
(d)  On the date of any termination or reduction of the Commitments under either
Tranche pursuant to Section 2.08, the Company shall pay or prepay (or shall
cause a Borrowing Subsidiary to pay or prepay) so much of the Borrowings under
such Tranche as shall be necessary in order that the Aggregate Revolving Credit
Exposure under such Tranche shall not exceed the aggregate Commitments under
such Tranche after giving effect to such termination or reduction.
 
(e)  Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section.
 
(f)  The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) of any prepayment
of a Borrowing hereunder (i) in the case of a LIBOR Borrowing, a EURIBOR
Borrowing or a CDOR Borrowing, not later than 11:00 a.m., Local Time, three
Business Days before the date of such prepayment, (ii) in the case of an ABR
Borrowing (other than a Swingline Loan), not later than 11:00 a.m., New York
City time, one Business Day before the date of such prepayment and (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of a prepayment pursuant
to paragraph (b) or (c) of this Section of any Borrowings may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the applicable Borrower (by
notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied.  Promptly following receipt of
any such notice relating to a Borrowing, the Administrative Agent shall advise
the applicable Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type and in the same currency as provided in
Section 2.02.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12.
66

--------------------------------------------------------------------------------

SECTION 2.11.  Fees.  (a)  The Borrowers agree to pay to the Administrative
Agent, in US Dollars, for the account of each Lender, a commitment fee (a
“Commitment Fee”), which shall accrue at the Applicable Rate on the daily unused
amount of each Commitment of such Lender, in each case during the period from
and including the Restatement Effective Date to but excluding the date on which
such Commitment terminates.  Commitment Fees accrued through and including the
last day of March, June, September and December of each year shall be payable in
arrears on the 15th Business Day following such last day, commencing with the
first such date to occur after the Restatement Effective Date, and, with respect
to the Commitment Fees accrued on Commitments under any Tranche, on the date on
which the Commitments under such Tranche shall terminate.  All Commitment Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).  For purposes of computing Commitment Fees, a Global Tranche
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Global Tranche Revolving Loans and LC Exposure of such Lender (and
the Swingline Exposure of such Lender shall be disregarded for such purpose).
 
(b)  The Company agrees to pay (or cause the applicable Borrowing Subsidiary to
pay) (i) to the Administrative Agent for the account of each Global Tranche
Lender a participation fee (an “LC Participation Fee”) with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used in determining the interest rate applicable to LIBOR Revolving Loans on the
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Restatement Effective Date to but excluding the later of the date
on which such Lender’s Global Tranche Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank,
a fronting fee (an “LC Fronting Fee”), which shall accrue at the rate of 0.125%
per annum on the daily amount of the LC Exposure attributable to Letters of
Credit issued by such Issuing Bank (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the Global Tranche Commitments and the date on which there ceases to be any
such LC Exposure attributable to such Letters of Credit, as well as such Issuing
Bank’s standard fees (“Issuing Bank Fees”) with respect to the issuance,
amendment or extension of any Letter of Credit or processing of drawings
thereunder.  LC Participation Fees and LC Fronting Fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the 15th Business Day following such last day, commencing on the
first such date to occur after the Restatement Effective Date; provided that all
such fees not so paid shall be payable on the date on which the Global Tranche
Commitments terminate and any such fees accruing after the date on which the
Global Tranche Commitments terminate shall be payable on demand.  Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand.  All LC Participation Fees and LC Fronting Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
67

--------------------------------------------------------------------------------

(c)  The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon in
writing between the Company and the Administrative Agent.
 
(d)  The Borrowers agree to pay, through the Administrative Agent, upfront fees
in the amounts heretofore communicated to the Lenders by the Company and the
Administrative Agent.
 
(e)  All fees payable hereunder shall be paid on the dates on which due, in
immediately available funds, to the Administrative Agent or to any Issuing Bank
(in the case of fees payable to it) for distribution, in the case of Commitment
Fees, LC Participation Fees and upfront fees, to the Lenders entitled thereto. 
Fees paid shall not be refundable under any circumstances.  The parties hereto
agree that each fee payable under paragraph (a), (c) or (d) of this Section
shall be payable (i) 92% by the Company, (ii) 5% by AIH, (iii) 2% by AIE, and
(iv) 1% by AIC, it being agreed that such allocation shall not reduce the rights
of the Administrative Agent or the Lenders under Article IX in respect of
amounts payable by such Borrowing Subsidiaries.
 
SECTION 2.12.  Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
 
(b)  The Loans comprising each LIBOR Borrowing shall bear interest at (i) in the
case of a LIBOR Borrowing denominated in US Dollars, the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate and
(ii) in the case of a LIBOR Borrowing denominated in an Alternative Currency,
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
68

--------------------------------------------------------------------------------

(c)  The Loans comprising each EURIBOR Borrowing shall bear interest at the
EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(d)  The Loans comprising each CDOR Borrowing shall bear interest at the CDO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.
 
(e)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, to the fullest extent permitted by applicable law,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% per annum plus the rate applicable
to ABR Loans as provided in paragraph (a) of this Section.
 
(f)  Accrued interest on each Loan under any Tranche shall be payable in arrears
on each Interest Payment Date for such Loan and upon the termination of the
Commitments under such Tranche; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR,
EURIBOR or CDOR Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.  All interest shall be payable in the currency in which the
applicable Loan is denominated.
 
(g)  All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest on CDOR Borrowings shall be computed on the basis of a year of 365
days (or 366 days in a leap year).  Interest on all Borrowings and other amounts
accruing interest shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate, Adjusted LIBO Rate, LIBO Rate, EURIBO Rate or CDO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. For purposes of the Interest Act (Canada),
whenever any interest is computed using a rate based on a year of 360 days, such
rate determined pursuant to such computation, when expressed as an annual rate,
is equivalent to (A) the applicable rate based on a year of 360 days multiplied
by (B) the actual number of days in the calendar year in which the period for
which such interest is payable (or compounded) ends; and divided by (C) 360.
 
(h)  The rates of interest provided for in this Agreement, insofar as they
relate to Global Tranche Revolving Loans made to or LC Disbursements under
Letters of Credit issued for the account of the Swiss Borrowing Subsidiaries,
are minimum interest rates.  When entering into this Agreement, the parties have
assumed that the interest payable by the Swiss Borrowing Subsidiaries at the
rates set out in this Section or in other Sections of this Agreement is not and
will not become subject to the Swiss Withholding Tax.  Notwithstanding that the
parties hereto do not anticipate that any payment of interest will be subject to
the Swiss Withholding Tax, such parties agree that, in the event that (i) the
Swiss Withholding Tax shall be imposed on interest payments by any Swiss
Borrowing Subsidiary and (ii) such Swiss Borrowing Subsidiary is unable, by
reason of the Swiss Withholding Tax Act, to comply with Section 2.17, the
interest rate on Loans to and LC Disbursements for the account of such Swiss
Borrowing Subsidiary shall, subject to paragraph (i) of this Section, be
increased in such a way that the amount of interest effectively paid to each
Lender or Issuing Bank is in an amount which (after making any deduction of the
Non-Refundable Portion of the Swiss Withholding Tax) equals the amount of such
interest that would have been due had no deduction of the Swiss Withholding Tax
been required.  For the purposes of this Section, “Non-Refundable Portion” shall
mean Swiss Withholding Tax at the standard rate (being, as at the date hereof,
35%) unless a tax ruling issued by the Swiss Federal Tax Administration confirms
that, in relation to a specific Lender based on an applicable double tax treaty,
the Non-Refundable Portion is a specified lower rate (or no withholding tax is
imposed), in which case such lower rate (or zero rate) shall be applied in
relation to such Lender.  To the extent that interest payable by a Swiss
Borrowing Subsidiary under this Agreement or any other Loan Document becomes
subject to Swiss Withholding Tax, each specific Lender and the specific Swiss
Borrowing Subsidiary shall promptly co-operate in a commercially reasonable
manner in completing any procedural formalities (including submitting forms and
documents required by the appropriate Tax authority) to the extent possible and
necessary for the specific Swiss Borrowing Subsidiary to obtain the tax ruling
from Swiss Federal Tax Administration.
69

--------------------------------------------------------------------------------

(i)  No Swiss Borrowing Subsidiary shall be required to pay any additional
amount to a Lender pursuant to paragraph (h) above to compensate such Lender for
any Swiss Withholding Tax that, as to such Lender, is an Excluded Tax by reason
of subclause (c)(ii) of the definition of such term.
 
SECTION 2.13.  Alternate Rate of Interest.  (a)  Subject to paragraph (b) of
this Section, if prior to the commencement of any Interest Period for a LIBOR
Borrowing, a EURIBOR Borrowing or a CDOR Borrowing:
 
(i)
the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate or the CDO
Rate, as the case may be (including because the applicable Screen Rate is not
available or published on a current basis), for such Interest Period; provided
that no Benchmark Transition Event shall have occurred at such time; or



(ii)
the Administrative Agent is advised by the Required Lenders (or a majority in
interest of the Lenders that would make Loans as part of such Borrowing) that
the Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate or the CDO Rate, as the
case may be, for the applicable currency and such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
the  Loans included in such Borrowing for such Interest Period;

70

--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the applicable Lenders by telephone, fax or email as promptly as
practicable thereafter and until the Administrative Agent notifies the
applicable Borrower and the applicable Lenders that the circumstances giving
rise to such notice no longer exist (it being agreed that the Administrative
Agent will so notify the applicable Borrower promptly after it becomes aware
that such circumstances no longer exist), (A) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, an affected LIBOR Borrowing, EURIBOR Borrowing or CDOR Borrowing, as the
case may be, shall be ineffective, (B) any affected LIBOR Borrowing, EURIBOR
Borrowing or CDOR Borrowing that is requested to be continued shall (1) if
denominated in US Dollars and made to the Company or a US Borrowing Subsidiary,
be continued as an ABR Borrowing or (2) otherwise, be repaid on the last day of
the then current Interest Period applicable thereto and (C) any Borrowing
Request for an affected LIBOR Borrowing, EURIBOR Borrowing or CDOR Borrowing
shall (1) if denominated in US Dollars and made to the Company or a US Borrowing
Subsidiary, be deemed a request for an ABR Borrowing or (2) otherwise, be
ineffective.
 
(b)  (i)  Notwithstanding anything to the contrary herein or in any other Loan
Document, if a Benchmark Transition Event or an Early Opt-In Election, as
applicable, and its related Benchmark Replacement Date have occurred prior to
the Reference Time in respect of any setting of the then-current Benchmark, then
(A) if a Benchmark Replacement is determined in accordance with clause (a) or
(b) of the definition of the term “Benchmark Replacement” for such Benchmark
Replacement Date, such Benchmark Replacement will replace such Benchmark for all
purposes hereunder and under the other Loan Documents in respect of such
Benchmark setting and subsequent Benchmark settings without any amendment to, or
further action or consent of any other party to, this Agreement or any other
Loan Document and (B) if a Benchmark Replacement is determined in accordance
with clause (c) of the definition of the term “Benchmark Replacement” for such
Benchmark Replacement Date, such Benchmark Replacement will replace such
Benchmark for all purposes hereunder and under the other Loan Documents in
respect of any Benchmark setting at or after 5:00 p.m., New York City time, on
the fifth Business Day after the date notice of such Benchmark Replacement is
provided to the Lenders without any amendment to, or further action or consent
of any other party to, this Agreement or any other Loan Document so long as the
Administrative Agent has not received, by such time, written notice of objection
to such Benchmark Replacement from Lenders comprising the Required Lenders.
 
(ii)  Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this clause (ii), solely with
respect to Loans denominated in US Dollars, if a Term SOFR Transition Event and
its related Benchmark Replacement Date have occurred prior to the Reference Time
in respect of any setting of the then-current Benchmark, then the applicable
Benchmark Replacement will replace the then-current Benchmark for all purposes
hereunder or under the other Loan Documents in respect of such Benchmark setting
and subsequent Benchmark settings, without any amendment to, or further action
or consent of any other party to, this Agreement or any other Loan Document;
provided that this clause (ii) shall not be effective unless the Administrative
Agent has delivered to the Lenders and the Company a Term SOFR Notice.  For the
avoidance of doubt, the Administrative Agent shall not be required to deliver a
Term SOFR Notice after a Term SOFR Transition Event and may do so in its sole
discretion.
71

--------------------------------------------------------------------------------

(iii)  In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document.
 
(iv)  The Administrative Agent will promptly notify the Company and the Lenders
of (A) any occurrence of a Benchmark Transition Event, a Term SOFR Transition
Event or an Early Opt-In Election, as applicable, and its related Benchmark
Replacement Date, (B) the implementation of any Benchmark Replacement, (C) the
effectiveness of any Benchmark Replacement Conforming Changes, (D) the removal
or reinstatement of any tenor of a Benchmark pursuant to Section 2.13(b)(v) and
(E) the commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Administrative Agent
or, if applicable, any Lender (or group of Lenders) pursuant to this
Section 2.13, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action or any
selection, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party to this
Agreement or any other Loan Document, except, in each case, as expressly
required pursuant to this Section 2.13.
 
(v)  Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (A) if the then-current Benchmark is a term rate
(including Term SOFR or LIBO Rate) and either (1) any tenor for such Benchmark
is not displayed on a screen or other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion or (2) the regulatory supervisor for the administrator of such
Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of the
term “Interest Period” for any Benchmark settings at or after such time to
remove such unavailable or non-representative tenor and (B) if a tenor that was
removed pursuant to clause (A) above either (1) is subsequently displayed on a
screen or information service for a Benchmark (including a Benchmark
Replacement) or (2) is not, or is no longer, subject to an announcement that it
is or will no longer be representative for a Benchmark (including a Benchmark
Replacement), then the Administrative Agent may modify the definition of the
term “Interest Period” for all Benchmark settings at or after such time to
reinstate such previously removed tenor.
72

--------------------------------------------------------------------------------

(vi)  Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (A) the applicable Borrower may revoke any Borrowing
Request for a LIBOR Borrowing, EURIBOR Borrowing or CDOR Borrowing, as
applicable, to be made, converted or continued during any Benchmark
Unavailability Period, (B) unless revoked pursuant to clause (A) above, any such
Borrowing Request for a LIBOR Borrowing (1) if denominated in US Dollars and
made to the Company or a US Borrowing Subsidiary, shall be deemed a request of
an ABR Borrowing or (2) otherwise, shall be ineffective, (C) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Borrowing, EURIBOR Borrowing or CDOR
Borrowing, as applicable, during any Benchmark Unavailability Period shall be
ineffective and (D) any LIBOR Borrowing, EURIBOR Borrowing or CDOR Borrowing, as
applicable, that is outstanding on the date of the Company’s receipt of notice
of the commencement of a Benchmark Unavailability Period shall, on the last day
of the Interest Period applicable to such Borrowing, (1) if denominated in US
Dollars and made to the Company or a US Borrowing Subsidiary, be continued as an
ABR Borrowing or (2) otherwise, be repaid.  During any Benchmark Unavailability
Period or at any time that a tenor for the then-current Benchmark is not an
Available Tenor, the component of Alternate Base Rate based upon the
then-current Benchmark or such tenor for such Benchmark, as applicable, will not
be used in any determination of Alternate Base Rate and such component shall be
deemed to be zero.
 
SECTION 2.14.  Increased Costs.  (a)  If any Change in Law shall:
 
(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge, liquidity or similar requirement against assets of, deposits
with or for the account of or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;



(ii)
subject the Administrative Agent, any Lender or any Issuing Bank to any Taxes
(other than Indemnified Taxes on payments under this Agreement and Other Taxes,
which shall be governed by Section 2.17, and Excluded Taxes) on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto; or



(iii)
impose on any Lender, any Issuing Bank or the Relevant Interbank Market any
other condition (other than Taxes) affecting this Agreement or LIBOR Loans,
EURIBOR Loans or CDOR Loans made by such Lender or any Letter of Credit or
participations therein;



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or the Administrative Agent hereunder (whether of principal, interest or
otherwise), then the Company will (or cause a Borrowing Subsidiary to) pay to
such Lender, such Issuing Bank or the Administrative Agent, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Bank or the Administrative Agent, as the case may be, for such additional costs
incurred or reduction suffered.
73

--------------------------------------------------------------------------------

(b)  If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or any Commitment of, the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Company will (or cause a Borrowing
Subsidiary to) pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
 
(c)  If the cost to any Lender of making or maintaining any Loan to, or
participating in any Letter of Credit issued for the account of, or of any
Issuing Bank of issuing or maintaining any Letter of Credit issued for the
account of, a Borrowing Subsidiary is increased (or the amount of any sum
received or receivable by any Lender (or its applicable lending office) or any
Issuing Bank is reduced) by an amount deemed in good faith by such Lender or
such Issuing Bank to be material, by reason of the fact that such Borrowing
Subsidiary is incorporated in, has its principal place of  business in, or
borrows from, a jurisdiction outside the United States, such Lender or such
Issuing Bank shall provide prompt notice thereof to the Company and such
Borrowing Subsidiary shall indemnify such Lender or such Issuing Bank for such
increased cost or reduction within 10 days after demand by such Lender or such
Issuing Bank (with a copy to the Administrative Agent); provided that failure by
such Lender or such Issuing Bank to provide prompt notice pursuant to this
paragraph will not impair its rights to indemnification under this paragraph
(except, and only to the extent, such Borrowing Subsidiary suffers an actual
loss by the failure to provide such notice within 90 days from the incurrence of
such increased cost).  A certificate of such Lender or such Issuing Bank
claiming compensation under this paragraph and setting forth the additional
amount or amounts to be paid to it hereunder (and the basis for the calculation
of such amount or amounts) shall be conclusive in the absence of manifest error.
 
(d)  A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The Company shall pay or cause the applicable Borrower to pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.
74

--------------------------------------------------------------------------------

(e)  Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the applicable Borrower shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Company of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180‑day period referred to above shall be extended to include the
period of retroactive effect thereof.
 
(f)  Notwithstanding any other provision of this Section, no Lender shall demand
compensation for any increased cost or reduction pursuant to this Section if it
shall not at the time be the general policy or practice of such Lender to demand
such compensation in similar circumstances under comparable provisions of other
comparable financing agreements.
 
SECTION 2.15.  Change in Legality.  (a)  Notwithstanding any other provision
herein, if, after the Restatement Effective Date, (i) any Change in Law shall
have made it unlawful for any Lender to make or maintain any LIBOR Loan, EURIBOR
Loan or CDOR Loan or (ii) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
which would make it impracticable for any Lender to make any LIBOR Loan, EURIBOR
Loan or CDOR Loan, then, by written notice to the Company and to the
Administrative Agent:
 
(i)
such Lender may declare that LIBOR Loans (in the affected currency or
currencies), EURIBOR Loans or CDOR Loan, as the case may be, will not thereafter
(for the duration of such unlawfulness or impracticability) be made by such
Lender hereunder, whereupon any request for a LIBOR Borrowing (in the affected
currency or currencies), a EURIBOR Borrowing or a CDOR Borrowing, as the case
may be, shall, as to such Lender only, be deemed (A) in the case of a request
for a Loan denominated in US Dollars, a request for an ABR Loan or (B) in the
case of a request for a Loan denominated in any other currency, to have been
withdrawn; and

(ii)
such Lender may require (A) that all affected LIBOR Loans denominated in US
Dollars made by it be converted to ABR Loans and (B) that all affected LIBOR
Loans denominated in any other currency or EURIBOR or CDOR Loans made by it be
prepaid, in which event all such LIBOR Loans, EURIBOR Loans or CDOR Loans shall
be automatically converted to ABR Loans or prepaid, as the case may be, in each
case as of the effective date of such notice as provided in paragraph (b) of
this Section.



In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal which would otherwise have been
applied to repay the LIBOR Loans denominated in US Dollars of such Lender shall
instead be applied to repay the ABR Loans made by such Lender in lieu of, or
resulting from the conversion of, such LIBOR Loans.
75

--------------------------------------------------------------------------------

(b)  For purposes of this Section, a notice to the Company by any Lender shall
be effective as to each such Loan, if lawful, on the last day of the Interest
Period currently applicable to such Loan; in all other cases such notice shall
be effective on the date of receipt by the Company.
 
SECTION 2.16.  Break Funding Payments.   In the event of (a) the payment of any
principal of any LIBOR Loan, EURIBOR Loan or CDOR Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any LIBOR Loan, EURIBOR Loan or CDOR Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any LIBOR Loan, EURIBOR Loan or
CDOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether any such notice may be revoked under Section 2.10(e) and
is revoked in accordance therewith) or (d) the assignment of any LIBOR Loan,
EURIBOR Loan or CDOR Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Company pursuant to
Section 2.19(b) or following an Event of Default with respect to the Company
under clause (h) or (i) of Article VII, then, in any such event, the applicable
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of any LIBOR Loan, EURIBOR Loan or CDOR
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender in good faith to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate, the LIBO Rate,
the EURIBO Rate or the CDO Rate, as the case may be (without taking into account
the Applicable Rate), that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan) over
(ii) the amount of interest that would accrue on such principal amount for such
period at the Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate or the CDO
Rate, as the case may be (without taking into account the Applicable Rate), for
an Interest Period commencing on the date of such event and ending at or as
nearly as possible to the last day of the then current Interest Period for such
Loan (or, in the case of a failure to borrow, convert or continue, the last day
of the period that would have been the Interest Period for such Loan).  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error.  The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.  Notwithstanding anything to
the contrary herein or in the Existing Credit Agreement, each Lender that is a
Lender (as defined in the Existing Credit Agreement) under the Existing Credit
Agreement immediately prior to the Restatement Effective Date hereby waives any
rights to receive payments pursuant to Section 2.16 of the Existing Credit
Agreement in connection with the prepayment of loans to occur on the Restatement
Effective Date.
76

--------------------------------------------------------------------------------

SECTION 2.17.  Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by law; provided that if any Loan Party shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions for
such Indemnified Taxes or Other Taxes (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, each
Lender and each Issuing Bank, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such Loan
Party shall make such deductions and (iii) such Loan Party shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b)  In addition, the Company shall pay, or shall cause the applicable Loan
Party to pay, any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
 
(c)  The Company shall indemnify (or shall cause the applicable Loan Party to
indemnify) the Administrative Agent, each Lender and each Issuing Bank, within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid or withheld by the Administrative Agent, such Lender
or such Issuing Bank, as the case may be, on or with respect to any payment by
or on account of any obligation of the Company (or such Loan Party) hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that the Company shall have no obligation to pay or cause to be paid
any amounts in respect of Indemnified Taxes or Other Taxes if it is not the
general practice of the Lender or other recipient, at the time such Taxes are
assessed or imposed to claim reimbursement for, or indemnity with respect to,
such Taxes in respect of similar payments or transactions involving similarly
situated borrowers.  A certificate as to the amount of such payment or liability
delivered to the Company by a Lender or an Issuing Bank or by the Administrative
Agent, on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Company or any other Loan Party to a Governmental Authority, the
Company shall deliver, or shall cause such Loan Party to deliver, to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)  Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand thereof, for: (i) the full amount of any Excluded Taxes
attributable to such Lender, (ii) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes without limiting the
obligation of the Loan Parties to do so), and (iii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.04(c) relating
to the maintenance of a Participant Register, in each case that are payable or
paid by the Administrative Agent in connection with any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability deliver to any Lender by the Administrative Agent shall be conclusive
absent manifest error.  Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
any Loan Document or otherwise payable by the Administrative Agent to such
Lender from any other source against any amount due to the Administrative Agent
under this paragraph.
77

--------------------------------------------------------------------------------

(f)  (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax, with respect to any payments under this Agreement or any other
Loan Document shall deliver to the Company (and the Administrative Agent), at
the time or times reasonably requested by any Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by such Borrower or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding.  In addition, any Lender, if requested by any Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth below in this
paragraph (f)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  Upon the reasonable request of any Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section.  If any form or certification
previously delivered pursuant to this Section expires or becomes obsolete or
inaccurate in any respect with respect to a Lender, such Lender shall promptly
(and in any event within 10 days after such expiration, obsolescence or
inaccuracy) notify such Borrower and the Administrative Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so.  If a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA to
determine the amount to deduct and withhold from such payment or to determine
that such Lender has complied with applicable reporting and other requirements
of FATCA. For purposes of this clause (f) “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
78

--------------------------------------------------------------------------------

(ii)
Without limiting the generality of the foregoing, if any Borrower is a US
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto (and from time to time thereafter upon the reasonable request of
such Borrower or the Administrative Agent), duly completed and executed copies
of whichever of the following is applicable:



(A)
in the case of a Lender that is a US Person, IRS Form W‑9;



(B)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (1) with respect to payments of interest
under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;



(C)
in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;



(D)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
W-8BEN-E, as applicable, and (2) a certificate substantially in the form of the
applicable certificate in Exhibit F (a “US Tax Certificate”) to the effect that
such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (b) a “10 percent shareholder” of the applicable Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (c) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code;



(E)
in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Loan Document (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
US Tax Certificate substantially in the form of the applicable certificate in
Exhibit F on behalf of such partners; or

79

--------------------------------------------------------------------------------

(F)
any other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable such Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.



(g)  If the Administrative Agent, a Lender or an Issuing Bank reasonably
determines that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section, it shall pay over such refund to
such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section with respect to
the Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent, such Lender or such Issuing Bank and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that such Loan Party
agrees to pay, upon the request of the Administrative Agent, such Lender or such
Issuing Bank, the amount paid to such Loan Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Bank in the event the
Administrative Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority.  Nothing contained in this paragraph
shall require the Administrative Agent, any Lender or any Issuing Bank to make
available its tax returns (or any other information relating to its Taxes that
it deems confidential) to any Loan Party or any other Person.
 
(h)  Each Lender that is a Global Tranche Lender as of the Restatement Effective
Date confirms that, as of the Restatement Effective Date, such Lender is a
Qualifying Bank.  Each Lender that shall become a Global Tranche Lender after
the Restatement Effective Date confirms that, as of the date such Person becomes
a Global Tranche Lender, and each Person that shall at any time acquire a
participation in any Loan of any Swiss Borrowing Subsidiary shall be deemed to
have confirmed as of the date such Person acquires such participation (or, if
earlier, the date on which such Person acquired the participation in a Global
Tranche Commitment that resulted in its acquisition of such participation in
such Loan of such Swiss Borrowing Subsidiary upon the making thereof), that it
is a Qualifying Bank; provided that no such confirmation is made by any such
Global Tranche Lender or participant that, in accordance with Sections 10.04(e)
and 10.04(f), is permitted to become a Global Tranche Lender or a participant
without being required to be a Qualifying Bank.  Each Global Tranche Lender
which is a Qualifying Bank, and which participates in a Loan made to or LC
Disbursement for the account of any Swiss Borrowing Subsidiary, will promptly
notify the specific Swiss Borrowing Subsidiary and the Administrative Agent in
writing as soon as it becomes aware that it ceases, or will cease, to be a
Qualifying Bank.  If and to the extent the continued participation of such
Global Tranche Lender in a Loan to or LC Disbursement for the account of any
Swiss Borrowing Subsidiary after it ceases to be a Qualifying Bank would result
in a breach of the Swiss Withholding Tax Rules, the Company may, unless an Event
of Default has occurred and is continuing pursuant to clause (h) or (i) of
Article VII, require that such Lender transfer its rights and obligations in
respect of the Loan to another Person in compliance with Section 2.19(b) as soon
as reasonably practicable.
80

--------------------------------------------------------------------------------

(i)  For purposes of applying clause (c)(i) of the definition of the term
“Excluded Taxes”, the parties agree that the Swiss Withholding Tax shall be
treated as not “applicable” as of the date hereof.
 
(j)  Unless an Event of Default has occurred and is continuing, a payment shall
not be increased with respect to a specific Global Tranche Lender under this
Section 2.17 by reason of Swiss Withholding Tax if and to the extent Swiss
Withholding Tax, as to such Lender, is an Excluded Tax by reason of subclause
(c)(ii) of the definition of such term.
 
(k)  For the purposes of this Section 2.17, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.
 
(l)  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an Issuing Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all
Obligations under this Agreement and the other Loan Documents.
 
SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Setoffs.  (a) 
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.16 or 2.17, or otherwise) prior to 2:00 p.m. (or such other time as may be
expressly provided in this Agreement), Local Time at the place of payment, on
the date when due, in immediately available funds, without setoff or
counterclaim.  Any amounts received after such time on any date may be deemed,
in the discretion of the Administrative Agent, to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  Unless
and until otherwise specified, all such payments shall be made to the
Administrative Agent for the account of the applicable Lenders to such account
as the Administrative Agent shall from time to time specify in one or more
notices delivered to the Company, except that (i) payments to be made directly
to an Issuing Bank or the Swingline Lender shall be so directly made, (ii)
payments pursuant to Sections 2.14, 2.16, 2.17 and 10.03 shall be made directly
to the Persons entitled thereto and (iii) payments pursuant to other Loan
Documents shall be made to the Persons specified therein.  Each such payment
shall be made in US Dollars, except that the principal of and interest on any
Loan or LC Disbursement denominated in any other currency shall, subject to
Sections 2.05(e) and 2.05(o), be made in such currency.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment under any Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.
 
(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
81

--------------------------------------------------------------------------------

(c)  If any Lender shall, by exercising any right of set‑off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, participations in LC Disbursements or Swingline Loans or
accrued interest on any of the foregoing (collectively “Claims”) resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Claims than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Claims of the other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amounts of their respective Claims; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, unless the Lender from which such payment is recovered is required to
pay interest thereon, in which case each Lender returning funds to such Lender
shall pay its pro rata share of such interest, and (ii) the provisions of this
paragraph shall not be construed to apply to any payment made by any Borrower
pursuant to and in accordance with the express terms of this Agreement (for the
avoidance of doubt, as in effect from time to time), including Section 2.15, or
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Claims to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
 
(d)  Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Banks,
as the case may be, the amount due.  In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Banks, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of (i) if denominated in US Dollars, the greater of
(x) the NYFRB Rate and (y) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) if
denominated in any Alternative Currency, the greater of (x) the interest rate
reasonably determined by the Administrative Agent to reflect its cost of funds
for the amount advanced by such Administrative Agent on behalf of such Lender or
Issuing Bank (which determination shall be conclusive absent manifest error, it
being understood that the Administrative Agent may, in its sole discretion, for
such purpose deem its cost of funds to be equal to the Foreign Currency
Overnight Rate) and (y) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
82

--------------------------------------------------------------------------------

(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or 2.05(e), 2.06(b), 2.17(e), 2.18(d) or
10.03(d), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swingline Lender or the Issuing Banks
to satisfy such Lender’s obligations to it under such Sections until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
 
(f)  In the event that any financial statements delivered under Section 5.01(a)
or 5.01(b), or any certificate delivered under Section 5.01(c), shall prove to
have been materially inaccurate, and such inaccuracy shall have resulted in the
payment of any interest or fees at rates lower than those that were in fact
applicable for any period (based on the actual Leverage Ratio), then, if such
inaccuracy is discovered prior to the termination of this Agreement, upon
written notice from the Administrative Agent the Borrowers shall pay to the
Administrative Agent, for distribution to the Lenders (or former Lenders) as
their interests may appear, the accrued interest or fees that should have been
paid but were not paid as a result of such misstatement.
 
SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.14, or if a Borrower is required to
pay any Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Company hereby agrees to pay all reasonable costs and expenses
incurred by such Lender in connection with any such designation or assignment.
 
(b)  If (i) any Lender requests compensation under Section 2.14, (ii) a Borrower
is required to pay any Indemnified Taxes or additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender gives a notice pursuant to Section 2.15, (iv) any
Lender becomes a Defaulting Lender or (v) any Lender has failed to consent to a
proposed amendment, waiver, discharge or termination that under Section 10.02
requires the consent of all the Lenders (or all the affected Lenders or all the
Lenders of the affected Class) and with respect to which the Required Lenders
(or, where applicable, a majority in interest of the Lenders of the affected
Class) shall have granted their consent, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.14 or
2.17 which have already accrued) and obligations under this Agreement (or, in
the case of any such assignment and delegation resulting from a failure to
provide a consent as a Lender of an affected Class, all its interests, rights
and obligations under this Agreement and the other Loan Documents as a Lender of
such affected Class) to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (A) the Company shall have received the prior written consent of the
Administrative Agent (and, in the case of an assignment by a Global Tranche
Lender, each Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld, delayed or conditioned, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts), (C) in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments and (D) in the case of any such assignment resulting
from the failure to provide a consent, the assignee shall have given such
consent and, as a result of such assignment and any contemporaneous assignments
and consents, the applicable amendment, waiver, discharge or termination can be
effected.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.  Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.
83

--------------------------------------------------------------------------------

SECTION 2.20.  Borrowing Subsidiaries.  (a) On or after the Restatement
Effective Date, the Company may designate (i) any Domestic Subsidiary, Swiss
Subsidiary or Canadian Subsidiary or, with the prior written consent of each
Global Tranche Lender, any other Subsidiary as a Global Tranche Borrower, or
(ii) any Domestic Subsidiary as a US Tranche Borrower, in each case by delivery
to the Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company, and upon such delivery such Subsidiary shall for all
purposes of this Agreement be a Global Tranche Borrowing Subsidiary or a US
Tranche Borrowing Subsidiary, as the case may be, and a party to this Agreement;
provided, that the Company shall not designate any Swiss Subsidiary as a Global
Tranche Borrower if the Swiss Twenty Non-Bank Rule would be violated upon the
making of any Loan or other extension of credit hereunder to such Swiss
Subsidiary.  Any Borrowing Subsidiary shall continue to be a Global Tranche
Borrowing Subsidiary or a US Tranche Borrowing Subsidiary, as the case may be,
until the Company shall have executed and delivered to the Administrative Agent
a Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon
such Subsidiary shall cease to be a Borrowing Subsidiary and a party to this
Agreement.  Notwithstanding the foregoing, (A) no Borrowing Subsidiary Agreement
shall become effective as to any Subsidiary (1) if, in the case of any Foreign
Subsidiary, within 10 Business Days following the receipt of such Borrowing
Subsidiary Agreement by such Global Tranche Lender, any Global Tranche Lender
shall have advised the Administrative Agent and the Company that it is unlawful
for such Lender, or inconsistent with its internal policies, to extend credit to
such Subsidiary as provided herein and (2) until each Lender and Issuing Bank
shall have received all documentation and other information with respect to such
Subsidiary reasonably required under applicable “know your customer” and
Anti-Corruption Laws or similar rules and regulations, including the USA PATRIOT
Act and the Beneficial Ownership Regulation, and if the Subsidiary is a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification from such Borrowing Subsidiary, that shall have been
requested by such Lender or Issuing Bank within 5 Business Days (or, in the case
of any such Subsidiary that is a Foreign Subsidiary, 10 Business Days) following
the receipt of such Borrowing Subsidiary Agreement by such Lender or Issuing
Bank and (B) no Borrowing Subsidiary Termination will become effective as to any
Borrowing Subsidiary until all Loans made to such Borrowing Subsidiary shall
have been repaid, all Letters of Credit issued for the account of such Borrowing
Subsidiary have been drawn in full or have expired and all amounts payable by
such Borrowing Subsidiary in respect of LC Disbursements, interest and/or fees
(and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under this Agreement by such Borrowing Subsidiary other
than solely pursuant to any guarantee by such Borrowing Subsidiary) shall have
been paid in full; provided that such Borrowing Subsidiary Termination shall be
effective to terminate such Borrowing Subsidiary’s right to request or receive
further Loans or other extensions of credit under this Agreement.  As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall send a copy thereof to each Global Tranche Lender or US Tranche
Lender, as the case may be.
84

--------------------------------------------------------------------------------

(b)  The Company will not permit any Borrowing Subsidiary, for so long as it is
a Borrowing Subsidiary, to cease to be a Wholly Owned Subsidiary
 
SECTION 2.21.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)  fees shall cease to accrue on the unused portion of the Commitments of such
Defaulting Lender pursuant to Section 2.11(a);
 
(b)  the Commitments and Revolving Credit Exposures of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided, that, except as otherwise
provided in Section 10.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of each Lender or each Lender affected thereby;
85

--------------------------------------------------------------------------------

(c)  if any Swingline Exposure or LC Exposure exists at the time such Lender (if
a Global Tranche Lender) becomes a Defaulting Lender then:
 
(i)
 the Swingline Exposure and LC Exposure of such Defaulting Lender (other than
any portion thereof (x) attributable to Swingline Loans made by such Defaulting
Lender or (y) with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Section 2.04(c) or 2.05(e)) shall be
reallocated among the Global Tranche Lenders that are not Defaulting Lenders
ratably in accordance with their respective Global Tranche Commitments, but only
to the extent that, after giving effect to such reallocation, the Global Tranche
Revolving Credit Exposure of any such Global Tranche Lenders would not exceed
such Lender’s Global Tranche Commitment;



(ii)
if the reallocations described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) prepay such Swingline Exposure and/or
(y) cash collateralize for the benefit of the Issuing Banks only the Borrowers’
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.05(i) for so long as such LC Exposure
is outstanding;



(iii)
if the Borrowers cash collateralize any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, the Borrowers shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.11(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;



(iv)
if the LC Exposure of such Defaulting Lender is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted to give effect to such
reallocation; and



(v)
if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Lender hereunder, all LC Participation Fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and



(d)  so long as such Lender (if a Global Tranche Lender) is a Defaulting Lender,
the Swingline Lender shall not be required to fund any Swingline Loan and no
Issuing Bank shall be required to issue, amend, extend or increase any Letter of
Credit, unless it is satisfied that the related Swingline Exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Global Tranche Commitments of the Global Tranche Lenders that are not Defaulting
Lenders and/or cash collateral provided by the Borrowers in accordance with
Section 2.21(c), and participating interests in any newly made Swingline Loan or
any newly issued or increased Letter of Credit shall be allocated among Global
Tranche Lenders in a manner consistent with clause (c)(i) above (and such
Defaulting Lender shall not participate therein).
86

--------------------------------------------------------------------------------

If (i) a Bankruptcy Event or Bail-In Action with respect to a Lender Parent of
any Global Tranche Lender shall occur following the date hereof and for so long
as such event shall continue or (ii) the Swingline Lender or an Issuing Bank has
a good faith belief that any Global Tranche Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Global Tranche
Lender commits to extend credit, the Swingline Lender shall not be required to
fund any Swingline Loan and such Issuing Bank shall not be required to issue,
amend, extend or increase any Letter of Credit, unless the Swingline Lender or
such Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrowers or such Global Tranche Lender, reasonably satisfactory to the
Swingline Lender or such Issuing Bank, as the case may be, to defease any risk
to it in respect of such Global Tranche Lender hereunder.
 
In the event that the Administrative Agent, the Company and, in the case of a
Defaulting Lender that is a Global Tranche Lender, the Swingline Lender and each
Issuing Bank agree that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
and LC Exposure of the Global Tranche Lenders shall be readjusted to reflect the
inclusion of such Lender’s Global Tranche Commitment and on such date such
Lender shall purchase at par such of the US Tranche Revolving Loans and/or
Global Tranche Revolving Loans and such of the funded participations in
Swingline Loans and LC Disbursements of the other Lenders as the Administrative
Agent shall determine may be necessary in order for the Lenders to hold such
Loans and participations in accordance with their applicable Tranche
Percentages, and such Lender shall thereupon cease to be a Defaulting Lender
(but shall not be entitled to receive any fees accrued during the period when it
was a Defaulting Lender, and all amendments, waivers or modifications effected
without its consent in accordance with the provisions of Section 10.02 and this
Section during such period shall be binding on it).
 
The rights and remedies against, and with respect to, a Defaulting Lender under
this Section 2.21 are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent and each Lender, the
Swingline Lender, any Issuing Bank, the Company or any other Borrower may at any
time have against, or with respect to, such Defaulting Lender.
87

--------------------------------------------------------------------------------

ARTICLE III


Representations and Warranties
 
The Company represents and warrants to the Lenders as to itself and each
Subsidiary, and each Borrowing Subsidiary represents and warrants to the Lenders
as to itself and its subsidiaries, as follows:
 
SECTION 3.01.  Organization; Powers.  The Company and each of the Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to carry on its business as now conducted and (c) is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required, except, in each case (other than, as to any Borrowers, clause (a)
above), where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.02.  Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate or other organizational action
and, if required, stockholder action.  This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of the Borrowers
or such Loan Party, as the case may be, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, or the expiration of any waiting or
similar period imposed by law or by any Governmental Authority, except such as
have been obtained or made and are in full force and effect or have expired, as
the case may be, (b) will not violate (i) any applicable law or regulation or
any order of any Governmental Authority or (ii) the charter, by-laws or  other
organizational documents of the Company or any other Loan Party, (c) will not
violate or result (alone or with notice or lapse of time, or both) in a default
under any indenture, agreement or other instrument binding upon the Company or
any Subsidiary or their assets, or give rise to a right thereunder to require
any payment to be made by the Company or any Subsidiary, and (d) will not result
in the creation or imposition of any Lien on any asset of the Company or any
Subsidiary, except any Liens created under the Loan Documents, in each case
under clauses (a), (b)(i) and (c) above, except to the extent that the
foregoing, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.04.  Financial Statements; No Material Adverse Change.
(a)  The Company has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, retained earnings and cash flows as of
and for the fiscal year ended December 31, 2019, reported on by KPMG LLP,
independent registered public accounting firm, and as of and for the fiscal
quarter and the portion of the fiscal year ended June 30, 2020.  Such financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Company and its Consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to, in the case of such quarterly financial statements, normal year-end
audit adjustments and the absence of footnotes.
88

--------------------------------------------------------------------------------

(b)  There has been no Material Adverse Change since December 31, 2019.
 
SECTION 3.05.  Properties.  (a)  The Company and each Subsidiary has good title
to, or valid leasehold interests in, all its real and personal properties and
assets material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize its properties and assets for their intended purposes and except for
Liens permitted under Section 6.02.
 
(b)  The Company and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06.  Litigation and Environmental Matters.  (a)  Except as disclosed
on Schedule 3.06, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
any of the Loan Documents or the Transactions.
 
(b)  Neither the Company nor any Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, for failures and liabilities that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
 
(c)  Since the Restatement Effective Date, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
materially increased the likelihood of a Material Adverse Effect.
 
SECTION 3.07.  Compliance with Laws.  The Company and each Subsidiary is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to be in compliance,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
89

--------------------------------------------------------------------------------

SECTION 3.08.  Investment Company Status.  Neither the Company nor any other
Loan Party is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09.  Taxes.  The Company and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) any Taxes that are being contested in good faith by appropriate proceedings
and for which the Company or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 3.10.  ERISA.
 
(a)  No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations of all
underfunded Plans, other than the portion of the underfunding of any Plan
described in Section 4063 of ERISA that is attributable to contributing sponsors
under such Plan that are not under common control with the Company or any
Subsidiary (based on an allocation of such liability consistent with the
procedures set forth in Section 4063(b) of ERISA) (based on the assumptions used
for purposes of FASB ASC Topic 715) did not, as of the date of the most recent
financial statements of the Company reflecting such amounts, exceed by more than
US$50,000,000 the fair market value of the assets of all such underfunded Plans.
 
(b)  Except as set forth in Schedule 3.10(b) and except as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, with respect to each employee benefit plan, program, or other
arrangement providing compensation or benefits to any employee or former
employee of the Company, any of its Subsidiaries or any Affiliate, which is
subject to the laws of any jurisdiction outside of the United States (the
“Foreign Plans”): (i) such Foreign Plan has been and will be maintained in all
respects in accordance with all applicable requirements and all applicable laws,
(ii) if intended to qualify for special tax treatment, such Foreign Plan meets
and will meet all requirements for such treatment, (iii) if intended or required
to be funded and/or book-reserved, such Foreign Plan is and will be fully funded
and/or book-reserved, as appropriate, based upon reasonable actuarial
assumptions, and (iv) no liability exists, shall exist or reasonably could be
imposed upon the assets of the Company, any of its Subsidiaries or any Affiliate
by reason of such Foreign Plan.
 
SECTION 3.11.  Disclosure.  (a)  None of the reports, financial statements,
certificates or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the foregoing shall be limited to a
representation and warranty that such information was prepared in good faith,
subject to the express qualifications set forth in such projections, based upon
assumptions believed by the Company to be reasonable at the time.
90

--------------------------------------------------------------------------------

(b)  As of the Restatement Effective Date, to the best knowledge of the Company,
the information included in any Beneficial Ownership Certification provided on
or prior to the Restatement Effective Date to any Lender in connection with this
Agreement is true and correct in all material respects.
 
SECTION 3.12.  Subsidiaries.  Schedule 3.12 sets forth the name and jurisdiction
of organization of, and the ownership of the Company and each other Subsidiary
in, each Subsidiary, identifying each such Subsidiary that is a Loan Party, in
each case as of the Restatement Effective Date.
 
SECTION 3.13.  Solvency.  On the Restatement Effective Date, (a) the fair value
of the assets of each Loan Party exceeds its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Loan Party is greater than the amount that will be required
to pay the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) each Loan Party is able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) no Loan Party has unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Restatement Effective
Date.
 
SECTION 3.14.  Federal Reserve Regulations.  No part of the proceeds of any Loan
or any Letter of Credit will be used, whether directly or indirectly, for any
purpose that entails a violation (including on the part of any Lender) of
Regulation U or Regulation X.  Not more than 25% of the assets subject to the
restrictions of Sections 6.02 and 6.03 or any other provision hereof restricting
the disposition of, or creation of Liens on, assets of the Company and the
Subsidiaries will at any time consist of Margin Stock (as defined in Regulation
U or Regulation X).
 
SECTION 3.15.  Anti-Corruption Laws and Sanctions.  The Company has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Company, the Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company and the Subsidiaries and, to the knowledge of the Company and in
connection with their activities for the Company and the Subsidiaries, their
respective officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in the Company or any Subsidiary being designated as a Sanctioned
Person.  None of (a) the Company, any Subsidiary or any of their respective
directors or officers, or (b) to the knowledge of the Company, any agent or
employee of the Company or any Subsidiary, in each case that will act in any
capacity in connection with the credit facility established hereby, is a
Sanctioned Person.   No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.
91

--------------------------------------------------------------------------------

SECTION 3.16.  Affected Financial Institutions.  No Loan Party is an Affected
Financial Institution.
 
ARTICLE IV


Conditions
 
SECTION 4.01.  Restatement Effective Date.  The amendment and restatement of the
Existing Credit Agreement to be in the form hereof shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.02):
 
(a)
The Administrative Agent (or its counsel) shall have received from each party
hereto a counterpart of this Agreement signed on behalf of such party (which,
subject to Section 10.06(b), may include any Electronic Signatures transmitted
by fax, emailed .pdf or any other electronic means that reproduces an image of
an actual executed signature page).



(b)
The Administrative Agent shall have received such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
the Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.



(c)
The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date, of a responsible officer of the Company confirming
as of the Restatement Effective Date (i) the accuracy of all representations and
warranties of the Loan Parties in the Loan Documents and (ii) that there exists
no Default, in each such case after giving effect to the Transactions that are
to occur on the Restatement Effective Date.



(d)
The Administrative Agent shall have received all fees and other amounts due and
payable by any Loan Party on or prior to the Restatement Effective Date in
connection with the transactions contemplated hereby, including, to the extent
invoiced, reimbursement or payment of all out‑of‑pocket expenses agreed to be
reimbursed or paid by any Loan Party.



(e)
All loans outstanding under the Existing Credit Agreement on the Restatement
Effective Date shall have been prepaid (subject to reborrowing on the terms set
forth herein) and all interest and fees accrued to the Restatement Effective
Date under the Existing Credit Agreement shall have been paid.



(f)
The Guarantee Requirement shall be satisfied.  The Administrative Agent (or its
counsel) shall have received from each party thereto a counterpart of (i) the
Subsidiary Guarantee Agreement and (ii) the Indemnity, Subrogation and
Contribution Agreement, in each case, signed on behalf of such party (which,
subject to Section 10.06(b), may include any Electronic Signatures transmitted
by fax, emailed .pdf or any other electronic means that reproduces an image of
an actual executed signature page).

92

--------------------------------------------------------------------------------

(g)
The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Banks and the Lenders and
dated the Restatement Effective Date) of each of (i) Joseph M. Gaug, General
Counsel of the Company, (ii) Homburger AG, Swiss counsel for the Loan Parties,
(iii) Stewart McKelvey, Canadian counsel for the Loan Parties, and (iv) such
special and local counsel as may be required by the Administrative Agent, in
each case covering such matters relating to the Loan Parties, the Loan Documents
or the Transactions as the Administrative Agent shall reasonably request.



(h)
The Administrative Agent shall have received all documentation and other
information related to each Loan Party reasonably required by the Administrative
Agent and each Lender under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation and, if any of the Borrowing Subsidiaries is a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification.



Notwithstanding any other provision of this Agreement, if the Restatement
Effective Date shall not have occurred by 11:59 p.m., New York City time, on
October 27, 2020, this Agreement shall cease to be of any force or effect and
the Existing Credit Agreement will continue in effect in its existing form.
 
SECTION 4.02.  Conditions to All Extensions of Credit.  The obligation of each
Lender to make a Loan on the occasion of any Borrowing (but not the conversion
or continuation of an outstanding Borrowing or the selection of a new Interest
Period therefor, even if such conversion, continuation or selection results in a
new “Loan” or “Borrowing”), and the obligation of each Issuing Bank to issue,
amend or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
 
(a)
The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case, on and as of the date of such Borrowing or
the date of issuance, amendment or extension of such Letter of Credit, as
applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date.



(b)
At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.

93

--------------------------------------------------------------------------------

The making of Loans (but not, for the avoidance of doubt, any conversion or
continuation of any outstanding Loan) on the occasion of each Borrowing and each
issuance, amendment or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Company and each Borrowing
Subsidiary on the date thereof that the conditions specified in paragraphs (a)
and (b) of this Section have been satisfied.
 
SECTION 4.03.  Initial Credit Event for each Borrowing Subsidiary.  The
obligation of each Lender and Issuing Bank to make Loans or issue Letters of
Credit for the account of any Borrowing Subsidiary designated pursuant to
Section 2.20 is subject to the satisfaction of the following conditions:
 
(a)
The Administrative Agent (or its counsel) shall have received such Borrowing
Subsidiary’s Borrowing Subsidiary Agreement, duly executed by all parties
thereto (which, subject to Section 10.06(b), may include any Electronic
Signatures transmitted by fax, emailed .pdf or any other electronic means that
reproduces an image of an actual executed signature page).



(b)
The Administrative Agent shall have received a favorable written opinion of
counsel for such Borrowing Subsidiary covering such matters relating to such
Borrowing Subsidiary or its Borrowing Subsidiary Agreement, and to any related
Obligations of Foreign Subsidiaries as Guarantors, as the Administrative Agent
shall reasonably request.



(c)
The Administrative Agent shall have received such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Borrowing Subsidiary, the
authorization of the Transactions insofar as they relate to such Borrowing
Subsidiary and any other legal matters relating to such Borrowing Subsidiary,
its Borrowing Subsidiary Agreement or such Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.



ARTICLE V


Affirmative Covenants
 
Until the Commitments shall have expired or shall have been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or shall have
been terminated and all LC Disbursements shall have been reimbursed, the Company
and each Borrowing Subsidiary covenants and agrees with the Lenders (but, in the
case of each Borrowing Subsidiary, only as to such Borrowing Subsidiary and its
subsidiaries) that:
 
SECTION 5.01.  Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent, for the benefit of each Lender:
 
(a)
no later than the earlier of (i) 10 days after the date that the Company is
required to file a report on Form 10-K with the Securities and Exchange
Commission in compliance with the reporting requirements of Section 13 or 15(d)
of the Securities Exchange Act of 1934, as amended, and (ii) 90 days after the
end of each fiscal year of the Company, its audited consolidated balance sheet
and related statements of income, retained earnings and cash flows as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by KPMG LLP or other independent
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Company and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP;

94

--------------------------------------------------------------------------------

(b)
no later than the earlier of (i) 10 days after the date that the Company is
required to file a report on Form 10-Q with the Securities and Exchange
Commission in compliance with the reporting requirements of Section 13 or 15(d)
of the Securities Exchange Act of 1934, as amended, and (ii) 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Company, its consolidated balance sheet and related statements of income,
retained earnings and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly, in all material
respects, the financial position, results of operations and cash flows of the
Company and its Consolidated Subsidiaries on a consolidated basis as of such
date and for such periods in accordance with GAAP, subject to normal year-end
audit adjustments and the absence of footnotes;



(c)
by each date by which the Company is required to deliver financial statements
under clause (a) or (b) above, a certificate of a Financial Officer of the
Company (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.08 and 6.09 and (iii) if
any change in GAAP or in the application thereof has occurred since the date of
the Company’s audited financial statements referred to in Section 3.04 that has
had, or could reasonably be expected to have, a significant effect on the
calculations of the Leverage Ratio or the Interest Coverage Ratio, stating the
nature of such change and specifying the effect thereof on such calculations;



(d)
not later than the last day of the second month of each fiscal year of the
Company, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for such fiscal year), consistent
in form and substance with the budgets heretofore prepared by the Company and
furnished to the Administrative Agent and, promptly when available, any
significant revisions to such budget;

95

--------------------------------------------------------------------------------

(e)
promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be;



(f)
promptly following any request therefor, all documentation and other information
for purposes of compliance with ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and the Beneficial Ownership Regulation, as the Administrative Agent
or any Lender may reasonably request; and



(g)
promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.



Financial statements and other information required to be delivered pursuant to
clause (a), (b) or (e) of this Section shall be deemed to have been delivered if
such financial statements or other information, or one or more annual or
quarterly reports containing such financial statements or other information,
shall have been publicly filed with the Securities and Exchange Commission and
shall be publicly available on the website of the SEC at http://www.sec.gov.
 
SECTION 5.02.  Notices of Material Events.  If, to the knowledge of any
Financial Officer or other executive officer of the Company, any of the
following events has occurred:
 
(a)
any Default;



(b)
the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;



(c)
any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Company or
its Subsidiaries in an aggregate amount exceeding US$20,000,000; or



(d)
any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect;



then the Company will furnish to the Administrative Agent and each Lender prompt
written notice of such occurrence (in the case of any notice pursuant to
clause (a) above, expressly stating that such notice is a “notice of default”). 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
96

--------------------------------------------------------------------------------

SECTION 5.03.  Existence; Conduct of Business.  The Company will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and tradenames material to the conduct of the business of the Company
and the Subsidiaries, taken as a whole; provided that (a) the foregoing shall
not prohibit any merger, amalgamation, consolidation or other transaction
permitted under Section 6.03 and (b) any Subsidiary (other than any Borrower)
may liquidate or dissolve if the Company has reasonably determined that such
liquidation or dissolution is in the best interests of the Company and is not
adverse in any material respect to the interests of the Lenders.
 
SECTION 5.04.  Payment of Obligations.  The Company will, and will cause each of
the Subsidiaries to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or
(b) failure to pay, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.05.  Maintenance of Properties.  The Company will, and will cause each
of the Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, except where failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.06.  Insurance.  The Company will, and will cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance against such risks (and with such risk retentions) as shall
be customary for companies of established reputation engaged in the same or
similar businesses, and will furnish, and cause each of the Subsidiaries to
furnish, to the Lenders, at the request of the Administrative Agent, information
in reasonable detail as to the insurance carried by it.
 
SECTION 5.07.  Books and Records; Inspection Rights.  The Company will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities.  The
Company will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that nothing in
this Section shall require any Loan Party to disclose any confidential or
proprietary information constituting trade secrets.
97

--------------------------------------------------------------------------------

SECTION 5.08.  Compliance with Laws.  The Company will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority (including Environmental Laws and ERISA and the rules and
regulations thereunder) applicable to it, its operations or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  The Company will
maintain in effect and enforce policies and procedures designed to promote
compliance by the Company, the Subsidiaries and, in connection with their
activities for the Company and the Subsidiaries, their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
 
SECTION 5.09.  Use of Proceeds and Letters of Credit.  Each Borrower will use
the proceeds of the Loans and the Letters of Credit only for the purposes set
forth in the preamble to this Agreement.  Each Borrower will not request any
Borrowing or Letter of Credit, and will not use, and will procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents will not use, the proceeds of any Borrowing or any Letter of Credit
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the US Foreign Corrupt Practices Act of 1977, as amended, or in
material violation of any other Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person or in any Sanctioned Country, to the extent such
activities, businesses or transaction would cause a violation of Sanctions by
any party hereto, or (c) in any manner that would result in the violation of 
any Sanctions applicable to any party hereto.
 
SECTION 5.10.  Further Assurances.  The Company will, and will cause each of the
Subsidiaries to, execute any and all further documents, agreements and
instruments, and take all further action that may be required under applicable
law, or that the Administrative Agent may reasonably request, in order that the
Guarantee Requirement shall be satisfied at all times.
 
SECTION 5.11.  Compliance with Swiss Withholding Tax Rules.  Each Swiss
Borrowing Subsidiary shall ensure that while it is a Borrower it shall comply
with the Swiss Withholding Tax Rules; provided that the Swiss Borrowing
Subsidiary shall not be in breach of this covenant if its number of creditors in
respect of either the Swiss Ten Non-Bank Rule or the Swiss Twenty-Non Bank Rule
is exceeded solely by reason of a failure by one or more Lenders to comply with
their obligations under Section 2.17(h) or 10.04(e) or by having lost its status
as Qualifying Bank (other than as a result of any Change in Law). For purposes
of compliance with the Swiss Twenty Non-Bank Rule, each Swiss Borrowing
Subsidiary shall assume for the purposes of determining the total number of
creditors which are Non-Qualifying Banks that at all times there are 10 Lenders
that are Non-Qualifying Banks (irrespective of whether or not there are, at any
time, any such Lenders).
98

--------------------------------------------------------------------------------

ARTICLE VI


Negative Covenants
 
Until the Commitments shall have expired or shall have been terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit shall have expired or shall have been
terminated and all LC Disbursements shall have been reimbursed, the Company and
each Borrowing Subsidiary covenants and agrees with the Lenders (but, in the
case of each Borrowing Subsidiary, only as to such Borrowing Subsidiary and its
subsidiaries) that:
 
SECTION 6.01.  Subsidiary Debt.  The sum, without duplication, of  (a) the total
Indebtedness of all Consolidated Subsidiaries (excluding (i) Indebtedness under
this Agreement, (ii) Indebtedness existing on the Restatement Effective Date and
set forth on Schedule 6.01 and any extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof,
(iii) Indebtedness owed to the Company or to a Subsidiary, (iv) Guarantees by
any Subsidiary of Indebtedness of any other Subsidiary, provided that a
Subsidiary shall not Guarantee Indebtedness of any other Subsidiary that it
would not have been permitted to incur under this Section if it were a primary
obligor thereon, (v) obligations in respect of letters of credit, letters of
guaranty or bankers acceptances incurred in the ordinary course of business
(other than any drawn but unreimbursed obligations thereunder),
(vi) Indebtedness in respect of netting services, overdraft protections and
otherwise arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds, overdraft or
any similar services, in each case in the ordinary course of business,
(vii) Indebtedness with respect to surety, appeal, indemnity, performance or
other similar bonds in the ordinary course of business, (viii) Indebtedness
owing to any insurance company in connection with the financing of insurance
premiums in the ordinary course of business, (ix) customer deposits and advance
payments received in the ordinary course of business from customers for goods or
services purchased in the ordinary course of business and (x) Indebtedness of
any Subsidiary Guarantor) plus (b) the consideration (other than any note of a
Subsidiary that serves as a conduit in a sale or financing transaction with
respect to Receivables) directly or indirectly received by any Consolidated
Subsidiary from any Person (other than the Company or a Subsidiary) for
Receivables sold, which Receivables remain uncollected at such time (other than
delinquent Receivables sold for collection in the ordinary course of business
and not as part of a financing transaction), will at no time exceed
US$100,000,000.
 
SECTION 6.02.  Negative Pledge.  Neither the Company nor any Consolidated
Subsidiary will create, incur, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except:
 
(a)
any Lien created under the Loan Documents;



(b)
Liens existing on the Restatement Effective Date securing Indebtedness
outstanding on the Restatement Effective Date and set forth on Schedule 6.02;

99

--------------------------------------------------------------------------------

(c)
(i) any Lien on any asset securing Indebtedness (including Capital Lease
Obligations) incurred or assumed for the purpose of financing all or any part of
the cost of acquiring, constructing or improving such asset; provided that such
Lien attaches to such asset concurrently with or within 180 days after the
acquisition thereof or the completion of such construction or improvement;
provided further that individual financings of equipment or other fixed or
capital assets otherwise permitted to be secured hereunder provided by any
Person (or its Affiliates) may be cross-collateralized to other such financings
provided by such Person (or its Affiliates), (ii) any other Lien deemed to exist
under a Capital Lease Obligation permitted hereunder and (iii) any other Lien
deemed to exist under a capital lease that does not constitute a Capital Lease
Obligation;



(d)
any Lien existing on any asset of any Person at the time such Person becomes a
Consolidated Subsidiary, provided that (i) such Lien is not created in
contemplation of such Person becoming a Consolidated Subsidiary, (ii) such Lien
shall not apply to any other property or assets of the Company or any Subsidiary
(other than improvements and accessions thereto and the proceeds thereof) and
(iii) such Lien shall secure only those obligations which it secures on the date
such Person becomes a Consolidated Subsidiary and refinancings, extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;



(e)
any Lien on any asset of any Person existing at the time such Person is merged,
amalgamated or consolidated with or into the Company or any Consolidated
Subsidiary and not created in contemplation of such event; provided that such
Lien shall not extend to other properties or assets of the Company or any
Subsidiary (other than improvements and accessions thereto and the proceeds
thereof) and shall secure only those obligations which it secures on the date of
such merger, amalgamation or consolidation and refinancings, extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;



(f)
any Lien existing on any asset prior to the acquisition thereof by the Company
or any Consolidated Subsidiary and not created in contemplation of such
acquisition; provided that such Lien shall not extend to other properties or
assets of the Company or any Subsidiary (other than improvements and accessions
thereto and the proceeds thereof) and shall secure only those obligations which
it secures on the date of such acquisition and refinancings, extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;



(g)
any Lien arising out of the refinancing, extension, renewal or refunding of any
Indebtedness or other obligation secured by any Lien permitted by any of the
foregoing clauses of this Section; provided that such Indebtedness or other
obligation is not increased and is not secured by any additional assets;



(h)
Liens for Taxes that are not yet subject to penalties for non-payment, that are
being contested in good faith or that are not overdue by more than 45 days, or
minor survey exceptions or minor encumbrances, easements or other rights of
others with respect to, or zoning or other governmental restrictions as to the
use of, real property that do not, in the aggregate, materially impair the use
of such property in the operation of the businesses of the Company and the
Subsidiaries;

100

--------------------------------------------------------------------------------

(i)
(x) Liens arising out of judgments or awards against the Company or any
Subsidiary with respect to which the Company or such Subsidiary is, in good
faith, prosecuting an appeal or proceedings for review and (y) Liens incurred by
the Company or any Subsidiary for the purpose of obtaining a stay or discharge
in any legal proceeding to which the Company or any Subsidiary is a party;
provided that the Liens permitted by the foregoing clause (y) shall not secure
obligations in an aggregate principal amount outstanding in excess of 5% of
Consolidated Tangible Net Worth;



(j)
(i) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other like Liens arising in the ordinary course of business for
sums which are not overdue for a period of more than 60 days or which are being
contested in good faith by appropriate proceedings, (ii) pledges or deposits in
connection with workers’ compensation, unemployment insurance and other social
security legislation and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements, (iii) pledges or deposits to secure
the performance of bids, trade contracts (other than for Indebtedness), leases
(other than Capital Lease Obligations), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business and (iv) pledges or deposits in respect of letters
of credit, bank guarantees, bankers’ acceptances or similar instruments issued
for the account of the Company or any Consolidated Subsidiary in the ordinary
course of business supporting obligations of the type set forth in clause (ii)
or (iii) above;



(k)
Liens that may be deemed to be created by the subordination in right of payment
of any obligations owed to the Company or any Subsidiary to other obligations of
the Company or such Subsidiary, as the case may be;



(l)
any Lien arising out of a Permitted AEC Transaction; provided, however, that
such Lien does not extend to any property other than the property that is the
subject of such Permitted AEC Transaction;



(m)
any Liens arising out of a transaction in connection with a sale of Receivables,
to the extent not prohibited under Section 6.01;



(n)
banker’s liens, rights of setoff or similar rights and remedies as to deposit
accounts or other funds maintained with depository institutions and securities
accounts and other financial assets maintained with securities intermediaries;



(o)
Liens arising by virtue of Uniform Commercial Code financing statement filings
(or similar filings under applicable law) regarding operating leases entered
into by the Company and the Subsidiaries in the ordinary course of business;

101

--------------------------------------------------------------------------------

(p)
Liens representing any interest or title of a licensor, lessor or sublicensor or
sublessor, or a licensee, lessee or sublicensee or sublessee, in the property
subject to any lease (other than Capital Lease Obligations), license or
sublicense permitted by this Agreement;



(q)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;



(r)
Liens on specific items of inventory or other goods and proceeds thereof of any
Person securing such Person’s obligations in respect of letters of credit,
letters of guaranty or bankers’ acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
other goods in the ordinary course of business;



(s)
deposits of cash with the owner or lessor of premises leased and operated by the
Company or any Subsidiary to secure the performance of its obligations under the
lease for such premises, in each case in the ordinary course of business;



(t)
Liens that are contractual rights of set-off;



(u)
in connection with the sale or transfer of any Equity Interests or other assets
in a transaction permitted under Section 6.03, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;



(v)
in the case of (i) any Subsidiary that is not a Wholly Owned Subsidiary or
(ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;



(w)
Liens solely on any cash earnest money deposits, escrow arrangements or similar
arrangements made by the Company or any Consolidated Subsidiary in connection
with any letter of intent or purchase agreement for any Acquisition or other
transaction not prohibited hereunder;



(x)
Liens on cash or Permitted Investments arising in connection with the
defeasance, discharge or redemption of Indebtedness; provided that such
defeasance, discharge or redemption is permitted hereunder and such cash or
Permitted Investments are used or to be used for such defeasance, discharge or
redemption; and

102

--------------------------------------------------------------------------------

(y)
Liens not otherwise permitted by the foregoing clauses of this Section; provided
that, immediately after the incurrence of such Liens and the related
Indebtedness or other obligations, the aggregate outstanding amount of
Indebtedness or other obligations secured by Liens permitted by this clause (y)
shall not exceed 5% of Consolidated Tangible Net Worth.



SECTION 6.03.  Consolidations, Mergers and Sales of Assets.  The Company will
not, and will not permit any of the Subsidiaries to, consolidate, merge or
amalgamate with or into, or sell, lease or otherwise dispose of any of its
assets to, or, in the case of a Subsidiary, issue or sell (other than to the
Company or a Subsidiary) any Equity Interests in such Subsidiary to, any Person,
except that, so long as no Default would result under any other provision of
this Agreement:
 
(a)
any Person (other than any Borrower) may consolidate, merge or amalgamate with
the Company, provided that the Company is the surviving Person;



(b)
any Person (other than the Company) may consolidate, merge or amalgamate with
any Subsidiary, provided that (i) the surviving Person is a Subsidiary, (ii) if
any party to such transaction is a Borrower, such Borrower is the surviving
Person and (iii) if any party to such transaction is a Subsidiary Guarantor, the
surviving Person is a Subsidiary Guarantor;



(c)
any Subsidiary (other than any Borrower) may consolidate, merge or amalgamate
with any Person (other than the Company or any other Borrower) in a transaction
permitted under the subsequent clauses of this Section in which, after giving
effect to such transaction, the surviving Person is not a Subsidiary;



(d)
subject to Section 6.07, the Company or any Subsidiary may sell, lease or
otherwise dispose of any of its assets to the Company or any other Subsidiary;



(e)
the Company or any Subsidiary may sell, lease or otherwise dispose of (i) any of
its inventory in the ordinary course of business, (ii) any of its assets which
are obsolete, excess or unserviceable, (iii) leasehold improvements to landlords
pursuant to the terms of leases in respect of real property and (iv) cash, cash
equivalents and Permitted Investments;



(f)
the Company and any Subsidiary may sell Receivables (i) in one or more
transactions in the ordinary course of business and consistent with past
practice, the proceeds of which transactions are used for working capital, and
(ii) in connection with a sale of Receivables, to the extent not prohibited
under Section 6.01;



(g)
the Company and the Subsidiaries may carry out sale and leaseback transactions
permitted under Section 6.06 and may make investments permitted under
Section 6.07;



(h)
the Company and the Subsidiaries may carry out a Permitted AEC Transaction;

103

--------------------------------------------------------------------------------

(i)
the Company and the Subsidiaries may dispose of assets subject to any casualty
or condemnation proceeding (including dispositions in lieu of condemnation);



(j)
the Company and the Subsidiaries may enter into leases, licenses, subleases and
sublicenses in the ordinary course of business;



(k)
the Company and the Subsidiaries may unwind Hedging Agreements in accordance
with the terms thereof;



(l)
in addition to the foregoing, the Company or any Subsidiary may sell or
otherwise dispose of Equity Interests in any Subsidiary, and any Subsidiary may
issue and sell its Equity Interests, to one or more Persons other than the
Company and the Subsidiaries if (i) the applicable Subsidiary remains a
Subsidiary after giving effect to such transaction and (ii) immediately after
giving effect to such transaction, the aggregate amount of minority equity
interests in Subsidiaries (excluding any such interests sold in a Permitted AEC
Transaction) does not exceed 7.5% of Consolidated Tangible Net Worth; and



(m)
in addition to the foregoing, the Company or any Subsidiary may sell, lease or
otherwise dispose of any of its assets for fair value; provided that (i) no such
transaction, when taken together with all previous such transactions after the
Restatement Effective Date, shall result in all or substantially all of the
assets of the Company and the Subsidiaries, taken as a whole, having been sold
or otherwise disposed of, (ii) no such transaction shall result in a reduction
in the percentage of the Equity Interests of any Subsidiary owned directly or
indirectly by the Company unless all the Equity Interests in such Subsidiary
owned directly or indirectly by the Company are disposed of and (iii) except in
the case of an Excluded Divestiture or a sale of Receivables not prohibited
under Section 6.01, the Commitments shall be reduced pursuant to Section 2.08(b)
by an amount at least equal to 75% of the Net Proceeds of each such transaction;
provided that if the Company shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Company and the
Subsidiaries intend to apply the Net Proceeds from such disposition (or a
portion thereof specified in such certificate), within 180 days after receipt of
such Net Proceeds, to acquire real property, equipment or other assets to be
used in the business of the Company and the Subsidiaries, and certifying that no
Default has occurred and is continuing, then no reduction of the Commitments
shall be required pursuant to this clause (iii) in respect of the Net Proceeds
of such disposition (or the portion of such Net Proceeds specified in such
certificate, if applicable) except to the extent of any Net Proceeds therefrom
that have not been so applied by the end of such 180‑day period, at which time a
reduction of the Commitments shall be required in an amount equal to 75% of such
Net Proceeds not so applied.



SECTION 6.04.  Transactions with Affiliates.  The Company will not, and will not
permit any of the Subsidiaries to, directly or indirectly, pay any funds to or
for the account of, make any investment in or engage in any transaction with any
Affiliate (other than the Company or a Subsidiary none of the Equity Interests
in which are owned directly or indirectly by an Affiliate of the Company that is
not a Subsidiary), except that:
104

--------------------------------------------------------------------------------

(a)
the Company may declare and pay any dividend permitted by Section 6.05;



(b)
the Company or any Subsidiary may make payments or provide compensation, and
reimburse related expenses, for services rendered by any Affiliate who is an
officer, director or employee of the Company or any Subsidiary;



(c)
the Company or any Subsidiary may make any investment permitted by Section 6.07;
provided that any such transaction with an Affiliate referred to in clause (f)
or (j) of Section 6.07 is on terms and conditions at least as favorable to the
Company or such Subsidiary as the terms and conditions that would apply in an
arm’s length transaction with a Person not an Affiliate;



(d)
the Company or any Subsidiary (i) may make sales to or purchases from any
Affiliate and, in connection therewith, may extend credit to an Affiliate, may
make payments or provide compensation for services rendered by any Affiliate,
and may engage in any other transaction with any Affiliate, in each case in the
ordinary course of business and consistent with past practice or, in the case of
any AEC Joint Venture Entity, on arms’ length terms, and (ii) may repurchase
common stock of the Company from any Affiliate; provided that any such
transaction with an Affiliate pursuant to clause (i) or (ii) is on terms and
conditions at least as favorable to the Company or such Subsidiary as the terms
and conditions that would apply (1) in an arm’s length transaction with a Person
not an Affiliate or (2) in the case of a transaction relating to pension,
deferred compensation, insurance or other benefit plans with an Affiliate
employee, in a similar transaction with a non-Affiliate employee;



(e)
the Company or any Subsidiary may engage in transactions with the entities
listed on Schedule 6.04 to the extent consistent with past practice; and



(f)
other transactions that are on terms and conditions at least as favorable to the
Company or such Subsidiary as the terms and conditions that would apply in an
arms’-length transaction with a Person not an Affiliate.



SECTION 6.05.  Restricted Payments.  The Company will not declare or make any
Restricted Payment unless, immediately after giving effect to such Restricted
Payment, (a) the Leverage Ratio does not exceed 3.50 to 1.00 and (b) no Default
shall have occurred and be continuing.
 
SECTION 6.06.  Limitations on Sale-Leasebacks.  The Company will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, with any Person whereby the Company or such Subsidiary shall sell or
transfer property, whether now owned or hereafter acquired, and then or
thereafter rent or lease as lessee such property or any part thereof or any
other property which the Company or any Subsidiary intends to use for
substantially the same purpose or purposes as the property being sold or
transferred, unless (a) such transaction is effected within 180 days of the
property being placed in service by the Company or such Subsidiary and results
in a lease obligation incurred or assumed for the purpose of financing all or
any part of the cost of acquiring such property, (b) after giving effect to such
transaction, the aggregate fair market value of all property of the Company and
its Subsidiaries so sold or transferred after the Restatement Effective Date,
and not permitted under clause (a) above or clause (c) below, does not exceed
US$75,000,000 or (c) the Commitments shall be reduced pursuant to
Section 2.08(b) by an amount at least equal to 75% of the Net Proceeds of such
transaction; provided that if the Company shall deliver to the Administrative
Agent a certificate of a Financial Officer to the effect that the Company and
the Subsidiaries intend to apply the Net Proceeds from such transaction (or a
portion thereof specified in such certificate), within 180 days after receipt of
such Net Proceeds, to acquire real property, equipment or other assets to be
used in the business of the Company and the Subsidiaries, and certifying that no
Default has occurred and is continuing, then no reduction of the Commitments
shall be required pursuant to this clause (c) in respect of the Net Proceeds of
such transaction (or the portion of such Net Proceeds specified in such
certificate, if applicable) except to the extent of any Net Proceeds therefrom
that have not been so applied by the end of such 180‑day period, at which time a
reduction of the Commitments shall be required in an amount equal to 75% of such
Net Proceeds not so applied.
105

--------------------------------------------------------------------------------

SECTION 6.07.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Company will not, and will not permit any of the Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger, consolidation or amalgamation with
any Person that was not a Subsidiary prior to such merger, consolidation or
amalgamation) any Equity Interests, evidences of Indebtedness or other
securities (other than any Hedging Agreement entered into in the ordinary course
of business) of, make or permit to exist any loans or advances (excluding
accounts receivable arising out of the sale of goods and services reflected on
the Company’s consolidated balance sheet as current assets) to, Guarantee any
obligations of, or make or permit to exist any other investment in, any other
Person, or consummate any Acquisition, except:
 
(a)
Permitted Investments;



(b)
(i) investments existing on the Restatement Effective Date in the Equity
Interests of Subsidiaries or in Indebtedness of Subsidiaries and (ii) other
investments existing on the Restatement Effective Date and set forth on
Schedule 6.07;



(c)
acquisitions of assets of or Equity Interests in other Persons for consideration
consisting solely of common stock of the Company;



(d)
acquisitions of assets of or Equity Interests in other Persons that are not
Affiliates of the Company, and loans or advances to Subsidiaries to provide
funds required to effect such acquisitions, if, at the time of and after giving
pro forma effect to each such acquisition, to any related Leverage Increase
Election and to any related incurrences of Indebtedness, (i) the Leverage Ratio
does not exceed the maximum Leverage Ratio in effect at such time under
Section 6.08 and (ii) no Default shall have occurred and be continuing;

106

--------------------------------------------------------------------------------

(e)
(i) any Guarantee, investment, loan or advance by a Loan Party of, in or to
another Loan Party; (ii) any Guarantee, investment, loan or advance by a
Subsidiary that is not a Loan Party, or that is a Borrower that is a Foreign
Subsidiary, of, in or to a Loan Party; (iii) any Guarantee, investment, loan or
advance by any Subsidiary that is not a Loan Party, or that is a Borrower that
is a Foreign Subsidiary, of, in or to any other Subsidiary that is not a Loan
Party or that is a Borrower that is a Foreign Subsidiary; (iv) any other
Guarantee, investment, loan or advance by any Loan Party of, in or to any
Subsidiary that is not a Loan Party, provided that each Guarantee, investment,
loan or advance referred to in this clause (iv) made after the Restatement
Effective Date must be in an outstanding principal amount that, together with
the aggregate outstanding principal amount of all other Guarantees, investments,
loans and advances permitted by this clause (iv) and made after the Restatement
Effective Date, but net of all amounts paid by such non-Loan Party Subsidiaries
in or to one or more Loan Parties after the Restatement Effective Date that
constitute repayments of loans or advances made by such Loan Parties or returns
of capital (as opposed to returns on capital) invested by such Loan Parties,
shall not exceed US$100,000,000 and (v) in addition to Guarantees, investments,
loans and advances permitted under the preceding clauses (i) through (iv),
(A) any Permitted AEC Transaction and (B) any Guarantee, investment, loan or
advance by any Loan Party (whether directly or indirectly through one or more
intervening Subsidiaries that are not Loan Parties) of, in or to an AEC Joint
Venture Entity, provided that each Guarantee, investment, loan or advance
referred to in this clause (v)(B) made after the Restatement Effective Date must
be in an outstanding principal amount that, together with the aggregate
outstanding principal amount of all other Guarantees, investments, loans and
advances permitted by such clause (v)(B) and made after the Restatement
Effective Date, but net of all amounts paid by such AEC Joint Venture Entity to
one or more Loan Parties after the Restatement Effective Date that constitute
repayments of loans or advances made by such Loan Parties or returns of capital
(as opposed to returns on capital) invested by such Loan Parties, shall not
exceed US$100,000,000;



(f)
Guarantees by a Subsidiary constituting Indebtedness permitted by Section 6.01
(provided that a Subsidiary shall not Guarantee any obligation of the Company
unless such Subsidiary also has Guaranteed the Obligations of the Company
hereunder) and Guarantees by the Company of Indebtedness or other obligations of
a Subsidiary not prohibited by Section 6.01;



(g)
Guarantees by the Company of obligations to Bank of America, N.A., (i) of AIH
under the Amended and Restated Limited Guaranty and Indemnity Agreement dated as
of May 1, 2015 (as amended from time to time) between the Company and Bank of
America, N.A., in respect of overdrafts or currency hedging transactions in an
aggregate amount not to exceed US$20,000,000 at any time, and (ii) of other
Subsidiaries under the Limited Guaranty and Indemnity Agreement dated as of
May 1, 2015 (as amended from time to time) between the Company and Bank of
America, N.A., in respect of credit card exposure in an aggregate amount not to
exceed US$2,500,000 at any time;

107

--------------------------------------------------------------------------------

(h)
investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in
each case in the ordinary course of business;



(i)
loans or other advances to employees consistent with past practice; and



(j)
other investments and Acquisitions not permitted under clauses (a) through (i)
above in an aggregate amount not exceeding US$75,000,000 at any time.



SECTION 6.08.  Leverage Ratio.
 
(a)
Subject to Section 6.08(b), the Company will not permit the Leverage Ratio,
determined as of the end of each of its fiscal quarters for which (or, if such
fiscal quarter is the last fiscal quarter of a fiscal year, for such fiscal
year) financial statements have been delivered, or are required to have been
delivered, pursuant to Section 5.01(a) or 5.01(b) (commencing with the fiscal
quarter ended September 30, 2020), to exceed (i) 3.75 to 1.00 for each fiscal
quarter ending prior to (but not including) December 31, 2021 and (ii) 3.50 to
1.00 for each fiscal quarter ending on or after December 31, 2021 (the maximum
permitted Leverage Ratio under this paragraph (a), the “Permitted Leverage Ratio
Level”).



(b)
If, in any fiscal quarter ending on or after December 31, 2021, the Company or
any Subsidiary shall complete an Acquisition for cash consideration of
US$100,000,000 or more, that on a pro forma basis, taking into account any
related incurrence or repayment of Indebtedness, would result in an increase in
the Leverage Ratio, the Company may elect, by written notice delivered to the
Administrative Agent at the time of or within 30 days following such completion
(a “Leverage Increase Election”), to increase the Permitted Leverage Ratio Level
by 0.25 to 1.00 (so that the Permitted Leverage Ratio Level becomes 3.75 to
1.00), with respect to the fiscal quarter during which such Acquisition has been
completed and for each of the following three consecutive fiscal quarters (the
fiscal quarters during which any such increase in the Leverage Ratio shall be in
effect being called a “Leverage Increase Period”).



(c)
The Company may terminate any Leverage Increase Period by a notice delivered to
the Administrative Agent (a “Leverage Increase Termination Notice”), whereupon,
on the last day of the fiscal quarter during which such Leverage Increase
Termination Notice was delivered, the Permitted Leverage Ratio Level shall
revert to 3.50 to 1.00, until the commencement of another Leverage Increase
Period pursuant to this Section 6.08.



(d)
If a Leverage Increase Election shall have been made under this Section 6.08,
the Company may not make another Leverage Increase Election unless, following
the expiration or termination of the most recent prior Leverage Increase Period,
at least two consecutive full fiscal quarters of the Company have elapsed.

108

--------------------------------------------------------------------------------

SECTION 6.09.  Interest Coverage Ratio.  The Company will not permit the
Interest Coverage Ratio, determined as of the end of each of its fiscal quarters
for which (or, if such fiscal quarter is the last fiscal quarter of a fiscal
year, for such fiscal year) financial statements have been delivered, or are
required to have been delivered, pursuant to Section 5.01(a) or 5.01(b)
(commencing with the fiscal quarter ended September 30, 2020), to be less than
3.00 to 1.00.
 
SECTION 6.10.  Lines of Business.  The Company will not, and will not permit any
of the Subsidiaries to, engage at any time in any business or business activity
other than a business conducted by the Company and its Subsidiaries on the
Restatement Effective Date and business activities reasonably related thereto.
 
ARTICLE VII

Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)
any Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;



(b)
any Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five days;



(c)
any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;



(d)
the Company or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in Section 2.20(b), 5.02(a), 5.03 (with respect
to the existence of any Borrower) or 5.09 or in Article VI;



(e)
any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Company (which notice will be given at the request of any Lender);

109

--------------------------------------------------------------------------------

(f)
the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, in each case,
beyond the grace period, if any, provided therefor;



(g)
any event or condition occurs that results in any Material Indebtedness becoming
due or being terminated or required to be prepaid, repurchased, redeemed or
defeased prior to its scheduled maturity or termination or that enables or
permits (with or without the giving of notice, but only after the expiration of
the grace period, if any, provided therefor) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf, or, in the
case of any Hedging Agreement, the applicable counterparty, to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, or, in the case of a Hedging Agreement, to
terminate any related hedging transaction, in each case prior to its scheduled
maturity or termination; provided that this clause (g) shall not apply to
(i) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, (ii) Indebtedness
of any of the Company’s Chinese subsidiaries held by Chinese banks that is
subject to customary demand or acceleration rights so long as any such debt
subject to an actual demand for payment or acceleration is fully refinanced or
repaid within 30 days following the date on which the principal of such
Indebtedness becomes due as a result of such demand or acceleration or (iii) any
Indebtedness that becomes due as a result of a voluntary prepayment, repurchase,
redemption or defeasance thereof, or any refinancing thereof by the Company or
any Subsidiary;



(h)
an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Company or any Material Subsidiary or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any Material Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;



(i)
the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief (other than, in the case of any Subsidiary that is not a Borrower,
liquidation or dissolution expressly permitted by Section 5.03) under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Material Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

110

--------------------------------------------------------------------------------

(j)
the Company or any Material Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;



(k)
one or more judgments for the payment of money in an aggregate amount in excess
of US$20,000,000 (to the extent not covered by insurance (other than under a
self-insurance program) as to which the insurer has been informed of such
judgment and does not dispute coverage) shall be rendered against the Company,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company or any Subsidiary to enforce
any such judgment;



(l)
an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other unsatisfied liabilities in
connection with ERISA Events that have occurred, could reasonably be expected to
result in liability of the Company and the Subsidiaries in an aggregate amount
exceeding (i) US$20,000,000 in any year or (ii) US$35,000,000 in the aggregate;



(m)
any guarantee of any Guarantor hereunder or under the Subsidiary Guarantee
Agreement shall cease to be, or shall be asserted by any Loan Party not to be, a
legal, valid and binding obligation of such Guarantor; or



(n)
a Change in Control shall occur;



then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall at the
request, and may with the consent, of the Required Lenders, by notice to the
Company, take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to the
Company described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrowers.
111

--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent
 
SECTION 8.01.  Authorization and Action; Reliance; Limitation of Liability. 
(a)  In order to expedite the transactions contemplated by this Agreement, JPMCB
is hereby appointed to act as Administrative Agent, on behalf of the Lenders and
each Issuing Bank.  Each of the Lenders and each Issuing Bank hereby irrevocably
authorizes the Administrative Agent to take such actions on behalf of such
Lender or such Issuing Bank and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.  The Administrative
Agent is hereby expressly authorized by the Lenders and each Issuing Bank,
without hereby limiting any implied authority, (i) to receive on behalf of the
Lenders and the Issuing Banks all payments of principal of and interest on the
Loans, all payments in respect of LC Disbursements and all other amounts due to
the Lenders hereunder, and promptly to distribute to each Lender or Issuing Bank
its proper share of each payment so received; (ii) to give notice on behalf of
each of the Lenders to the Company of any Event of Default specified in this
Agreement of which the Administrative Agent has actual knowledge acquired in
connection with its role as the Administrative Agent hereunder; and (iii) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by the Company or any other Loan Party pursuant to this
Agreement or the other Loan Documents as received by the Administrative Agent. 
Without limiting the generality of the foregoing, each Lender and each Issuing
Bank hereby authorizes the Administrative Agent (x) to execute and deliver, and
to perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, and to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents and (y) to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guarantee Agreement and the Indemnity, Subrogation and Contribution Agreement in
accordance with the terms thereof.
112

--------------------------------------------------------------------------------

(b)  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (i) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (ii) as to any matters not expressly provided for
herein and in the other Loan Documents (including enforcement or collection),
the Administrative Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
written instructions of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents), and, unless and until revoked in writing, such instructions
shall be binding upon each Lender and each Issuing Bank; provided that the
Administrative Agent shall not be required to take any action that (A) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification and is exculpated in a manner
reasonably satisfactory to it from the Lenders and the Issuing Banks with
respect to such action or (B) is contrary to this Agreement or any other Loan
Document or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided further that the Administrative Agent may seek
clarification or direction from the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents) prior to the exercise of any such instructed action and
may refrain from acting until such clarification or direction has been provided,
and (iii) except as expressly set forth in the Loan Documents, the
Administrative Agent shall have no duty to disclose, and the Administrative
Agent shall not be liable for the failure to disclose, any information relating
to the Company or any of its Subsidiaries or other Affiliates that is
communicated to or obtained by the institution serving as Administrative Agent
or any of its Affiliates in any capacity.  Neither the Administrative Agent nor
any of its Related Parties shall be liable for any action taken or not taken by
the Administrative Agent or any of its Related Parties under or in connection
with this Agreement or the other Loan Documents with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or in the absence of its own gross negligence or willful misconduct
(such absence to be presumed unless otherwise determined by a court of competent
jurisdiction in a final and nonappealable judgment).  The Administrative Agent
shall not be deemed to have knowledge of (x) any of the events or circumstances
set forth or described in Section 5.02 unless and until written notice thereof,
stating that it is a “notice under Section 5.02” in respect of this Agreement
and identifying the specific clause under such Section, is given to the
Administrative Agent by the Company or (y) any Default unless and until written
notice thereof (stating that it is a “notice of default”) is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(A) any recital, statement, warranty or representation made in or in connection
with any Loan Document, (B) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or therein or the occurrence of
any Default, (D) the sufficiency, value, validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document (including, for the avoidance of doubt, in connection with the
Administrative Agent’s reliance on any Electronic Signature transmitted by fax,
emailed .pdf or any other electronic means that reproduces an image of an actual
executed signature page) or (E) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items (which on their face purport to be such items) expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent.  Nothing in this Agreement or any
other Loan Document shall require the Administrative Agent to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder or in the exercise of any of its rights or powers if it
shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.
113

--------------------------------------------------------------------------------

(c)  In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature.  Without limiting the generality of the
foregoing:
 
(i)
the Administrative Agent does not assume and shall not be deemed to have assumed
any obligation or duty or any other relationship as the agent, fiduciary or
trustee of or for any Lender or any Issuing Bank other than as expressly set
forth herein and in the other Loan Documents, regardless of whether a Default or
an Event of Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” (or any similar term) herein or in any
other Loan Document with reference to the Administrative Agent is not intended
to connote any fiduciary duty or other implied (or express) obligations arising
under agency doctrine of any applicable law, and that such term is used as a
matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties), and each Lender and
Issuing Bank agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement, any other Loan Document and/or the
transactions contemplated hereby or thereby; and



(ii)
nothing in this Agreement or any Loan Document shall require the Administrative
Agent to account to any Lender or Issuing Bank for any sum or the profit element
of any sum received by the Administrative Agent for its own account.



(d)  The Administrative Agent (i) may treat the payee of any promissory note as
its holder until such promissory note has been assigned in accordance with
Section 10.04, (ii) may rely on the Register to the extent set forth in
Section 10.04(b) and (iii) in determining compliance with any condition
hereunder to the making of a Loan, or the issuance, amendment or extension of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, may presume that such condition is satisfactory to
such Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank sufficiently in advance
of the making of such Loan or the issuance, amendment or extension of such
Letter of Credit.  Notwithstanding anything herein to the contrary, the
Administrative Agent shall not have any liability arising from, or be
responsible for any loss, cost or expense suffered by any Person on account of,
(i) any confirmation of the Revolving Credit Exposure, the component amounts
thereof or any Exchange Rate, LC Exchange Rate or US Dollar Equivalent or
(ii) any determination that any Lender is a Defaulting Lender, or the effective
date of such status, it being further understood and agreed that the
Administrative Agent shall not have any obligation to determine whether any
Lender is a Defaulting Lender.  The Administrative Agent shall be deemed to have
no knowledge of any Lender being a Restricted Lender unless and until the
Administrative Agent shall have received the written notice from such Lender
referred to in Section 1.07, and then only as and to the extent specified in
such notice, and any determination of whether the Required Lenders or any other
requisite Lenders shall have provided a consent or direction in connection with
this Agreement shall not be affected by any delivery to the Administrative Agent
of any such written notice subsequent to such consent or direction being
provided by the Required Lenders or other requisite Lenders.
114

--------------------------------------------------------------------------------

(e)  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for acting upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon, and shall not incur any liability for acting upon, any statement made
to it orally or by telephone and believed by it to be made by the proper
Person.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
(f)  The Administrative Agent may perform any and all its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise their respective rights and powers through their respective Related
Parties.  The exculpatory provisions of this Article VIII shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the revolving credit facility provided for herein as
well as activities as the Administrative Agent.  The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agent except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent.
 
(g)  In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any LC Disbursement shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on any Loan
Party) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:
 
(i)
to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent allowed in such judicial proceeding; and

115

--------------------------------------------------------------------------------

(ii)
to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 10.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Loans or other amounts outstanding hereunder or the rights of any
Lender or Issuing Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Lender or Issuing Bank in any such proceeding.
 
SECTION 8.02.  Posting of Communications.  (a)  The Borrowers agree that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Banks by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
 
(b)  Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Restatement Effective Date, a user ID/password authorization system) and the
Approved Electronic Platform is secured through a per-deal authorization method
whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, each of the Issuing Banks and the
Borrowers acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Lender or any Issuing Bank that are added to the Approved Electronic Platform,
and that there may be confidentiality and other risks associated with such
distribution.  Each of the Lenders, the Issuing Banks and the Borrowers hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.
 
(c)  THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED ELECTRONIC
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, THE ARRANGERS OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.
116

--------------------------------------------------------------------------------

(d)  Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender or Issuing Bank for purposes of the Loan
Documents.  Each Lender and Issuing Bank agrees (i) to notify the Administrative
Agent in writing (which could be in the form of electronic communication) from
time to time of such Lender’s or Issuing Bank’s, as applicable, email address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such email address.
 
(e)  Each of the Lenders, the Issuing Banks and the Borrowers agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.
 
(f)  Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.
 
SECTION 8.03.  The Administrative Agent Individually.  With respect to its
Commitments, any Loans made by it hereunder or Letters of Credit issued by it,
the Person serving as the Administrative Agent in its individual capacity and
not as Administrative Agent shall have the same rights and powers as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Company or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent and without any duty to account therefor to the Lenders
or the Issuing Banks.
117

--------------------------------------------------------------------------------

SECTION 8.04.  Successor Administrative Agent.   Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this paragraph,
the Administrative Agent may resign at any time by providing 30 days’ notice of
such resignation to the Lenders, the Issuing Banks and the Company.  Upon any
such resignation, the Required Lenders shall have the right, with the consent of
the Company (which shall not be unreasonably withheld or delayed and shall not
be required if an Event of Default shall have occurred and is continuing), to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 
SECTION 8.05.  Acknowledgements of Lenders and Issuing Banks.
(a)  Each Lender and each Issuing Bank acknowledges that (i) the Loan Documents
set forth the terms of a commercial lending facility, (ii) it is engaged in
making, acquiring or holding commercial loans and in providing other facilities
set forth herein as may be applicable to such Lender or Issuing Bank, in each
case in the ordinary course of business, and not for the purpose of purchasing,
acquiring or holding any other type of financial instrument (and each Lender and
each Issuing Bank agrees not to assert a claim in contravention of the
foregoing), (iii) it has, independently and without reliance upon the
Administrative Agent, any Arranger, any Co-Syndication Agent, any
Co-Documentation Agent or any other Lender or Issuing Bank, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender or Issuing Bank, and to make,
acquire or hold Loans or issue Letters of Credit hereunder and (iv) it is
sophisticated with respect to decisions to make, acquire and/or hold commercial
loans and to provide other facilities set forth herein, as may be applicable to
such Lender or such Issuing Bank, and either it, or the Person exercising
discretion in making its decision to make, acquire and/or hold such commercial
loans or to provide such other facilities, is experienced in making, acquiring
or holding such commercial loans or providing such other facilities.  Each
Lender and each Issuing Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger, any Co-Syndication
Agent, any Co-Documentation Agent or any other Lender or Issuing Bank, or any of
the Related Parties of any of the foregoing, and based on such documents and
information (which may contain MNPI) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
118

--------------------------------------------------------------------------------

(b)  Each Lender, by delivering its signature page to this Agreement, or
delivering its signature page to an Assignment and Assumption or an Accession
Agreement pursuant to which it shall become a Lender hereunder, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Restatement
Effective Date.
 
SECTION 8.06.  Certain ERISA Matters.  (a)  Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Loan Parties, that at
least one of the following is and will be true:
 
(i)
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement,



(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,



(iii)
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or



(iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

119

--------------------------------------------------------------------------------

(b)  In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such a Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Loan Parties, that none
of the Administrative Agent, any Arranger or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
 
(c)  The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide investment advice or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
 
SECTION 8.07.  Miscellaneous.  (a)  The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Banks
and, except solely to the extent of the Company’s consent rights pursuant to and
subject to the conditions set forth in this Article, none of the Loan Parties or
any of their respective Affiliates shall have any rights as a third party
beneficiary of any such provisions.
 
(b)  \None of the Arrangers, the Co-Syndication Agents or the Co-Documentation
Agents shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document (except in its capacity, as applicable, as
the Administrative Agent, a Lender or an Issuing Bank), but all such Persons
shall have the benefit of the indemnities and exculpatory provisions provided
for hereunder or under the other Loan Documents.
120

--------------------------------------------------------------------------------

ARTICLE IX

Guarantee
 
In order to induce the Lenders to make Loans hereunder and the Issuing Banks to
issue the Letters of Credit, the Company hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the due and
punctual payment and performance of the Obligations.  The Company further agrees
that the Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
Guarantee hereunder notwithstanding any such extension or renewal of any
Obligation.  Each and every default in payment of the principal of and premium,
if any, or interest on any Obligation shall give rise to a separate cause of
action hereunder, and separate suits may be brought hereunder as each cause of
action arises.  The Company waives presentment to, demand of payment from and
protest to any Borrowing Subsidiary or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.
 
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever, by
reason of the invalidity, illegality or unenforceability of the Obligations, any
impossibility in the performance of the Obligations or otherwise.  Without
limiting the generality of the foregoing, the obligations of the Company
hereunder shall not be affected by (a) the failure of any Lender, any Issuing
Bank, the Administrative Agent or any other Person to whom any of the
Obligations are or shall be owed (collectively, the “Guarantee Beneficiaries”)
to assert any claim or demand or to enforce or exercise any right or remedy
under the provisions of this Agreement, any other Loan Document or otherwise,
(b) any extension or renewal of any of the Obligations, (c) any rescission,
waiver, amendment or modification of, or release from any of the terms or
provisions of, this Agreement, any Borrowing Subsidiary Agreement, any other
Loan Document or any other agreement, (d) any default, failure or delay, willful
or otherwise, in the performance of the Obligations or (e) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of the
Company as a matter of law or equity (other than the indefeasible payment in
full in cash of the Obligations) or which would impair or eliminate any right of
the Company to subrogation.
 
The Company further agrees that its guarantee hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Guarantee Beneficiary to any balance of any
deposit account or credit on the books of any Guarantee Beneficiary in favor of
any Borrower, any other Loan Party or any other Person.
121

--------------------------------------------------------------------------------

To the fullest extent permitted by applicable law, the Company waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations.  The Guarantee Beneficiaries may, at their election, compromise or
adjust any part of the Obligations, make any other accommodation with any
Borrower or any other Loan Party or exercise any other right or remedy available
to them against any Borrower or any other Loan Party, without affecting or
impairing in any way the liability of the Company hereunder except to the extent
the Obligations have been fully and indefeasibly paid in cash.  To the fullest
extent permitted by applicable law, the Company waives any defense arising out
of any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of the Company against any Borrower or any other Loan
Party, as the case may be.
 
The Company further agrees that its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Guarantee Beneficiary upon the bankruptcy or reorganization of any Borrower
or otherwise.
 
In furtherance of the foregoing and not in limitation of any other right that
any Guarantee Beneficiary may have at law or in equity against the Company by
virtue hereof, upon the failure of any Borrowing Subsidiary or any other Loan
Party to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Guarantee Beneficiaries in cash an
amount equal to the sum of (i) the unpaid principal amount of such Obligations
then due, (ii) accrued and unpaid interest and fees on such Obligations and
(iii) all other monetary Obligations then due.  The Company further agrees that
if payment in respect of any Obligation shall be due in a currency other than US
Dollars and/or at a place of payment other than New York and if, by reason of
any Change in Law, disruption of currency or foreign exchange markets, war or
civil disturbance or similar event, payment of such Obligation in such currency
or at such place of payment shall be impossible or, in the judgment of any
Guarantee Beneficiary, not consistent with the protection of its rights or
interests, then, at the election of such Guarantee Beneficiary, the Company
shall make payment of such Obligation in US Dollars (based upon the applicable
Exchange Rate in effect on the date of payment) and/or in New York, and shall
indemnify such Guarantee Beneficiary against any losses or expenses that it
shall sustain as a result of such alternative payment.
 
Upon payment in full by the Company of any Obligation, each Lender shall, in a
reasonable manner, assign to the Company the amount of such Obligation owed to
it and so paid, such assignment to be pro tanto to the extent to which the
Obligation in question was discharged by the Company, or make such disposition
thereof as the Company shall direct (all without recourse to any Guarantee
Beneficiary and without any representation or warranty by any Guarantee
Beneficiary).
122

--------------------------------------------------------------------------------

Upon payment by the Company of any sums to the Administrative Agent as provided
above, all rights of the Company against any Borrowing Subsidiary or any other
Loan Party arising as a result thereof by way of right of subrogation or
otherwise shall in all respects be subordinated and junior in right of payment
to the prior indefeasible payment in full in cash of all the Obligations owed by
such Borrowing Subsidiary or such other Loan Party to the Guarantee
Beneficiaries.
 
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.
 
Each reference herein to any Guarantee Beneficiary shall be deemed to include
their or its successors and assigns, in whose favor the provisions of this
Guarantee shall also inure.
 
ARTICLE X

Miscellaneous
 
SECTION 10.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax or email
(it being agreed, however, that notices and other communications to the Person
referred to in clause (iv) below may only be made by the delivery method set
forth in such clause), as follows:
 
(i)
if to the Company or any Borrowing Subsidiary, to it, or to it in care of the
Company, as the case may be, at:


Albany International Corp.
216 Airport Drive
Rochester, NH 03867
Attention of Stephen Nolan, Chief Financial Officer
Email: Stephen.nolan@albint.com
Fax No.: +1 (603) 994-3974;


With a copy to:


Albany International Corp.
455 Patroon Creek Blvd, Suite 206
Albany, New York 12201
Attention of Joseph M. Gaug, Vice President, General Counsel & Secretary
Email: Joseph.Gaug@albint.com
Fax No.: +1 (517) 935-9316;



123

--------------------------------------------------------------------------------



(ii)
if to the Administrative Agent, as follows: (A) if such notice relates to a Loan
or Borrowing denominated in US Dollars, Euros or an Alternative Currency other
than Canadian Dollars, or does not relate to any particular Loan, Borrowing or
Letter of Credit, to JPMorgan Chase Bank, N.A., Deal Management Team, Loan and
Agency Services Group, 10 South Dearborn Street, Floor L2S, Chicago IL,
60603-2300, Attention:  Muoy Lim (Email:  muoy.lim@jpmorgan.com and
jpm.agency.cri@jpmorgan.com; Fax No. +1 (888) 303-9732); and (B) if such notice
relates to a Loan or Borrowing denominated in Canadian Dollars, to JPMorgan
Chase Bank, N.A., Deal Management Team, Loan and Agency Services Group, 10 South
Dearborn Street, Floor L2S, Chicago IL, 60603-2300, Attention:  Patricia
Barcelona (Email:  patricia.m.barcelona@jpmorgan.com and
jpm.agency.cri@jpmorgan.com; Fax No. +1 (844) 235-1788);



(iii)
if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Deal Management Team,
Loan and Agency Services Group, 10 South Dearborn Street, Floor L2S, Chicago IL,
60603-2300, Attention:  Muoy Lim (Email:  muoy.lim@jpmorgan.com and
jpm.agency.cri@jpmorgan.com; Fax No. +1 (888) 303-9732);



(iv)
if to JPMCB as Issuing Bank, to JPMorgan Chase Bank, N.A., CB Trade Execution
Team (Email:  cb.trade.execution.team@chase.com); and



(v)
if to any other Lender or Issuing Bank, to it at its address (or fax number or
email) set forth in its Administrative Questionnaire or Issuing Bank Agreement,
as the case may be.



(b)  Notices and other communications to any Loan Party, the Lenders and the
Issuing Banks hereunder may be delivered or furnished by using Approved
Electronic Platforms pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II to any Lender or Issuing Bank if such Lender or Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent or the Borrowers may, in
addition to email, be delivered or furnished by other electronic communications
pursuant to procedures approved by the recipient thereof prior thereto; provided
that approval of such procedures may be limited or rescinded by any such Person
by notice to each other such Person.
 
(c)  Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by fax shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an email address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return email or other
written acknowledgement) and (ii) notices or communications posted to an
Approved Electronic Platform shall be deemed received upon the deemed receipt by
the intended recipient, at its email address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
124

--------------------------------------------------------------------------------

(d)  Any party hereto may change its address, fax number or email for notices
and other communications hereunder by notice to the other parties hereto.
 
SECTION 10.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
 
(b)  Except as provided in paragraph (c) of this Section, neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Company and the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall (i) increase any
Commitment of any Lender, or change the currency in which Loans are available
thereunder, without the written consent of such Lender, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the date of any scheduled payment
of the principal amount of any Loan or LC Disbursement, or any interest thereon,
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or 2.18(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender affected thereby,
(v) change any of the provisions of this Section or the percentage set forth in
the definition of the term “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), provided that,
with the consent of the Required Lenders, the provisions of this Section and the
definition of the term “Required Lenders” may be amended to include references
to any new class of commitments created under this Agreement (or to lenders
extending such commitments) on substantially the same basis as the corresponding
references relating to the existing Lenders, (vi) release (A) the Company from
its obligations as a Guarantor hereunder or (B) all or substantially all the
Subsidiary Guarantors from their obligations under the Subsidiary Guarantee
Agreement without the written consent of each Lender, (vii) subordinate the
Obligations to any other Indebtedness without the consent of each affected
Lender, (viii) change any provision of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments or prepayments due to
Lenders with Commitments or Loans of any Class differently than those with
Commitments or Loans of any other Class, without the written consent of Lenders
holding a majority in interest of the Commitments and outstanding Loans of the
adversely affected Class or (ix) amend the definition of the term “Alternative
Currency” or “Global Tranche Borrower”, or amend Section 2.20, without the
written consent of each Global Tranche Lender; provided further that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be, and (B) any waiver, amendment or modification of
this Agreement that by its terms affects the rights or duties under this
Agreement of one Tranche (but not of the other Tranche) may be effected by an
agreement or agreements in writing entered into by the Company and requisite
percentage in interest of the affected Lenders under the applicable Tranche.
125

--------------------------------------------------------------------------------

(c)  Notwithstanding anything to the contrary in paragraph (b) of this Section:
 
(i)
any provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Company, the Required Lenders and the
Administrative Agent (and, if their rights or obligations are affected thereby,
the Issuing Banks and the Swingline Lenders) if (A) by the terms of such
agreement the applicable Commitment or Commitments of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (B) at the time such amendment becomes effective, each Lender
not consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement;



(ii)
any provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Company and the Administrative Agent to
cure any ambiguity, omission, defect or inconsistency so long as, in each case,
the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment;

126

--------------------------------------------------------------------------------

(iii)
no consent with respect to any amendment, waiver or other modification of this
Agreement or any other Loan Document shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) set forth in paragraph (b) of this Section and then
only in the event such Defaulting Lender shall be affected by such amendment,
waiver or other modification;



(iv)
this Agreement may be amended as provided in Sections 2.08(d), 2.13(b) and 2.20;
and



(v)
(A) this Agreement and the other Loan Documents may be amended in the manner
provided in Section 2.05(j) or 2.05(k), the term “LC Commitment”, as such term
is used in reference to any Issuing Bank, may be modified as contemplated by the
definition of such term, and (B) the Issuing Bank Agreement of any Issuing Bank
may be amended as agreed by the Company, the Administrative Agent and such
Issuing Bank.



(d)  The Administrative Agent may, but shall have no obligation to, with the
consent of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 10.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.
 
SECTION 10.03.  Expenses; Indemnity; Limitation of Liability.  (a)  The
Borrowers agree, jointly and severally, to pay (i) all reasonable out-of-pocket
expenses incurred by the Arrangers, the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Arrangers and the Administrative Agent, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, any Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)  The Borrowers agree, jointly and severally, to indemnify each Arranger, the
Administrative Agent, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all Liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby or thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective Proceeding
relating to any of the foregoing, regardless of whether any Indemnitee is a
party to any such Proceeding, whether any such Proceeding is brought by a third
party or by a Borrower or any of its Affiliates or whether any such Proceeding
is based on contract, tort or any other theory; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
Liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or a Related Party of such
Indemnitee.  This paragraph shall not apply with respect to Taxes other than any
Taxes that represent Liabilities arising from any non-Tax claim.
127

--------------------------------------------------------------------------------

(c)  Each Lender severally agrees to the extent that the Borrowers fail to pay
any amount required to be paid by them to the Administrative Agent (or any
sub-agent thereof), any Issuing Bank or the Swingline Lender under paragraph (a)
or (b) of this Section, to pay to the Administrative Agent (or such sub-agent),
such Issuing Bank, the Swingline Lender or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified Liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such sub-agent), such Issuing Bank or the Swingline
Lender, as the case may be, in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), any Issuing Bank or the Swingline Lender in connection with such
capacity.  For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the Aggregate Revolving Credit Exposure and
unused Commitments at the time (provided, that for purposes of the foregoing, in
determining the Global Tranche Revolving Credit Exposure of the Lender that is
the Swingline Lender, the Swingline Exposure of such Lender shall be deemed to
equal its Global Tranche Percentage of all outstanding Swingline Loans).
 
(d)  To the extent permitted by applicable law, (i) the Borrowers shall not
assert, and each of the Borrowers hereby waives, any claim against any
Lender-Related Person for any Liabilities arising from the use by others of
information or other materials (including any personal data) obtained through
telecommunications, electronic or other information transmission systems
(including the Internet and the Approved Electronic Platform), and (ii) no party
hereto shall assert, and each such party hereby waives, any Liabilities against
any other party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of this Agreement, any other
Loan Document, any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that nothing in this paragraph shall relieve any Borrower or any other
Loan Party of any obligation it may have to indemnify an Indemnitee as provided
in paragraph (b) of this Section or in any other Loan Document.
128

--------------------------------------------------------------------------------

(e)  Notwithstanding any reference in paragraph (a) or (b) of this Section to
the joint and several liability of the Borrowers, each Swiss Borrowing
Subsidiary shall be liable under this Section 10.03 only for amounts
attributable directly to such Swiss Borrowing Subsidiary and its own direct or
indirect subsidiaries.
 
(f)  All amounts due under this Section shall be payable promptly after written
demand therefor.
 
SECTION 10.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any such attempted
assignment or transfer by a Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Arrangers, the
Co-Syndication Agents, the Co-Documentation Agents, the sub-agents of the
Administrative Agent and the Related Parties of any of the Administrative Agent,
any sub-agent thereof, the Co-Syndication Agents, the Co-Documentation Agents,
the Arrangers, the Issuing Banks and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)            (i)  Subject to the conditions set forth in paragraph (b)(ii) of
this Section, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment under any Tranche and the Loans and other amounts at
the time owing to it under any Tranche) with the prior written consent (such
consent not to be unreasonably withheld or delayed with the understanding that
it is, for example, not unreasonable to withhold the consent if such assignment
would result in a breach of the Swiss Ten Non-Bank Rule) of:
 
(A)
the Company; provided that the Company shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after receiving written notice
thereof; and provided further that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender (if such Affiliate is a
Qualifying Bank) or, if an Event of Default has occurred and is continuing, any
other assignee; and



(B)
the Administrative Agent and, in the case of assignments under the Global
Tranche, each Issuing Bank and the Swingline Lender; provided that no consent of
the Administrative Agent shall be required for an assignment of any Commitment
to an assignee that is a Lender or an Affiliate of a Lender with a Commitment
immediately prior to giving effect to such assignment.



(ii)
Assignments shall be subject to the following additional conditions:



(A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than US$5,000,000 unless each of
the Company and the Administrative Agent otherwise consents; provided that
(x) no such consent of the Company shall be required if an Event of Default has
occurred and is continuing and (y) the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof;

129

--------------------------------------------------------------------------------

(B)
each partial assignment of a Commitment and extensions of credit under a Tranche
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under such Tranche;



(C)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption (or an agreement incorporating by reference a
form of Assignment and Assumption posted on the Approved Electronic Platform),
together with a processing and recordation fee of US$3,500; and



(D)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
MNPI) will be made available and who may receive such information in accordance
with the assignee’s compliance procedures and applicable laws, including Federal
and state securities laws.



(iii)
Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption (or an agreement incorporating by reference a form of Assignment and
Assumption posted on the Approved Electronic Platform) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.16, 2.17 and 10.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

130

--------------------------------------------------------------------------------

(iv)
The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption (or an agreement incorporating by reference a form of Assignment
and Assumption posted on the Approved Electronic Platform) delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by any
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.



(v)
Upon its receipt of a duly completed Assignment and Assumption (or an agreement
incorporating by reference a form of Assignment and Assumption posted on the
Approved Electronic Platform) executed by an assigning Lender and an assignee,
the assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.



(c)  (i)  Any Lender may, without the consent of any Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more Eligible Assignees (each a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment under any Tranche and the Loans
and other amounts at the time owing to it under any Tranche); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (C) the Borrowers, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 2.17(e) with respect to any
payments made by such Lender to its Participants.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”).  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining any
Participant Register.
131

--------------------------------------------------------------------------------

(ii)
A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the
applicable Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the applicable Borrower, to
comply with Section 2.17(f) as though it were a Lender.



(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(e)  Notwithstanding paragraphs (a), (b) and (c) of this Section, but subject to
paragraph (f) of this Section, with respect to any Swiss Borrowing Subsidiary,
each Global Tranche Lender agrees that it will not (within the meaning of
paragraphs (a), (b) and (c) of this Section) (i) make any assignment of,
(ii) sell a participation or sub-participation in or (iii) substantially
transfer its rights and obligations under a Global Tranche Commitment, a Global
Tranche Loan to, or a participation in an LC Disbursement for the account of,
any Swiss Borrowing Subsidiary, in each case to a Person that (x) has not
represented in writing that it is a Qualifying Bank and (y) agreed in writing
that it will not make further assignments or sales of participations and
sub-participations in any of such interests and will not enter into any other
arrangements under which it substantially transfers its rights and obligations
under this Agreement in respect of any such interests, other than to or with
Persons who themselves represent in writing that they are Qualifying Banks and
agree to observe identical restrictions, except, in each case set forth above,
with the prior written consent of the Company and each Swiss Borrowing
Subsidiary (such consent not to be unreasonably withheld, but it being
understood that such consent will be deemed reasonably withheld if such
assignment would result in a breach of the Swiss Withholding Tax Rules);
provided that, notwithstanding the forgoing, nothing in this paragraph shall
restrict any Lender holding a Global Tranche Commitment, a Global Tranche Loan
to, or a participation in a LC Disbursement for the account of, any Swiss
Borrowing Subsidiary, from entering into a participation or sub-participation
agreement or any other arrangement with any Person that is not a Qualifying
Bank, provided that (A) under such agreement throughout the life of such
arrangement (1) the relationship between such Lender and that other Person is
that of debtor and creditor (including in the bankruptcy or similar event of
such Lender), (2) the other Person will have no proprietary interest in any such
Loan to or LC Disbursement for the account of any Swiss Borrowing Subsidiary or
in any monies received by such Lender in relation to any such Loan to or LC
Disbursement for the account of any Swiss Borrowing Subsidiary held by such
Lender, and (3) the other Person will under no circumstances (other than by way
of permitted transfer under paragraph (b)(ii)(C) of this Section) be subrogated
to, or substituted in respect of, such Lender’s claims under any such Loan to or
LC Disbursement for the account of any Swiss Borrowing Subsidiary or otherwise
have any contractual relationship with, or rights against, the Swiss Borrowing
Subsidiary under or in relation to, any such Loan to or LC Disbursement for the
account of any Swiss Borrowing Subsidiary and (B) any such participation,
sub-participation, or arrangement would not result in a relevant participation
and/or sub-participation for the purposes of the Swiss Withholding Tax Rules.
132

--------------------------------------------------------------------------------

(f)  Notwithstanding paragraph (e) of this Section, following an Event of
Default which is continuing, the restrictions set forth in such paragraph shall
cease to apply and any assignments, sales of participations or
sub-participations or other transfers that would otherwise be restricted by such
paragraph will not be subject to any of the restrictions or conditions set forth
in such paragraph and will not require any consent of the Company or any other
Borrower.
 
SECTION 10.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement (other than contingent obligations not then due) is outstanding and
unpaid or any LC Exposure is outstanding and so long as the Commitments have not
expired or terminated in full.  Notwithstanding the foregoing or anything else
to the contrary set forth in this Agreement or any other Loan Document, in the
event that, in connection with the refinancing or repayment in full of the
credit facilities provided for herein, an Issuing Bank shall have provided to
the Administrative Agent a written consent to the release of the Global Tranche
Lenders from their obligations hereunder with respect to any Letter of Credit
issued by such Issuing Bank (whether as a result of the obligations of the
applicable Borrower (and any other account party) in respect of such Letter of
Credit having been collateralized in full by a deposit of cash with such Issuing
Bank, or being supported by a letter of credit that names such Issuing Bank as
the beneficiary thereunder, or otherwise), then from and after such time such
Letter of Credit shall cease to be a “Letter of Credit” outstanding hereunder
for all purposes of this Agreement and the other Loan Documents (including for
purposes of determining whether the Borrowers are required to comply with
Articles V and VI hereof, but excluding Sections 2.14, 2.16, 2.17 and 10.03 and
any expense reimbursement or indemnity provisions set forth in any other Loan
Document), and the Global Tranche Lenders shall be deemed to have no
participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(d) or 2.05(e).  The provisions of Sections 2.14,
2.16, 2.17 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.
133

--------------------------------------------------------------------------------

SECTION 10.06.  Counterparts; Integration; Effectiveness; Electronic Execution. 
(a)  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof (but do not supersede the provisions of any fee letter or any provisions
of any commitment letter that by the terms of such document survive the
execution and delivery of this Agreement).  Except as provided in Section 4.01,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
 
(b)  Delivery of an executed counterpart of a signature page of this Agreement,
any other Loan Document or any document, amendment, approval, consent,
information, notice (including, for the avoidance of doubt, any notice delivered
pursuant to Section 10.01), certificate, request, statement, disclosure or
authorization related to this Agreement, any other Loan Document or the
transactions contemplated hereby or thereby (each, an “Ancillary Document”) that
is an Electronic Signature transmitted by fax, emailed .pdf or any other
electronic means that reproduces an image of an actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement, such other Loan Document or such Ancillary Document, as applicable. 
The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to this Agreement, any other Loan Document or any
Ancillary Document shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in any electronic form (including deliveries by fax,
emailed .pdf or any other electronic means that reproduces an image of an actual
executed signature page), each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be;
provided that nothing herein shall require the Administrative Agent to accept
Electronic Signatures in any form or format without its prior written consent
and pursuant to procedures approved by it; provided, further, without limiting
the foregoing, (i) to the extent the Administrative Agent has agreed to accept
any Electronic Signature, the Administrative Agent and each of the Lenders and
the Issuing Banks shall be entitled to rely on such Electronic Signature
purportedly given by or on behalf of the Company or any other Loan Party without
further verification thereof and without any obligation to review the appearance
or form of any such Electronic Signature and (ii) upon the request of the
Administrative Agent or any Lender, any Electronic Signature shall be promptly
followed by a manually executed counterpart.  Without limiting the generality of
the foregoing, each Borrower hereby (A) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders, the Issuing Banks, the Company and the other Loan Parties,
Electronic Signatures transmitted by fax, emailed .pdf or any other electronic
means that reproduces an image of an actual executed signature page or any
electronic images of this Agreement, any other Loan Document or any Ancillary
Document shall have the same legal effect, validity and enforceability as any
paper original, (B) agrees that the Administrative Agent and each of the Lenders
and the Issuing Banks may, at its option, create one or more copies of this
Agreement, any other Loan Document and any Ancillary Document in the form of an
imaged electronic record in any format, which shall be deemed created in the
ordinary course of such Person’s business, and destroy the original paper
document (and all such electronic records shall be considered an original for
all purposes and shall have the same legal effect, validity and enforceability
as a paper record), (C) waives any argument, defense or right to contest the
legal effect, validity or enforceability of this Agreement, any other Loan
Document or any Ancillary Document based solely on the lack of paper original
copies of this Agreement, such other Loan Document or such Ancillary Document,
respectively, including with respect to any signature pages thereto, and
(D) waives any claim against any Lender-Related Person for any Liabilities
arising solely from the Administrative Agent’s and/or any Lender’s or Issuing
Bank’s reliance on or use of Electronic Signatures or transmissions by fax,
emailed .pdf or any other electronic means that reproduces an image of an actual
executed signature page, including any Liabilities arising as a result of the
failure of the Company or any other Loan Party to use any available security
measures in connection with the execution, delivery or transmission of any
Electronic Signature.
134

--------------------------------------------------------------------------------

SECTION 10.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
135

--------------------------------------------------------------------------------

SECTION 10.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or Affiliate
to or for the credit or the account of any Borrower against any of and all the
obligations of the Borrowers at the time existing under this Agreement held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured or
owed to a branch office or Affiliate of such Lender different from the branch
office or Affiliate holding such deposit or obligated on such indebtedness.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including any other rights of setoff) which such Lender may have.
 
SECTION 10.09.  Governing Law; Jurisdiction; Consent to Service of Process. 
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
 
(b)  Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the United States District Court
of the Southern District of New York and of the Supreme Court of the State of
New York sitting in New York County, and, in each case, any appellate court from
any thereof, in any suit, action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that, except as set forth
in the final sentence of this paragraph, all claims arising out of or relating
to this Agreement or any other Loan Document brought by it or any of its
Affiliates shall be brought, and shall be heard and determined, exclusively in
such Federal court or, if such Federal court lacks subject matter jurisdiction,
in such New York State court.  Each of the parties hereto agrees that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any suit, action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party that is a Foreign
Subsidiary or its properties, in the courts of the jurisdiction of organization
of such Loan Party.
 
(c)  Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such suit, action or proceeding
in any such court.
136

--------------------------------------------------------------------------------

(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
(e)  Each Borrower that is a Foreign Subsidiary hereby irrevocably designates,
appoints and empowers the Company as its authorized designee, appointee and
agent (the “Authorized Agent”) to receive, accept and forward for and on its
behalf service of any and all legal process, summons, notices and documents that
may be served in any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document, and the Company hereby accepts such
designation and appointment and hereby further accepts any similar designation
and appointment made by any other Loan Party in any other Loan Document. Such
service may be made by mailing a copy of such process to any such Borrower in
the care of the Authorized Agent at the address of the Authorized Agent then be
in effect under Section 10.01.  Service of process upon the Authorized Agent
shall be deemed, in every respect, effective service of process upon any such
Borrower.
 
(f)  In the event that any Borrower that is a Foreign Subsidiary or any of its
assets has or hereafter acquires, in any jurisdiction in which judicial
proceedings may at any time be commenced with respect to this Agreement or any
other Loan Document, any immunity from jurisdiction, legal proceedings,
attachment (whether before or after judgment), execution, judgment or setoff,
such Borrower hereby irrevocably agrees, to the extent permitted by law, not to
claim and hereby irrevocably and unconditionally waives such immunity.
 
SECTION 10.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.11.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
137

--------------------------------------------------------------------------------

SECTION 10.12.  Confidentiality.  The Administrative Agent, each Issuing Bank
and each Lender agrees to maintain the confidentiality of the Information,
except that Information may be disclosed (a) to its Related Parties, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made shall be subject to a professional or
other obligation of confidentiality or will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its Related Parties) to any swap or
derivative transaction relating to the Company or any Subsidiary and their
respective obligations or (iii) any credit insurance provider (or its Related
Parties) to such Person, (g) with the consent of the Company, (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than any Loan Party or (i) on a confidential basis to (i) any rating agency in
connection with rating the Company or its Subsidiaries or the credit facilities
provided for herein or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of identification numbers with
respect to the credit facilities provided for herein.  For the purposes of this
Section, “Information” means all information received from the Company or any
other Loan Party relating to the Company, the Subsidiaries or their business,
other than (i) any such information that is available to the Administrative
Agent, any Issuing Bank or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party and (ii) information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
SECTION 10.13.  Conversion of Currencies.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
 
(b)  The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss.  The obligations of the parties contained in this
Section shall survive the termination of this Agreement and the payment of all
other amounts owing hereunder.
138

--------------------------------------------------------------------------------

SECTION 10.14.  Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.
 
SECTION 10.15.  Certain Notices.  Each Lender and each Issuing Bank hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
and/or the Beneficial Ownership Regulation, it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow such
Lender or Issuing Bank, as the case may be, to identify the Borrowers in
accordance with the USA PATRIOT Act and the Beneficial Ownership Regulation.
 
SECTION 10.16.  No Fiduciary Relationship.  Each Borrower, on behalf of itself
and its subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrowers, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Lenders, the Issuing Banks or their Affiliates, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications.  To the fullest extent permitted by law, each Borrower, on
behalf of itself and its subsidiaries, hereby agrees not to assert any claims
against any of the Administrative Agent, the Arrangers, the Lenders or the
Issuing Banks or their Affiliates with respect to any breach or alleged breach
of fiduciary duty in connection with any aspect of any transaction contemplated
hereby or any communications in connection therewith.
139

--------------------------------------------------------------------------------

SECTION 10.17.  Non-Public Information.  (a)  Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by any
Loan Party or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI.  Each Lender represents to each Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.
 
(b)  Each Borrower and each Lender acknowledge that, if information furnished by
any Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Approved Electronic
Platform, (i) the Administrative Agent may post any information that such
Borrower has indicated as containing MNPI solely on that portion of the Approved
Electronic Platform as is designated for Private Side Lender Representatives and
(ii) if any Borrower has not indicated whether any information furnished by it
pursuant to or in connection with this Agreement contains MNPI, the
Administrative Agent shall post such information solely on that portion of the
Approved Electronic Platform as is designated for Private Side Lender
Representatives.
 
(c)  Each Borrower agrees to specify whether any information furnished by such
Borrower to the Administrative Agent pursuant to, or in connection with, this
Agreement contains MNPI.
 
SECTION 10.18.  Securities Principles.  Notwithstanding anything herein or the
other Loan Documents to the contrary, with respect to all Loan Documents, (a) a
Foreign Person shall not directly or indirectly make any guarantee or pledge any
assets to support an Obligation of a US Person and (b) payments by Foreign
Persons under the Loan Documents (including pursuant to Sections 2.05, 2.11,
2.18, 10.03 and 10.08 hereunder) shall satisfy the Obligations only of Foreign
Persons and shall be limited to the aggregate Obligations of Foreign Persons,
and shall not satisfy any Obligations of US Persons.
 
SECTION 10.19.  Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
140

--------------------------------------------------------------------------------

(a)  the application of any Write-Down and Conversion Powers by an the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and
 
(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:
 
(i)
a reduction in full or in part or cancellation of any such liability;



(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or



(iii)
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of the applicable Resolution Authority.



SECTION 10.20.  Acknowledgement Regarding Any Supported QFCs.  To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “US Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
 
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a US Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the US Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States.  In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a US Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the US Special Resolution Regime if the
Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.
141

--------------------------------------------------------------------------------

SECTION 10.21.  Amendment and Restatement.  (a)  Subject to Section 4.01, this
Agreement amends and restates in its entirety the Existing Credit Agreement. 
All rights, benefits, indebtedness, interest, liabilities and obligations of the
parties to the Existing Credit Agreement are hereby amended, restated, replaced
and superseded, in their entirety, on the terms and provisions set forth herein;
provided that all indemnification obligations of the Borrowers pursuant to the
Existing Credit Agreement shall survive the amendment and restatement of the
Existing Credit Agreement pursuant to this Agreement. In furtherance of the
foregoing, (i) each party hereto acknowledges and agrees that, on and as of the
Restatement Effective Date, Schedule 2.01 sets forth all the Commitments of all
the Lenders (and no Person whose name does not appear on Schedule 2.01 shall
have, or shall be deemed to have, a Commitment on the Restatement Effective
Date, it being understood and agreed that each such Person, if a Lender under
the Existing Credit Agreement, shall continue to be entitled to the benefits of
Sections 2.14, 2.16, 2.17 and 10.03 of the Existing Credit Agreement) and (ii)
each Global Tranche Lender acknowledges and agrees that, on the Restatement
Effective Date and without any further action on the part of any Issuing Bank or
any Global Tranche Lender, each Issuing Bank shall have granted to such Global
Tranche Lender, and such Global Tranche Lender shall have acquired from such
Issuing Bank, a participation in each Existing Letter of Credit issued by such
Issuing Bank and outstanding on the Restatement Effective Date equal to such
Lender’s Global Tranche Percentage from time to time of the aggregate amount
available to be drawn under such Letter of Credit.
 
(b)  On and after the Restatement Effective Date, each reference to “the Credit
Agreement” or words of similar import in any other Loan Document shall be deemed
to be a reference to this Agreement.
 
[Signature pages follow]
142

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
ALBANY INTERNATIONAL CORP.,
     
by
   
/s/ Stephen M. Nolan
   
Name:  Stephen M. Nolan
   
Title:    Chief Financial Officer and Treasurer




 
ALBANY INTERNATIONAL HOLDING (SWITZERLAND) AG,
     
by
   
/s/ Daniel A. Halfermeyer
   
Name:  Daniel A. Halfermeyer
   
Title:    President of the Board of Directors
     
by
   
/s/ Joseph M. Gaug
   
Name: Joseph M. Gaug
   
Title:   Director




 
ALBANY INTERNATIONAL EUROPE GMBH,
     
by
   
/s/ Daniel A. Halfermeyer
   
Name:  Daniel A. Halfermeyer
   
Title:    Sole Managing Director






 
ALBANY INTERNATIONAL CANADA CORP.,
     
by
   
/s/ Stephen M. Nolan
   
Name:  Stephen M. Nolan
   
Title:    President





[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A.,

  as Administrative Agent, a Lender, the Swingline Lender and an Issuing Bank,  
   
by
   
/s/ William Christman
   
Name:  William Christman
   
Title:    Authorized Officer





[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

SIGNATURE PAGE TO
ALBANY INTERNATIONAL CORP.
AMENDED AND RESTATED CREDIT AGREEMENT





 
Name of Lender: Bank of America, N.A.
         
by
     
/s/ Megan M. Leitzinger
     
Name:  Megan M. Leitzinger
Title:    SVP

--------------------------------------------------------------------------------




   
Name of Lender: MUFG BANK, LTD.
         
by
     
/s/ Liwei Liu
     
Name: Liwei Liu
Title:   Vice President





[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
Name of Lender: Wells Fargo Bank, National Association
         
by
     
/s/ Margaret Nolan
     
Name:  Margaret Nolan
Title:    Senior Vice President





[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
Name of Lender: CAPITAL ONE, NATIONAL ASSOCIATION
         
by
     
/s/ Sean Horridge
     
Name:  Sean Horridge
Title:    Managing Director





[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
Name of Lender: CITIZENS BANK, N.A.
         
by
     
/s/ Stephen Andersen
     
Name:  Stephen Andersen
Title:    Assistant Vice President





[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------


 
Name of Lender: TD Bank, N.A.
         
by
     
/s/ Arehana Joshee
     
Name: Arehana Joshee
Title:   Senior Vice President





[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
Name of Lender: Truist Bank
         
by
     
/s/  Anika Kirs
     
Name:  Anika Kirs
Title:    Vice President





[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 
Name of Lender: Nordea Bank Abp, New York Branch
         
by
     
/s/ Leena Parker

   
Name:  Leena Parker
Title:    Senior Vice President




 
For any Lender requiring a second signature line:
         
by
     
/s/ Sherika Edouard
     
Name:  Sherika Edouard
Title:    Assistant Vice President



[Signature Page to Amended and Restated Credit Agreement]
